Exhibit 10.1

EXECUTION

 

 

 

$1,950,000,000

CREDIT AGREEMENT

Dated as of May 19, 2011

among

KAR AUCTION SERVICES, INC.,

as Borrower,

the Lenders party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Lead Arranger,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

BARCLAYS CAPITAL

and

DEUTSCHE BANK SECURITIES INC.

as Joint Bookrunners

GOLDMAN SACHS LENDING PARTNERS LLC,

as Syndication Agent,

and

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   SECTION 1. DEFINITIONS      1   

1.1.

  Defined Terms      1   

1.2.

  Other Definitional Provisions      40    SECTION 2. AMOUNT AND TERMS OF TERM
COMMITMENTS      40   

2.1.

  Term Commitments      40   

2.2.

  Procedure for the Term Loan Borrowing      40   

2.3.

  Repayment of Term Loans      41    SECTION 3. AMOUNT AND TERMS OF REVOLVING
COMMITMENTS      41   

3.1.

  Revolving Commitments      41   

3.2.

  Procedure for Revolving Loan Borrowing      41   

3.3.

  Swingline Commitment      42   

3.4.

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      42   

3.5.

  Commitment Fees, etc.      43   

3.6.

  Termination or Reduction of Revolving Commitments      43   

3.7.

  Letter of Credit Subcommitment      44   

3.8.

  Procedure for Issuance of Letter of Credit      45   

3.9.

  Fees and Other Charges      45   

3.10.

  L/C Participations      45   

3.11.

  Reimbursement Obligation of the Borrower      46   

3.12.

  Obligations Absolute      46   

3.13.

  Letter of Credit Payments      47   

3.14.

  Applications      47    SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT      47   

4.1.

  Optional Prepayments      47   

4.2.

  Mandatory Prepayments      48   

4.3.

  Conversion and Continuation Options      49   

4.4.

  Limitations on Eurodollar Tranches      50   

4.5.

  Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees     
50   

4.6.

  Computation of Interest and Fees      50   

4.7.

  Inability to Determine Interest Rate      51   

4.8.

  Pro Rata Treatment and Payments      51   

4.9.

  Requirements of Law      53   

4.10.

  Taxes      54   

4.11.

  Indemnity      57   

4.12.

  Change of Lending Office      57   

4.13.

  Replacement of Lenders      57   

4.14.

  Evidence of Debt      58   

4.15.

  Illegality      58   

4.16.

  Defaulting Lenders      58   

4.17.

  Incremental Facilities      60   

4.18.

  Extension Amendments      62   

 

i



--------------------------------------------------------------------------------

4.19.

  Refinancing Facilities      64    SECTION 5. REPRESENTATIONS AND WARRANTIES   
  66   

5.1.

  Financial Condition      66   

5.2.

  No Change      66   

5.3.

  Corporate Existence; Compliance with Law      66   

5.4.

  Power; Authorization; Enforceable Obligations      66   

5.5.

  No Legal Bar      67   

5.6.

  Litigation      67   

5.7.

  No Default      67   

5.8.

  Ownership of Property; Liens; Insurance      67   

5.9.

  Intellectual Property      67   

5.10.

  Taxes      67   

5.11.

  Federal Regulations      67   

5.12.

  Labor Matters      68   

5.13.

  ERISA      68   

5.14.

  Investment Company Act; Other Regulations      68   

5.15.

  Restricted Subsidiaries      68   

5.16.

  Use of Proceeds      68   

5.17.

  Environmental Matters      69   

5.18.

  Accuracy of Information, etc.      69   

5.19.

  Security Documents      70   

5.20.

  Solvency      71   

5.21.

  Regulation H      71   

5.22.

  Anti Terrorism Laws      71    SECTION 6. CONDITIONS PRECEDENT      72   

6.1.

  Conditions to Initial Extension of Credit      72   

6.2.

  Conditions to Each Extension of Credit      74    SECTION 7. AFFIRMATIVE
COVENANTS      74   

7.1.

  Financial Statements      74   

7.2.

  Certificates; Other Information      75   

7.3.

  Payment of Obligations; Payment of Taxes      76   

7.4.

  Maintenance of Existence; Compliance      77   

7.5.

  Maintenance of Property; Insurance      77   

7.6.

  Inspection of Property; Books and Records; Discussions      77   

7.7.

  Notices      77   

7.8.

  Environmental Laws      78   

7.9.

  Interest Rate Protection      78   

7.10.

  Additional Collateral, etc.      78   

7.11.

  Use of Proceeds      80   

7.12.

  Further Assurances      80   

7.13.

  Refinancing Transactions      81   

7.14.

  Post-Closing Items      81   

 

ii



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

     81   

8.1.

  Financial Condition Covenants. (a)      81   

8.2.

  Indebtedness      82   

8.3.

  Liens      86   

8.4.

  Fundamental Changes      88   

8.5.

  Disposition of Property      89   

8.6.

  Restricted Payments      90   

8.7.

  Capital Expenditures      92   

8.8.

  Investments      92   

8.9.

  Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications      94   

8.10.

  Transactions with Affiliates      95   

8.11.

  Sales and Leasebacks      96   

8.12.

  Hedge Agreements      96   

8.13.

  Changes in Fiscal Periods      96   

8.14.

  Negative Pledge Clauses      96   

8.15.

  Clauses Restricting Subsidiary Distributions      97   

8.16.

  Lines of Business      98   

SECTION 9. EVENTS OF DEFAULT

     98   

SECTION 10. THE AGENTS AND OTHER REPRESENTATIVES

     101   

10.1.

  Appointment      101   

10.2.

  Delegation of Duties      101   

10.3.

  Exculpatory Provisions      101   

10.4.

  Reliance by Agents      102   

10.5.

  Notice of Default      102   

10.6.

  Non-Reliance on Agents and Other Lenders      102   

10.7.

  Indemnification      103   

10.8.

  Agent in Its Individual Capacity      103   

10.9.

  Successor Administrative Agent      104   

10.10.

  Agents Generally      104   

10.11.

  Other Representatives      104   

10.12.

  Withholding Tax      104   

10.13.

  Administrative Agent May File Proofs of Claim      104   

SECTION 11. MISCELLANEOUS

     105   

11.1.

  Amendments and Waivers      105   

11.2.

  Notices      107   

11.3.

  No Waiver; Cumulative Remedies      108   

11.4.

  Survival of Representations and Warranties      108   

11.5.

  Payment of Expenses; Indemnity      109   

11.6.

  Successors and Assigns; Participations and Assignments      110   

11.7.

  Adjustments; Set-off      115   

11.8.

  Counterparts      116   

11.9.

  Severability      116   

11.10.

  Integration      116   

11.11.

  GOVERNING LAW      116   

 

iii



--------------------------------------------------------------------------------

11.12.

  Submission To Jurisdiction; Waivers      116   

11.13.

  Acknowledgments      117   

11.14.

  Releases of Guarantees and Liens      117   

11.15.

  Confidentiality      118   

11.16.

  WAIVERS OF JURY TRIAL      118   

11.17.

  Delivery of Addenda      118   

11.18.

  USA PATRIOT Act      118   

11.19.

  Lender Action      118   

11.20.

  Certain Undertakings with Respect to Securitization Subsidiaries      119   

11.21.

  Certain Undertakings with Respect to Certain Affiliate Lenders      119   

11.22.

  No Fiduciary Duty      120   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

1.1(a)    Mortgaged Property 1.1(b)    Closing Date Unrestricted Subsidiaries
1.1(c)    Existing Letters of Credit 5.4    Consents, Authorizations, Filings
and Notices 5.6    Litigation 5.15    Restricted Subsidiaries 5.17   
Environmental Matters 7.14    Post-Closing Items 8.2(d)    Scheduled Existing
Indebtedness 8.3(i)    Scheduled Existing Liens 8.8(e)    Scheduled Existing
Investments 8.10(i)    Transactions with Affiliates

EXHIBITS:

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate of the Guarantors D    Form of
Mortgage E-1    Form of Assignment and Assumption E-2    Form of Affiliated
Lender Assignment and Assumption F    Form of Exemption Certificate G-1    Form
of Term Note G-2    Form of Revolving Note G-3    Form of Swingline Note H   
Form of Addendum I    Form of Solvency Certificate J    Form of Closing
Certificate of the Borrower K-1    Form of Intercreditor Agreement K-2    Form
of Pari Debt Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of May 19, 2011 (as amended, supplemented,
restated or otherwise modified from time to time, this “Agreement”), is by and
among, KAR Auction Services, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Recitals

WHEREAS, the Borrower is party to and incurred certain Existing Indebtedness
under (i) the Existing Credit Agreement, (ii) the Existing Senior Fixed Rate
Notes Indenture, and (iii) the Existing Senior Subordinated Notes Indenture;

WHEREAS, the Borrower has informed the Lenders that the Borrower intends to
(i) refinance all Existing Indebtedness under the Existing Credit Agreement, to
terminate all commitments under the Existing Credit Agreement and to pay all
Transaction Costs in connection therewith (such transactions, the “Closing Date
Transactions”) and (ii) refinance certain Existing Indebtedness under the
Existing Senior Fixed Rate Notes Indenture and the Existing Senior Subordinated
Notes Indenture in an aggregate principal amount of not less than $200,000,000
and to pay all Transaction Costs in connection therewith (the “Refinancing
Transactions”); and

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower, in
an aggregate amount not to exceed $1,950,000,000, consisting of (i) Term Loans
in an aggregate principal amount not to exceed $1,700,000,000, the proceeds of
which will be used to consummate the Closing Date Transactions on the Closing
Date and to consummate the Refinancing Transactions not more than ninety
(90) days following the Closing Date and (ii) Revolving Loans in an aggregate
principal amount not to exceed $250,000,000, the proceeds of which will be used
for ongoing working capital needs and general corporate purposes of the Borrower
and its Subsidiaries.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
hereunder, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Addendum”: an instrument, substantially in the form of Exhibit H or otherwise
satisfactory to the Administrative Agent, by which a Person becomes a party to
this Agreement as a Lender.

“Additional Lender”: as defined in Section 4.17(b).

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

“Administrative Agent”: as defined in the preamble to this Agreement.

“AFC - Canada”: Automotive Finance Canada, an Ontario corporation.

 

1



--------------------------------------------------------------------------------

“AFC - US”: Automotive Finance Corporation, an Indiana corporation.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliated Lender Assignment and Assumption”: an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.

“Affiliated Debt Funds”: any Affiliated Lender (other than the Borrower, its
Subsidiaries, the Sponsor or any Management Investor) that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which any Sponsor or any Permitted Investor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.

“Affiliated Lenders”: the Borrower, its Subsidiaries, and their respective
Affiliates.

“Agents”: the collective reference to the Administrative Agent and, solely for
purposes of Section 10, the Issuing Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time, (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble to this Agreement.

“Applicable Margin”: for any day (a) (i) with respect to Base Rate Term Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for Base Rate Terms Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Senior Secured Leverage Ratio as of the relevant
date of determination and (ii) with respect to Eurodollar Rate Term Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for Eurodollar Rate Term Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Senior Secured Leverage Ratio as of the relevant
date of determination and (b) (i) with respect to Base Rate Revolving Loans and
Swingline Loans hereunder, the applicable rate per annum set forth under the
heading “Applicable Margin for Base Rate Revolving Loans and Swingline Loans” on
the applicable Pricing Grid which corresponds to the Consolidated Senior Secured
Leverage Ratio as of the relevant date of determination and (ii) with respect to
Eurodollar Rate Revolving Loans hereunder, the applicable rate per annum set
forth under the heading “Applicable Margin for Eurodollar Rate Revolving Loans”
on the applicable Pricing Grid which corresponds to the Consolidated Senior
Secured Leverage Ratio as of the relevant date of determination. Each change in
the Applicable Margin resulting from a change in the

 

2



--------------------------------------------------------------------------------

Consolidated Senior Secured Leverage Ratio shall be effective with respect to
all Revolving Loans and Swingline Loans outstanding on and after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change. Notwithstanding the foregoing, until the Borrower shall
have delivered the financial statements and certificates required by
Sections 7.1(a) or (b) and Section 7.2(a), respectively, for the period ended
June 30, 2011 (such date, the “Adjustment Date”), the Consolidated Senior
Secured Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Margin. In addition, (a) at any time during which the
Borrower has failed to deliver the financial statements and certificates
required by Sections 7.1(a) or (b) and Section 7.2(a), respectively, or (b) at
any time after the occurrence and during the continuance of an Event of Default,
the Consolidated Senior Secured Leverage Ratio shall be deemed to be in Category
1 for purposes of determining the Applicable Margin.

“Applicable Period”: as defined in Section 4.6(c).

“Application”: an application, in a form as each Issuing Lender may reasonably
specify from time to time to request such Issuing Lender open a Letter of
Credit.

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the Borrower, but excluding any Disposition permitted by
Section 8.5 (other than any Dispositions permitted pursuant to Section 8.5(r)
thereof) that yields gross proceeds to any Group Member (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $10,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1.

“Atlanta IRB Transaction”: the transactions entered into by ADESA Atlanta, LLC
with the Development Authority of Fulton County, Georgia in connection with a
wholesale automobile auction facility located in Fulton, Georgia on or about
December 1, 2002.

“Available Retained ECF”: at any time, for the purpose of determining the amount
(if any) available for Restricted Payments under Section 8.6(e), for Capital
Expenditures under clause (iii) of Section 8.7, for Investments under
Section 8.8(o) or for redeeming, repurchasing, defeasing or otherwise prepaying
Unsecured Notes pursuant to Section 8.9(a) the difference (if a positive number)
between (a) the cumulative amount, for all then-completed fiscal years in which
Excess Cash Flow was a positive number commencing with the fiscal year ending on
December 31, 2011, of the portion of such Excess Cash Flow permitted to be
retained by the Borrower for such fiscal years after giving effect to the
payment required pursuant to Section 4.2(c) in respect of such fiscal years,
minus the amounts described in the preceding clause (a) used to make (b) all
amounts previously expended for Restricted Payments under Section 8.6(e), or for
Capital Expenditures under clause (iii) of Section 8.7, for Investments under
Section 8.8(o) or for redeeming, repurchasing, defeasing or otherwise prepaying
Unsecured Notes pursuant to Section 8.9(a).

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

“Backstop L/C”: as defined in Section 3.7(a).

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate for an Interest Period of one-month commencing on
such date plus 1.00%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.22.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 5.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Canadian Securitization”: a Securitization the related documentation of which
is governed by the laws of a jurisdiction in Canada.

“CapEx Pull-Forward Amount”: as defined in Section 8.7(b).

 

4



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which would, in accordance with GAAP, be
set forth as capital expenditures in the consolidated statement of cash flow of
the Borrower, but excluding in any event any (i) Permitted Acquisitions,
(ii) additions to fixed assets required by GAAP in respect of Leasehold Cost
Overruns and (iii) any such expenditures made with the Net Cash Proceeds of the
issuance of Capital Stock of the Borrower or of any Disposition or Recovery
Event not required to prepay the Loans in accordance with Section 4.2(b),
(iv) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party and for which no Loan Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) and (v) the purchase price of equipment
that is purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; provided, however, that, for the
avoidance of doubt, any obligations relating to a lease that was validly
accounted for by such Person as an operating lease in accordance with GAAP as in
effect on the Closing Date, and any similar lease entered into after the Closing
Date by such Person that would have been validly accounted for by such Person as
an operating lease in accordance with GAAP as in effect on the Closing Date;
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations. For the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.

“Cash Collateral”: as defined in Section 3.7(a).

“Cash Collateralize”: as defined in Section 3.7(a).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers’ acceptances in an aggregate
amount not to exceed $2,000,000 may be maintained at any commercial bank of
recognized standing organized under the laws of the United States (or any State
or territory thereof) that does not satisfy the capital and surplus requirements
and rating requirements set forth in this clause (b); (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2

 

5



--------------------------------------------------------------------------------

by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
AA by S&P or AA by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

“Closing Certificate of the Borrower” a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit J.

“Closing Date”: May 19, 2011.

“Closing Date Transactions”: as defined in the recitals hereto.

“Co-Documentation Agent”: each of Barclays Bank PLC and Deutsche Bank Securities
Inc., each in its capacity as co-documentation agent of the Facilities
hereunder.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”: the applicable rate per annum set forth under the heading
“Commitment Fee Rate” on the applicable Pricing Grid which corresponds to the
Consolidated Senior Secured Leverage Ratio as of the relevant date of
determination. Notwithstanding the foregoing, until the Adjustment Date, the
Consolidated Senior Secured Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Commitment Fee Rate. In addition, (a) at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by Sections 7.1(a) or (b) and Section 7.2(a),
respectively, or (b) at any time after the occurrence and during the continuance
of an Event of Default, the Consolidated Senior Secured Leverage Ratio shall be
deemed to be in Category 1 for purposes of determining the Commitment Fee Rate.

 

6



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender, and provided, further,
that no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender, (b) be deemed to have any Commitment or (c) be designated
if such designation would otherwise increase the costs of any Facility to the
Borrower.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April, 2011 and furnished to the Lenders in connection with this
Agreement.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to
(b) Consolidated Interest Expense for such four fiscal quarters; provided, that

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation);

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period;

 

7



--------------------------------------------------------------------------------

(3) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale;

(4) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business in a Permitted Acquisition, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness) as if such Purchase occurred on the
first day of such period; and

(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings, synergies or annualized impact of buyer fee increases
relating to any such Sale, Purchase or other transaction) shall be as determined
in good faith by the Chief Financial Officer or a Responsible Officer of the
Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness). If any Indebtedness bears, at the option of
the Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Borrower or such Restricted Subsidiary may designate. If any Indebtedness
that is being given pro forma effect was Incurred under a revolving credit
facility, the interest expense on such Indebtedness shall be computed based upon
the average daily balance of such Indebtedness during the applicable period.
Interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate determined in good faith by a responsible financial or accounting officer
of the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Assets”: at any date, all amounts from continuing
operations (other than cash and Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, excluding all Securitization Assets on the balance
sheet on the last day of the fiscal year that are sold thereafter in the
ordinary course of a Permitted Securitization.

“Consolidated Current Liabilities”: at any date, all amounts from continuing
operations (other than any accrued interest related to Indebtedness) that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein, excluding all accounts payable with respect to Securitization
Assets on the balance sheet on the last day of the fiscal year that are sold
thereafter in the ordinary course of a Permitted Securitization.

“Consolidated EBITDA”: for any period:

(a) Consolidated Net Income for such period plus,

(b) without duplication and to the extent reflected as a charge in arriving at
such Consolidated Net Income for such period, the sum of the following amounts
for such period:

(i) the aggregate amount of all provisions for all taxes (whether or not paid,
estimated or accrued) based upon the income and profits of the Borrower or
alternative taxes imposed as reflected in the provision for income taxes in the
Borrower’s consolidated financial statements,

(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs, and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans),

(iii) depreciation and amortization expense,

(iv) amortization of intangibles (including goodwill) and organization costs,

(v) any extraordinary, unusual or non-recurring charges, expenses or losses
(whether cash or non-cash),

(vi) non-cash compensation expenses from stock, options to purchase stock and
stock appreciation rights issued to the management of the Borrower,

(vii) any other non-cash charges, non-cash expenses or non-cash losses of the
Borrower or any of its Restricted Subsidiaries for such period (including
deferred rent but excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any

 

9



--------------------------------------------------------------------------------

future period); provided, however, that cash payments made in such period or in
any future period in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made,

(viii) no more than $5,000,000 accrued in any fiscal year for payment to the
Sponsors in respect of management, monitoring, consulting and advisory fees plus
any related expenses and other amounts paid to the Sponsors to the extent
permitted pursuant to Section 8.10(e),

(ix) any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards
No. 141 or to Statement of Financial Accounting Standards No. 142 and any other
non-cash charges resulting from purchase accounting,

(x) any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Closing Date or any Permitted
Acquisition,

(xi) any loss realized upon the sale or other disposition of any asset
(including pursuant to any sale/leaseback transaction) that is not Disposed of
in the ordinary course of business and any loss realized upon the sale or other
disposition of any Capital Stock of any Person,

(xii) any unrealized losses in respect of Hedge Agreements,

(xiii) any unrealized foreign currency translation losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(xiv) the amount of any minority expense net of dividends and distributions paid
to the holders of such minority interest,

(xv) any costs, fees and expenses associated with the consolidation of the
salvage operations of the Borrower and its Restricted Subsidiaries as described
in the Confidential Information Memorandum,

(xvi) any costs, fees and expenses associated with the cost reduction,
operational restructuring and business improvement efforts of any consulting
firm engaged by the Borrower or its Restricted Subsidiaries to perform such
service;

(xvii) any charges, costs, fees and expenses realized upon the termination of
employees and the termination or cancellation of leases, software licenses or
other contracts in connection with the operational restructuring and business
improvement efforts of the Borrower and its Restricted Subsidiaries; and

 

10



--------------------------------------------------------------------------------

(xviii) any other costs, fees and expenses incurred in connection with and
charges related to any Permitted Acquisition, Investments in any Wholly-Owned
Subsidiary, issuances or incurrence of Indebtedness, Dispositions, issuances of
Capital Stock or refinancing transactions and modifications of instruments of
Indebtedness; minus

(c) to the extent included in arriving at such Consolidated Net Income for such
period, the sum of the following amounts for such period:

(i) interest income,

(ii) any extraordinary, unusual or non-recurring income or gains whether or not
included as a separate item in the statement of Consolidated Net Income,

(iii) all non-cash gains on the sale or disposition of any property other than
inventory sold in the ordinary course of business,

(iv) any other non-cash income (excluding any items that represent the reversal
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to clause (b)(viii) above),

(v) any gain realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,

(vi) any unrealized gains in respect of Hedge Agreements, and

(vii) any unrealized foreign currency translation gains in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person, all as determined on a consolidated basis; and plus

(d) the annualized impact of buyer fee increases on any business acquired in a
Permitted Acquisition.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Senior Secured Leverage Ratio or the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition
or designated any Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or designation for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition or designated any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto, as if such Material Acquisition or
designation occurred on the first day of such Reference Period, and,
Consolidated EBITDA may be increased by adding back any cost savings related
thereto to the extent described as such in writing by the Borrower to the
Administrative Agent and expected to be realized within 365 days of such
Material Acquisition and all costs incurred to achieve such cost savings. As
used

 

11



--------------------------------------------------------------------------------

in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.

“Consolidated Interest Expense”: for any period, (a) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (i) interest expense attributable to Capital Lease Obligations,
(ii) amortization of debt discount, (iii) interest in respect of Indebtedness of
any other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (iv) non-cash interest expense, (v) the
interest portion of any deferred payment obligation and (vi) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (b) preferred stock dividends paid in cash
in respect of Disqualified Capital Stock of the Borrower held by Persons other
than the Borrower or a Restricted Subsidiary and minus (c) to the extent
otherwise included in such interest expense referred to in clause (a) above,
amortization or write-off of financing costs, in each case under clauses
(a) through (c) as determined on a consolidated basis in accordance with GAAP;
provided, that gross interest expense shall be determined after giving effect to
any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to interest rate Hedge Agreements.

“Consolidated Leverage Ratio”: the ratio of (a) Consolidated Total Debt on the
last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded the income
(or loss) of any Person (other than a Restricted Subsidiary of the Borrower) in
which the Borrower or any of its Restricted Subsidiaries has an ownership
interest recorded using the equity method, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions.

“Consolidated Senior Secured Leverage Ratio”: the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of the Existing Unsecured Notes and any other
Indebtedness that is not secured by a Lien on any Property of any Group Member,
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
then ended.

“Consolidated Total Assets”: as of any date, the total assets of Borrower and
the Restricted Subsidiaries, determined in accordance with GAAP, as set forth on
the consolidated balance sheet of Borrower as of such date.

“Consolidated Total Debt”: at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date in respect of all
Indebtedness of the Borrower or any of its Restricted Subsidiaries then
outstanding, excluding any such Indebtedness in connection with the Atlanta IRB
Transaction (provided that Consolidated Total Debt shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of any unreimbursed obligations in respect of any drawn letter of credit
or bank guaranty), and minus (b) Unrestricted Cash; provided, that, solely for
purposes of

 

12



--------------------------------------------------------------------------------

calculating Consolidated Total Debt in connection with determining the
Borrower’s compliance with clause (i) of the proviso to Section 4.17,
Unrestricted Cash that is the proceeds of the Incremental Loans to be incurred
under Section 4.17 shall not, taken together with all such other proceeds of
Incremental Loans previously deducted from Consolidated Total Debt in connection
with determining Borrower’s compliance with clause (i) of the proviso to
Section 4.17 in connection with the incurrence of any Incremental Loans or
Incremental Commitments under Section 4.17, exceed $125,000,000. For the
avoidance of doubt, Consolidated Total Debt shall not include any Indebtedness
of a Securitization Subsidiary in connection with a Permitted Securitization.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director of the Borrower whose nomination for election to the board
of directors of the Borrower is recommended by at least a majority of the then
Continuing Directors or such other director who receives the vote of the
Permitted Investors in his or her election to the board of directors of the
Borrower by the shareholders of the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreement”: with respect to any deposit account of the Borrower or any
of its Restricted Subsidiaries, one or more control agreements which (a) is
sufficient to establish the Administrative Agent’s control per Section 9-104 of
the Uniform Commercial Code, (b) provides the Administrative Agent with a
perfected, first priority security interest in all amounts from time to time on
deposit in such deposit account, and (c) is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies. For purposes of this definition, “control”
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Credit Agreement Refinancing Indebtedness”: (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or the
Refinancing Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Refinancing Revolving Commitments, the unused portion of such
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or

 

13



--------------------------------------------------------------------------------

Refinancing Revolving Commitments, the amount thereof), plus accrued and unpaid
interest capitalized, any premium or other reasonable amount paid, and fees and
expenses reasonably incurred in connection therewith, (ii) such Indebtedness has
a later maturity and a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt, (iii) such Refinanced Debt shall be repaid, defeased
or satisfied and discharged, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided, that to the
extent that such Refinanced Debt consists, in whole or in part, of Revolving
Commitments or Refinancing Revolving Commitments (or Revolving Loans,
Refinancing Revolving Loans or Swingline Loans incurred pursuant to any
Revolving Commitments or Refinancing Revolving Commitments), such Revolving
Commitments or Refinancing Revolving Commitments, as applicable, shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained and (iv) such Indebtedness will have terms and conditions (other than
pricing and optional prepayment terms) that are substantially identical to, or,
taken as a whole, less favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt (except for
covenants and other provisions applicable only to the period after the Latest
Maturity Date).

“Credit Facilities”: to the extent specified by the Borrower by notice to the
Administrative Agent, one or more other debt facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.

“Cure Amount”: as defined in Section 8.1(b).

“Cure Right”: as defined in Section 8.1(b).

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding

 

14



--------------------------------------------------------------------------------

or appointment or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio”.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case of
clauses (a) through (d) above, prior to the date that is ninety-one (91) days
after the later of the Revolving Termination Date and the date final payment is
due on the Term Loans.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Earnout Obligation”: an obligation to pay the seller in an acquisition a future
payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.

“ECF Percentage”: 50.0%; provided, that the ECF Percentage shall be (i) reduced
to 25.0% if the Consolidated Senior Secured Leverage Ratio as of the last day of
such fiscal year is less than 2.50 to 1.00 but equal to or greater than 2.00 to
1.00 and (ii) equal to 0.0% if the Consolidated Senior Secured Leverage Ratio as
of the last day of such fiscal year is less than 2.00 to 1.00.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability concerning
protection or preservation of the environment and natural resources, including
those relating to the generation, use storage, transportation, disposal,
release, or threatened release of, or exposure to, Materials of Environmental
Concern.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.

 

15



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) as of 11:00 a.m., London time, two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 Page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which dollar deposits and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) solely with respect to
Eurodollar Rate Term Loans, 1.25% per annum, and (b) the rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):

                  Eurodollar Base Rate                  

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash losses by the Borrower and its Restricted
Subsidiaries during such fiscal year, to the

 

16



--------------------------------------------------------------------------------

extent deducted in arriving at such Consolidated Net Income, and (v) all
Reserved Funds that were not expended in such fiscal year for the purposes for
which they were reserved in the immediately preceding fiscal year over (b) the
sum, without duplication, of (i) the aggregate amount actually paid by the
Borrower and its Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures, Investments and Permitted Acquisitions (except
from amounts designated as Reserved Funds in the preceding fiscal year, from
Indebtedness Incurred and equity contributions received or from any Reinvestment
Deferred Amount), (ii) the aggregate amount of all regularly scheduled and
voluntary principal payments of Funded Debt (excluding the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iii) scheduled
payments of the Term Loans, the Incremental Loans made pursuant to Incremental
Term Loan Commitments and the Refinancing Term Loans made during such fiscal
year, (iv) increases in Consolidated Working Capital for such fiscal year,
(v) the aggregate net amount of non-cash gains, non-cash income and non-cash
credits accrued by the Borrower and its Restricted Subsidiaries during such
fiscal year, to the extent included in arriving at such Consolidated Net Income
and (vi) all amounts designated as Reserved Funds in such fiscal year.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, any Permitted
Junior Refinancing Debt, or any other Credit Agreement Refinancing
Indebtedness).

“Excluded Subsidiaries”: (a) ADESA Mexico, LLC, an Indiana limited liability
company, Axle Holdings Acquisition Company, LLC, a Delaware limited liability
company, CarBuyCo, LLC, a North Carolina limited liability company, Dent Demon,
LLC, an Indiana limited liability company, ADESA Virginia, LLC, a Virginia
limited liability company, and Liberty Recovery, LLC, an Indiana limited
liability company, only for as long as it has assets having an aggregate value
of less than $1,000,000 and no Indebtedness and (b) any Unrestricted Subsidiary.

“Excluded Redemption Obligation”: an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to the 91st day after the later of the Latest Maturity Date or
(ii) an obligation of the Borrower to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower or any Parent from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the board of directors of the Borrower or any Parent.

“Excluded Taxes”: as defined in Section 4.10(a).

“Existing Credit Agreement”: that certain Credit Agreement dated as of April 20,
2007, by and among the Borrower, the lenders and agents party thereto and
JPMorgan Chase Bank, N.A., as the same has been amended, supplemented, restated
or otherwise modified from time to time prior to the Closing Date.

“Existing Indebtedness”: Indebtedness and other obligations outstanding under
(i) the Existing Credit Agreement, (ii) the Existing Senior Fixed Rate Notes
Indenture, (iii) the Existing Senior Subordinated Notes Indenture and (iv) the
Existing Senior Floating Rate Notes Indenture.

 

17



--------------------------------------------------------------------------------

“Existing Indentures”: the Existing Senior Fixed Rate Notes Indenture, Existing
Senior Floating Rate Notes Indenture and the Existing Senior Subordinated Notes
Indenture.

“Existing Letter of Credit”: any “Letter of Credit” issued or renewed under the
Existing Credit Agreement and scheduled in Schedule 1.1(c).

“Existing Securitization”: the securitizations pursuant to (i) the Fourth
Amended and Restated Receivables Purchase Agreement, dated April 26, 2011, among
AFC Funding Corporation, as seller, AFC - US, as servicer, Fairway Finance
Company, LLC, Monterey Funding LLC, Salisbury Receivables Company LLC and such
other entities as may become purchasers, BMO Capital Markets Corp., as initial
agent, and the other parties thereto and (ii) the Receivables Purchase
Agreement, dated February 8, 2010, among Automotive Finance Canada, Inc., as
seller and initial servicer, the Borrower, as Performance Guarantor, and BNY
Trust Company of Canada, as trustee of Precision Trust.

“Existing Senior Fixed Rate Notes Indenture”: the Indenture dated as of
April 20, 2007 entered into by Borrower and certain of its Subsidiaries and
Wells Fargo Bank, National Association, governing the Borrower’s 83/4% Senior
Notes due May 1, 2014 issued in an original aggregate principal amount of
$450,000,000.

“Existing Senior Floating Rate Notes Indenture”: the Indenture dated as of
April 20,2007 entered into by the Borrower and certain of its Subsidiaries and
Wells Fargo Bank, National Association, governing the Borrower’s Floating Rate
Senior Notes due May 1, 2014 issued in an original aggregate principal amount of
$150,000,000.

“Existing Senior Subordinated Notes Indenture”: the Indenture dated as of
April 20, 2007 entered into by the Borrower and certain of its Subsidiaries and
Wells Fargo Bank, National Association, governing the Borrower’s 10% Senior
Subordinated Notes due May 1, 2015 issued in an original aggregate principal
amount of $425,000,000.

“Existing Unsecured Notes”: notes outstanding under the Existing Indentures.

“Extended Loans”: as defined in Section 4.18(a).

“Extended Tranche”: as defined in Section 4.18(a).

“Extending Lender”: as defined in Section 4.18(b).

“Extension Amendment”: as defined in Section 4.18(c).

“Extension Date”: as defined in Section 4.18(d).

“Extension Election”: as defined in Section 4.18(b).

“Extension Request”: as defined in Section 4.18(a).

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”), and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”, together with the Term
Facility, the “Facilities”).

 

18



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, effective as of the date
hereof, and current or future regulations promulgated thereunder or official
interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Tier Foreign Subsidiary”: each Foreign Subsidiary with respect to which
any one or more of Borrower and the domestic Restricted Subsidiaries directly
owns or controls all of such Foreign Subsidiary’s issued and outstanding Capital
Stock.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Domestic Subsidiary that (a) has no material
assets other than securities of one or more Foreign Subsidiaries and other
assets relating to the ownership interest in any such securities and (b) has no
Guarantee Obligations in respect of any Indebtedness of the Borrower or any
Domestic Subsidiary.

“Former Properties”: as defined in Section 4.17(d).

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1. In the event that any
Accounting Change (as defined below) shall occur and such change would otherwise
result in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

19



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor on the
Closing Date, substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.

“Incremental Commitment Agreement”: an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan Parties, by which an Incremental Lender confirms
its Incremental Commitment in accordance with the terms of Section 4.17.

“Incremental Commitments”: as defined in Section 4.17(a).

 

20



--------------------------------------------------------------------------------

“Incremental Lender”: a Lender, Approved Fund or other Person that provides an
Incremental Commitment.

“Incremental Loans”: as defined in Section 4.17(c).

“Incremental Revolving Commitments”: as defined in Section 4.17(a).

“Incremental Term Loan Commitments”: as defined in Section 4.17(a).

“Incur”: issue, assume, enter into any Guarantee Obligation in respect of, incur
or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary. The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided, that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, (j) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Capital Stock of such Person, and (k) for the purposes of Sections 8.2 and 9(e)
only, all obligations of such Person in respect of Hedge Agreements, but in each
case in the above clauses excluding obligations under operating leases and
obligations under employment contracts entered into in the ordinary course of
business. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Liabilities”: as defined in Section 11.5.

 

21



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 11.5.

“Indentures”: the Senior Floating Rate Notes Indenture, the Senior Fixed Rate
Notes Indenture and the Senior Subordinated Notes Indenture.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intellectual Property Security Agreement”: the Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.10 of the Guarantee and Collateral Agreement.

“Intercreditor Agreement”: an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (with the consent of
all Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 1:00 p.m., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided, that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

22



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as applicable;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 8.8.

“Issuing Lender”: as the context may require, (a) JPMorgan Chase Bank, N.A.,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder, (b) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit, and (c) any other
Lender that may become an Issuing Lender pursuant to Section 3.7(c), with
respect to Letters of Credit issued by such Lender. Each Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Joint Bookrunner”: each of J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC, Barclays Capital, the investment banking division of Barclays Bank
PLC, and Deutsche Bank Securities Inc., each in its capacity as a joint
bookrunner of the Facilities hereunder.

“Latest Maturity Date”: as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11. The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lenders.

“L/C Subcommitment Amount”: $75,000,000.

 

23



--------------------------------------------------------------------------------

“Lead Arranger”: J.P. Morgan Securities LLC in its capacity as sole lead
arranger of the Facilities hereunder.

“Leasehold Cost Overruns”: cost funded by the Borrower or one of its Restricted
Subsidiaries in connection with leasehold improvements financed by a lessor of
any premises leased by the Borrower or one of its Restricted Subsidiaries.

“Lender Vote/Directive”: as defined in Section 11.21.

“Lenders”: as defined in the preamble hereto (including for the avoidance of
doubt, any Issuing Lender); provided, that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, each other
agreement and each other material certificate or document executed by any Group
Member and delivered to any Agent or any Lender pursuant to this Agreement or
any Security Document.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments and, in the case of the Term Loans prior to the Closing Date, the
holders of more than 50% of the aggregate Term Commitments). The Loans and
Commitments of any Defaulting Lender shall be disregarded in determining
Majority Facility Lenders with respect to any Facility at any time. The Loans
and Commitments of any Non-Debt Fund Affiliate shall, for purposes of this
definition, be subject to Section 11.21.

“Management Advances”: promissory notes issued on an unsecured basis by the
Borrower to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by the Borrower of its Capital Stock from such Management
Investor, if such repurchase is occasioned by the death, disability, or
retirement of such Management Investor.

“Management Investors”: present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.

“Management Stock Agreements”: any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.

 

24



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Group
Members, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

“Material Domestic Subsidiary”: each Domestic Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 7.1, contributed greater than two and a half percent
(2.5%) of the Borrower’s Consolidated EBITDA for such period or (ii) which
contributed greater than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets as of such date.

“Material Foreign Subsidiary”: each Foreign Subsidiary (i) which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 7.1, contributed greater than two and a half percent (2.5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than two and a half percent (2.5%) of the Borrower’s Consolidated Total Assets
as of such date.

“Material Subsidiary”: each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any substances, materials
or wastes, defined, listed or regulated as hazardous or toxic under any
Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactivity, and any other
substances that are regulated pursuant to or could give rise to liability under
any Environmental Law.

“Modification”: as defined in Section 4.17(f).

“Mortgaged Properties”: the owned real properties listed on Schedule 1.1(a), as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a significant adverse economic effect on any
Loan Party), as amended, restated, modified, supplemented or extended from time
to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received, and Cash Equivalents at their
maturity) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and

 

25



--------------------------------------------------------------------------------

other reasonable fees and expenses actually incurred in connection therewith and
net of taxes paid, payable or reasonably estimated to be payable as a result
thereof and (b) in connection with any issuance or sale of Capital Stock or any
Incurrence of Indebtedness, the cash proceeds received from such issuance or
Incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other reasonable fees and expenses
actually incurred in connection therewith; provided, that amounts provided as a
reserve, in accordance with GAAP, against any liability under any
indemnification obligations or purchase price adjustment associated with any of
the foregoing shall not constitute Net Cash Proceeds except to the extent and at
the time any such amounts are released from such reserve.

“Non-Debt Fund Affiliates”: the Sponsors, the Management Investors, the
Borrower, any of the Borrower’s Subsidiaries and any other Affiliate of the
Borrower other than any Affiliated Debt Funds.

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Non-Extending Lender”: as defined in Section 4.18(d).

“Non-public Information”: information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Specified Cash Management Arrangements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter Incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Restricted
Subsidiary under any Specified Hedge Agreement or Specified Cash Management
Arrangement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or the Borrower or the
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Arrangements.

“OID”: as defined in Section 4.17(c).

 

26



--------------------------------------------------------------------------------

“Organizational Documents”: as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.

“Other Representatives”: (a) the Lead Arranger, (b) the Joint Bookrunners,
(c) the Syndication Agent and (d) the Co-Documentation Agents.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Parent”: KAR Holdings II, LLC, a Delaware limited liability company or any
other Person of which the Borrower at any time is or becomes a Subsidiary after
the Closing Date.

“Pari Debt Intercreditor Agreement” : an intercreditor agreement substantially
in the form of Exhibit K-2 hereto or such other form that is reasonably
acceptable to the Administrative Agent.

“Participant”: as defined in Section 11.6(c).

“Participant Register”: as defined in Section 11.6(c)(iii).

“Patriot Act”: as defined in Section 11.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition by purchase or otherwise of all or
substantially all of the business, assets or Capital Stock (other than
directors’ qualifying shares) of any Person or a business unit of a Person so
long as (a) no Event of Default has occurred and is continuing at the time such
acquisition is made and no Event of Default would result from the completion of
such acquisition, (b) on a pro forma basis after giving effect to such
acquisition, all related transactions (including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith) and all other
acquisitions and dispositions and related transactions at any time completed as
if completed on the first day of the twelve month period ending on the most
recent Test Date, (i) the Borrower would have been in compliance with
Section 8.1(a) on the Test Date (assuming compliance with Section 8.1(a), as
originally in effect or amended in accordance with the date hereof, was required
on the Test Date) and (ii) the Consolidated Leverage Ratio on the Test Date
would not have exceeded 6.0 to 1.0 and (c) if the aggregate consideration for
such acquisition is more than $25,000,000, the Borrower delivers to the
Administrative Agent, at least two Business Days prior to the completion of such
acquisition, a certificate of a Responsible Officer demonstrating in reasonable
detail that the pro forma tests in clause (b) above are satisfied.

“Permitted Encumbrances”: has the meaning specified in the Mortgages.

“Permitted Exchange”: an exchange of real property of the Borrower or any
Restricted Subsidiary (other than Equity Interests or other Investments) which
qualifies as a like kind exchange pursuant to and in compliance with
Section 1031 of the Code or any other substantially concurrent exchange of real
property by the Borrower or any Restricted Subsidiary (other than Equity
Interests or other Investments) for real property (other than Equity Interests
or other Investments) of another person; provided that (a) such real property is
useful to the business of Borrower or such Restricted Subsidiary, (b) Borrower
or such Restricted Subsidiary shall receive reasonably equivalent value for such
real property and (c) such assets will be received by the Borrower or such
Subsidiary substantially concurrently with its delivery of assets to be
exchanged.

 

27



--------------------------------------------------------------------------------

“Permitted Foreign Entities”: any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.

“Permitted Foreign Investment”: an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly-Owned Foreign
Subsidiary after the Closing Date that satisfies the following requirements:
(a) the proceeds of such Investment are used by such Permitted Foreign Entity or
Wholly-Owned Foreign Subsidiary, as applicable, solely to directly, or
indirectly through any Foreign Subsidiary of such Permitted Foreign Entity or
Wholly-Owned Foreign Subsidiary, finance a Permitted Acquisition, (b) (x) in the
case of any such Investment made to a Permitted Foreign Entity, no less than 75%
of the aggregate principal amount of such Investment is made in the form of a
loan by such Loan Party to the Permitted Foreign Entity and (y) in the case of
any such Investment made to any other Wholly-Owned Foreign Subsidiary, 100% of
the aggregate principal amount of such Investment is made in the form of a loan
by such Loan Party to such other Wholly Owned Foreign Subsidiary, (c) if the
Permitted Acquisition will be made by a Foreign Subsidiary of such Permitted
Foreign Entity or Wholly-Owned Foreign Subsidiary, as applicable, no less than
(x) in the case of any such Investment made by a Permitted Foreign Entity, 75%
of the aggregate principal amount of the Investment made in such Foreign
Subsidiary (or subsequent Foreign Subsidiaries thereof) with the proceeds of the
original Investment made to the Permitted Foreign Entity shall be made in the
form of a loan and (y) in the case of any such Investment made by any other
Wholly-Owned Foreign Subsidiary, 100% of the aggregate principal amount of the
Investment made in such Foreign Subsidiary (or subsequent Foreign Subsidiaries
thereof) with the proceeds of the original Investment made to the Wholly-Owned
Foreign Subsidiary shall be made in the form of a loan, in each case unless the
making of such Investment in the form of a loan (in whole or in part) would
reasonably be expected to result in additional material tax liability to the
Borrower or any Restricted Subsidiary, (d) any such loan required by clause
(b) or (c) is evidenced by a promissory note or notes of such Permitted Foreign
Entity or Wholly Owned Foreign Subsidiary and, if applicable, its Foreign
Subsidiary, (e) any such promissory note evidencing any such Indebtedness owed
to a Loan Party is delivered and pledged to the Administrative Agent pursuant to
the applicable Security Document, and (f) any such promissory note of any
Foreign Subsidiary shall include restrictions on the pledge of such promissory
note to any third party reasonably satisfactory to the Administrative Agent.

“Permitted Investors”: collectively, the Sponsors, their Control Investment
Affiliates, any Management Investors and all of their respective Permitted
Transferees.

“Permitted Junior Refinancing Debt”: secured Indebtedness incurred by the
Borrower in the form of one or more series of second lien secured notes;
provided, that (i) such Indebtedness is secured by the Collateral on a second
lien, subordinated basis to the Obligations hereunder and the obligations in
respect of any Permitted Pari Passu Refinancing Debt and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary of the Borrower
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, Incremental Loans,
Refinancing Term Loans, outstanding Revolving Loans or outstanding Refinancing
Revolving Loans, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal prior to the date that is the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, and

 

28



--------------------------------------------------------------------------------

(vi) a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to an Intercreditor Agreement or, if an
Intercreditor Agreement has previously been entered into in connection with any
other Permitted Pari Passu Refinancing Debt, execute a joinder to the then
existing Intercreditor Agreement in substantially the form provided in the
Intercreditor Agreement. Permitted Junior Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens”: any Liens permitted by Section 8.3.

“Permitted Pari Passu Refinancing Debt”: any secured Indebtedness incurred by
the Borrower in the form of one or more series of senior secured notes;
provided, that (i) such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
hereunder and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (iii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Restricted Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement or, if an Intercreditor
Agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to the then existing
Intercreditor Agreement in substantially the form provided in the Intercreditor
Agreement. Permitted Pari Passu Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended and (c) except in the case of the Existing Unsecured Notes,
if the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole.

“Permitted Securitization”: the Existing Securitization or any other
Securitization that complies with the following criteria: (a) the cash portion
of the initial purchase price paid by the Securitization Subsidiary at closing
for the Securitization Assets is at least 70% of the book value of the
Securitization Assets at such time and (b) the Seller’s Retained Interest and
all proceeds thereof shall constitute Collateral hereunder if the seller is a
Loan Party and in such event all necessary steps to perfect a security interest
in such Seller’s Retained Interest by the Administrative Agent are taken by the
Group Members.

 

29



--------------------------------------------------------------------------------

“Permitted Transferees”: (a) in the case of any Sponsor, (i) any Control
Investment Affiliate of such Sponsor (collectively, “Sponsor Affiliates”),
(ii) any managing director, general partner, limited partner, director, officer
or employee of such Sponsor or any of its Sponsor Affiliates (collectively, the
“Sponsor Associates”), (iii) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of any Sponsor Associate and (iv) any trust,
the beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Sponsor Associate, his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants; and (b) in the case of any Management
Investors, (i) his or her heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries, (ii) his or her spouse, parents, siblings,
members of his or her immediate family (including adopted children) or direct
lineal descendants or (iii) a trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or partners of which, include only
the Management Investor, as the case may be, and his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants.

“Permitted Unsecured Refinancing Debt”: unsecured Indebtedness incurred by the
Borrower or any Subsidiary Guarantor in the form of one or more series of senior
or subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Subsidiary Guarantors and (iv) such Indebtedness is not secured by any
Lien on any property or assets of Borrower or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 7.2(f).

“Pledged Notes”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pricing Grid”: (a) with respect to Revolving Loans and Swingline Loans:

 

Category

   Consolidated Senior Secured Leverage
Ratio    Applicable Margin for
Base Rate Revolving
Loans and Swingline
Loans   Applicable Margin for
Eurodollar Rate
Revolving Loans

1

   > 2.75:1.00    2.50%   3.50%

2

   < 2.75:1.00    2.25%   3.25%

 

30



--------------------------------------------------------------------------------

(b) with respect to Term Loans:

 

Category

   Consolidated Senior Secured Leverage
Ratio    Applicable Margin for
Base Rate Term Loans   Applicable Margin for
Eurodollar Rate Term
Loans

1

   > 2.75:1.00    2.75%   3.75%

2

   < 2.75:1.00    2.50%   3.50%

(c) with respect to the Commitment Fee Rate:

 

Category

   Consolidated Senior Secured Leverage
Ratio    Commitment Fee Rate

1

   > 2.75:1.00    0.500%

2

   < 2.75:1.00    0.375%

“Projections”: as defined in Section 7.2(b).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTO”: as defined in Section 5.19(c).

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on the Closing Date, was a Lender or Agent
or an affiliate of a Lender.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.

“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness.”

 

31



--------------------------------------------------------------------------------

“Refinancing Amendment”: an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 4.19.

“Refinancing Revolving Commitments”: one or more tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Loans”: the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.

“Refinancing Term Commitments”: one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.

“Refinancing Term Loans”: one or more Tranches of Term Loans that result from a
Refinancing Amendment.

“Refinancing Transactions”: as defined in the recitals hereto.

“Register”: as defined in Section 11.6(b).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 4.2(c) as a result of the delivery of
a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire, improve or repair fixed or capital
assets useful in its business, or to complete a Permitted Acquisition.

 

32



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring eighteen months after the receipt by the
Borrower of proceeds relating to such Reinvestment Event (or the 180th day
thereafter if the Borrower or any of its Restricted Subsidiaries has entered
into a legally binding commitment to apply such proceeds in accordance with the
applicable Reinvestment Notice) and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire, improve or
repair fixed or capital assets useful in the Borrower’s business, acquire a
brand or trademark and related assets or complete a Permitted Acquisition with
all or any portion of the relevant Reinvestment Deferred Amount.

“Related Persons”: with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Repricing Transaction”: as defined in Section 4.1(c).

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding. The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. The Loans and Commitments of any
Non-Debt Fund Affiliate shall, for purposes of this definition, be subject to
Section 11.21.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserved Funds”: for any fiscal year of the Borrower, amounts committed to be
paid but not expended in such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions if the Borrower or any of its Restricted
Subsidiaries has entered into a legally binding commitment to complete such
project within 180 days following such fiscal year.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 8.6.

 

33



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately prior and
immediately after giving effect to such designation (x) the Borrower is on a pro
forma basis after giving effect to such designation and all related transactions
at any time completed as if completed on the first day of the twelve month
period ending on the most recent Test Date, the Borrower would have been in
compliance with Section 8.1(a) on the Test Date (assuming compliance with
Section 8.1(a), as originally in effect or amended in accordance with the date
hereof, was required on the Test Date) and (y) no Default or Event of Default
has occurred and is continuing. Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
in the Addendum or Assignment and Assumption by which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments as of the Closing
Date is $250,000,000.

“Revolving Commitment Period”: the period from and including Closing Date to the
Business Day preceding the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date on which the Revolving Commitments are terminated
pursuant to any provision of this Agreement.

“SEC”: the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.

“Secured Obligations”: in the case of the Borrower, the Obligations and in the
case of any other Loan Party, the obligations of such Loan Party under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party.

 

34



--------------------------------------------------------------------------------

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securitization”: any transaction or series of transactions entered into by any
Group Member pursuant to which such Group Member sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Subsidiary), and which Securitization Subsidiary finances the acquisition of
such Securitization Assets (i) with cash, (ii) the issuance to such Group Member
of Seller’s Retained Interests or an increase in such Seller’s Retained
Interests, (iii) with proceeds from the sale or collection of Securitization
Assets, or (iv) in the case of a Canadian Securitization, with proceeds from the
sale or issuance of Securitization Asset backed securities or other interests
therein.

“Securitization Assets”: the collective reference to (i) US Dollar-denominated
finance receivables of AFC – US of the type sold by AFC – US in the Existing
Securitization and related assets of AFC – US sold in the Existing
Securitization and other US Dollar-denominated receivables of AFC – US arising
in the ordinary course of business and receivables and related assets related to
the rental portfolio of AFC - US, and (ii) Canadian Dollar-denominated finance
receivables of AFC – Canada and related assets of AFC – Canada.

“Securitization Subsidiary”: a Person (including, with respect to any Canadian
Securitization, any business trust) to which a Group Member sells, conveys,
transfers or grants a security interest in Securitization Assets, which Person
is formed (or, in the case of any business trust, the applicable series or other
comparable tranche of such business trust is designated or otherwise credited)
for the limited purpose of effecting one or more securitizations involving the
Securitization Assets or, in the case of a Canadian Securitization, other income
producing financial assets, and related activities.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Mortgages and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Seller’s Retained Interest”: (i) in respect of a Securitization, the debt or
equity interests held by Group Members in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which any
Group Member has rights to or receives distributions in respect of any residual
or excess interest in the Securitization Assets, and (ii) in respect of a
Canadian Securitization, all amounts which are payable or which may become
payable as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, including any such amounts which any Group
Member receives or has rights to receive as distributions in respect of any
residual or excess interest in the Securitization Assets.

“Senior Representative”: with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

35



--------------------------------------------------------------------------------

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Arrangement”: any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Restricted Subsidiaries by a Qualified Counterparty in
connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis
that has been designated as a Specified Cash Management Arrangement. The
designation by the Borrower of any such arrangement as a Specified Cash
Management Arrangement shall not create in favor of the Qualified Counterparty
that is a party thereto any rights in connection with the management,
enforcement or release of any Collateral or any claim against the Borrower or
any Subsidiary Guarantor under the Guarantee and Collateral Agreement. All
treasury, depository and cash management services (including any credit card,
commercial card, merchant card or other stored value card services and any
processing of payments and other administrative services with respect thereto)
now or at any time hereafter provided to the Borrower or any of its Restricted
Subsidiaries by JPMorgan Chase Bank, N.A. in connection with any transfer or
disbursement of funds through any automated clearinghouse or on a same day or
immediate or accelerated availability basis are hereby designated by the
Borrower as a Specified Cash Management Arrangement.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in any of the Existing Unsecured Notes.

“Specified Existing Tranche”: as defined in Section 4.18(a).

“Specified Floating Rate Note Refinancing”: any optional or voluntary payment,
prepayment, repurchase or redemption of the Existing Unsecured Notes under the
Existing Senior Floating Rate Notes Indenture; provided, that (a) on a pro forma
basis before and after giving effect to such payment, prepayment, repurchase or
redemption and all related transactions at any time completed as if completed on
the first day of the twelve month period ending on the most recent Test Date,
the Borrower would have been in compliance with Section 8.1(a) on the Test Date
(assuming compliance with Section 8.1(a), as originally in effect or amended in
accordance with the date hereof, was required on the Test Date) and (b) the
aggregate of such payments, prepayments, repurchases and redemptions does not,
together with all other payments, prepayments, repurchases and redemptions
pursuant to any Specified Floating Rate Note Refinancings, exceed $150,000,000.

 

36



--------------------------------------------------------------------------------

“Specified Hedge Agreement”: any Hedge Agreement between the Borrower or any of
its Restricted Subsidiaries and any Qualified Counterparty that has been
designated as a Specified Hedge Agreement. The designation by the Borrower of
any Hedge Agreement as a Specified Hedge Agreement (a) shall constitute a
representation and warranty by the Borrower that such Hedge Agreement is
permitted by Section 8.12 (upon which such Qualified Counterparty shall be
entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or any claim against the
Borrower or any Subsidiary Guarantor under the Guarantee and Collateral
Agreement except to the extent expressly set forth in the Guarantee and
Collateral Agreement.

“Sponsors”: collectively, Kelso & Company, L.P., GS Capital Partners VI, L.P.
and its related GS VI co-investment funds, ValueAct Capital Master Fund, L.P.
and Parthenon Investors II, L.P.

“Standard Securitization Undertakings”: representations, warranties, covenants,
repurchase obligations and indemnities entered into by a Group Member which are
customary for a seller or servicer of assets transferred in connection with a
Securitization.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, however, all such references to
“Subsidiary” or to “Subsidiaries” shall not include any Securitization
Subsidiary.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Subsidiary and any Foreign Subsidiary.

“Swingline Commitment Amount”: $75,000,000.

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender
at any time shall equal its Revolving Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 3.3(a).

“Swingline Participation Amount”: as defined in Section 3.4(c).

“Syndication Agent”: Goldman Sachs Lending Partners LLC, in its capacity as
syndication agent of the Facilities hereunder.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make the Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth in the Addendum or Assignment and Assumption by which such
Lender became a party to this Agreement, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Term
Commitments as of the Closing Date is $1,700,000,000.

 

37



--------------------------------------------------------------------------------

“Term Facility”: as defined in the definition of “Facility”.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loans”: as defined in Section 2.1.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the funding of the Term Loans, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Test Date”: at any time, the last day of the most recent fiscal quarter for
which the Borrower’s consolidated annual or quarterly financial statements are
then available.

“Third Party Assignee” as defined in Section 11.6.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Tranche”: each tranche of Loans available hereunder. On the Closing Date there
shall be three tranches on the Closing Date, comprising (i) the Term Loans,
(ii) the Revolving Loans and (iii) Swingline Loans.

“Transaction Costs”: the fees, costs and expenses (including all expenses
related to management bonuses, severance payments or other employee related
costs and expenses) payable by Borrower or any of its Restricted Subsidiaries in
connection with the transactions contemplated by the Closing Date Transactions,
the Refinancing Transactions and the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
cash, Cash Equivalents or deposit account balances equal to the sum of (i) all
such cash, Cash Equivalents and deposit account balances held by the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries in any deposit
account or securities account that is under the control of the Administrative
Agent pursuant to a Control Agreement, (ii) the amount of such cash, Cash
Equivalents and deposit account balances held by the Borrower and its Restricted
Subsidiaries that are Domestic Subsidiaries in any deposit account or securities
account with an average daily balance equal to or less than $1,000,000 that are
not under the control of the Administrative Agent, in an aggregate amount not to
exceed $25,000,000 and (iii) all such cash, Cash Equivalents and deposit account
balances held by Restricted Subsidiaries that are organized under the laws of a
jurisdiction in Canada (whether or not under the control of the Administrative
Agent pursuant to a Control Agreement) and, in each case, that meet the
following requirements:

 

38



--------------------------------------------------------------------------------

(x) such cash, Cash Equivalents or deposit account balances are free and clear
of all Liens other than Liens of the Administrative Agent on behalf of the
Lenders hereunder, Liens securing any Permitted Junior Refinancing Indebtedness,
any Permitted Pari Passu Refinancing Indebtedness and any second lien
Indebtedness incurred under Section 8.2(f) and non-consensual bankers Liens
permitted by Section 8.3 in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry,

(y) such cash, Cash Equivalents or deposit account balances are included in the
cash listed on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries or Restricted Subsidiaries that are
organized under the laws of a jurisdiction in Canada, and

(z) such cash, Cash Equivalents or deposit account balances should be classified
as “unrestricted cash” for purposes of GAAP as at such date;

provided, that, solely for purposes of determining Unrestricted Cash on any date
that is on or prior the date that is 90 days after the Closing Date, the
requirement for any deposit account or securities account to be under the
control of the Administrative Agent pursuant to a Control Agreement set forth in
clause (i) of this definition shall not apply.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (i) (A) such designation was made at or prior to the Closing Date
(and any such Subsidiary so designated is set forth on Schedule 1.1(b) hereto),
or (B) the Subsidiary to be so designated has total consolidated assets of
$1,000 or less or (C) if such Subsidiary has consolidated assets greater than
$1,000, then the fair market value of such designation would be permitted under
Section 8.8 and (ii) any Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary may not subsequently be re-designated as an Unrestricted
Subsidiary without the prior consent of the Administrative Agent and provided,
further, that immediately prior and immediately after giving effect to such
designation (x) the Borrower is on a pro forma basis after giving effect to such
designation and all related transactions at any time completed as if completed
on the first day of the twelve month period ending on the most recent Test Date,
the Borrower would have been in compliance with Section 8.1(a) on the Test Date
(assuming compliance with Section 8.1(a), as originally in effect or amended in
accordance with the date hereof, was required on the Test Date) and (y) no
Default or Event of Default has occurred and is continuing. Any such designation
by the Board of Directors shall be evidenced to the Administrative Agent by
promptly delivering to the Administrative Agent a copy of the resolution of the
Borrower’s Board of Directors giving effect to such designation and a
certificate signed by a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

39



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law or de
minimis shares held by nominees or others as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties of every type and nature and (iv) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1. Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (the “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans shall be either Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.

2.2. Procedure for the Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 p.m., New York City time), (a) one Business
Day prior to the anticipated Closing Date in the

 

40



--------------------------------------------------------------------------------

case of Base Rate Loans and (b) three Business Days prior to the anticipated
Closing Date in the case of Eurodollar Loans requesting that the Term Lenders
make the Term Loans on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 1:00 p.m., New York City time,
on the Closing Date, each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

2.3. Repayment of Term Loans. The Term Loan of each Term Lender shall mature and
be payable in full on the date that is six years after the Closing Date and
shall be repayable prior to that date in consecutive quarterly installments,
each of which shall be in an amount equal to such Lender’s Term Percentage of
0.25% of the original aggregate principal amount of the Term Loans, due
commencing on September 30, 2011 and continuing on the last day of each
consecutive March, June, September and December thereafter.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Extensions of Credit then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. Revolving Loans that
are repaid may be reborrowed during the Revolving Commitment Period, subject to
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice, which must be received by the Administrative Agent prior to 1:00 p.m.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans and which shall specify
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such amounts will then be made available to the Borrower
by the Administrative Agent crediting an account of the Borrower maintained by
the Administrative Agent, in like amounts and funds as received by the
Administrative Agent.

 

41



--------------------------------------------------------------------------------

3.3. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower notwithstanding that after making a requested Swingline Loan, the
sum of (i) the Swingline Lender’s aggregate principal amount of all Revolving
Loans, (ii) Revolving Percentage of the L/C Obligations and (iii) all
outstanding Swingline Loans may exceed the Swingline Lender’s Revolving
Commitment; provided, that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment Amount,
(ii) the Borrower shall not request any Swingline Loan if, after giving effect
to the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero, and (iii) the Swingline Lender
shall not be required to make any Swingline Loans under this Section 3.3 at any
time when an Event of Default has occurred and is continuing. Subject to the
foregoing, Swingline Loans may be repaid and reborrowed from time to time.

(b) Swingline Loans shall be Base Rate Loans only.

(c) The Borrower shall repay all outstanding Swingline Loans (i) on each
Borrowing Date for Revolving Loans, (ii) on the Revolving Termination Date,
(iii) on a weekly basis as determined by the Swingline Lender and (iv) on demand
by the Swingline Lender at any time when an Event of Default has occurred and is
continuing.

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period) and
such notice shall constitute certification by the Borrower to the Swingline
Lender that the unused portion of the Revolving Facility is greater than or
equal to the Swingline Loans and the Swingline Lender shall be entitled to rely
conclusively on such certification. Each borrowing of Swingline Loans shall be
in an amount equal to $100,000 or a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender may at any time, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to do so), request a
borrowing of Revolving Loans in an amount equal to the aggregate outstanding
Swingline Loans and apply the proceeds of such borrowing to the repayment of the
Swingline Loans. Each Revolving Lender agrees to fund its Revolving Percentage
of any such borrowing so requested in immediately available funds, not later
than 10:00 a.m., New York City time, on the first Business Day after the date of
such borrowing is requested. The proceeds of such Revolving Loans shall
immediately be made available by the Administrative Agent to the Swingline
Lender for application to the repayment of Swingline Loans. The Borrower agrees
to pay, and irrevocably authorizes the Swingline Lender and Administrative Agent
to charge the Borrower’s accounts with the Swingline Lender or Administrative
Agent as necessary to pay, all outstanding Swingline Loans to the extent amounts
received from the Revolving Lenders upon any such request are not sufficient to
repay the outstanding Swingline Loans.

 

42



--------------------------------------------------------------------------------

(c) If the Swingline Lender at any time determines that it is precluded from
making a request for a borrowing of Revolving Loans pursuant to Section 3.4(b),
whether by reason of the occurrence of a Default described in Section 9(f) or
otherwise for any reason, each Revolving Lender hereby purchases from the
Swingline Lender an undivided participating interest in the then outstanding
Swingline Loans (a “Swingline Participation Amount”) and shall promptly upon
demand of the Swingline Lender complete such purchase at par by paying to the
Swingline Lender an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate outstanding Swingline Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or the failure to satisfy any
of the conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

3.5. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the Closing Date.

(b) The Borrower agrees to pay to the Agents the fees in the amounts and on the
dates agreed to in writing by the Borrower and the Administrative Agent.

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple thereof or the Total Revolving
Commitment, and shall reduce permanently the Revolving Commitments then in
effect.

 

43



--------------------------------------------------------------------------------

3.7. Letter of Credit Subcommitment. (a) Subject to the terms and conditions
hereof, each Issuing Lender (other than any Issuing Lender referred to in clause
(b) of the definition of “Issuing Lender”), in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.10(a), agrees to issue, on a
sight basis, letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day at any time and from time to time during the
Revolving Commitment Period, in such form as may be approved from time to time
by such Issuing Lender; provided, that the applicable Issuing Lender shall have
no obligation to cause any Letter of Credit to be issued if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Subcommitment
Amount or (ii) the aggregate amount of the Available Revolving Commitments would
be less than zero. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each Letter of Credit shall be
denominated in Dollars and expire no later than the earlier of (i) the first
anniversary of its date of issuance and (ii) the date that is ten days prior to
the Revolving Termination Date; provided, that any Letter of Credit with a
one-year term may provide, with the consent of the applicable Issuing Lender,
for the automatic renewal thereof for additional periods of up to one year
(which shall in no event extend beyond the date referred to in clause
(ii) above). If, as of the Revolving Termination Date, any Letter of Credit for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all Letters of Credit;
provided, that all such Cash Collateral or Backstop L/Cs (each as defined below)
shall be denominated in Dollars. “Cash Collateralize” shall mean to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
applicable Issuing Lender and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances of deposit accounts under the sole
dominion and control of the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to 103% of the total amount then
available under the applicable Letters of Credit (“Cash Collateral”) or one or
more backstop letters of credit in form and substance acceptable to, and issued
by financial institutions reasonably acceptable to the applicable Issuing Lender
that has issued such Letter of Credit and the Administrative Agent (each such
letter of credit, a “Backstop L/C”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and such Issuing
Lender (which documents are hereby consented to by the Lenders). Derivatives of
such above defined terms shall have corresponding meanings.

(b) No Issuing Lender shall at any time be obligated to cause any Letter of
Credit to be issued hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

(c) The Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender being so designated, designate one or more additional
Lenders to act as an issuing lender under the terms of this Agreement. Any
Lender designated as an issuing lender pursuant to this Section 3.7(c) shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender.

(d) The Borrower hereby agrees that each Existing Letter of Credit shall be
deemed to be a Letter of Credit under this Agreement; provided, that, (i) each
such Existing Letter of Credit shall expire in accordance with its own terms
(without giving effect to any renewal or extension provisions thereunder) and
(ii) the Borrower shall not extend the maturity of any of the Existing Letters
of Credit; provided, further, that, each such Existing Letter of Credit shall
expire no later than the first anniversary of the Closing Date.

 

44



--------------------------------------------------------------------------------

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender (other than any Issuing Lender referred to
in clause (b) of the definition of “Issuing Lender”) issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
such Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith to be processed in accordance with its customary procedures
and shall promptly issue the Letter of Credit requested thereby (but in no event
shall any Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by such Issuing Lender and the Borrower. Such
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
(with a copy to the Administrative Agent) promptly following the issuance
thereof. Such Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

(b) The making of each request for a Letter of Credit by the Borrower shall be
deemed to be a representation and warranty by the Borrower that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.7(a) or any Requirement of Law applicable to the Loan Parties.
Unless each Issuing Lender has received notice from the Administrative Agent
before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.2 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 3.7, then such Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with its usual and customary practices.

3.9. Fees and Other Charges. (a) The Borrower will pay a fee on the face amount
of all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility less the fronting fee set forth in the succeeding sentence, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Lender computed
at the rate of 0.25% per annum and payable quarterly in arrears on each L/C Fee
Payment Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.10. L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
such Issuing Lender thereunder. Each L/C

 

45



--------------------------------------------------------------------------------

Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent upon
demand of such Issuing Lender an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed and the Administrative Agent shall promptly forward such
amounts to such Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of any Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of any Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or any
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or such Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
that if any such payment received by Administrative Agent or such Issuing
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or such Issuing Lender, such L/C Participant shall return
to the Administrative Agent for the account of such Issuing Lender the portion
thereof previously distributed to such L/C Participant.

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the same Business Day on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit paid by such Issuing Lender or on the next Business Day, if
such notice is received any time after 11:00 a.m., New York time on such
Business Day for the amount of such draft so paid. Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations

 

46



--------------------------------------------------------------------------------

under Section 3.11 shall not be affected by, among other things, (i) the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, (ii) payment by each Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender or any Related Person of such Issuing Lender.
The Borrower agrees that any action taken or by any Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of such Issuing Lender to the Borrower.

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender that issued such
Letter of Credit shall promptly notify the Borrower of the date and amount
thereof. The responsibility of each Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to causing the applicable Issuing Lender that has issued such
Letter of Credit to determine that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
p.m., New York City time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 1:00 p.m., New York City time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (provided, that a notice of
prepayment of all outstanding Loans may state that such notice is conditioned
upon the effectiveness of other credit facilities or other financing, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied),
together with (except in the case of Revolving Loans that are Base Rate Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

 

47



--------------------------------------------------------------------------------

(b) Any optional prepayments of the Term Loans shall be credited to the
remaining scheduled installments thereof as specified by the Borrower or, if not
specified, pro rata to the remaining installments.

(c) Notwithstanding the foregoing, a prepayment premium shall apply to any
prepayment of Term Loans occurring on or prior to the first anniversary of the
Closing Date from the proceeds of a Repricing Transaction (as defined below) in
an amount equal to 1.00% of the principal amount of any such prepayment.
“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Term Loans concurrently with the incurrence by the Borrower of
any long-term bank debt financing or any other financing similar to the Term
Loans having a lower all-in yield (including in addition to the applicable
coupon, any interest rate “floors,” upfront or similar fees, and original issue
discount payable to the holders of such Indebtedness (in their capacities as
such) with respect to such Indebtedness) than the yield applicable to the Term
Loans (including in addition to the applicable coupon, any interest rate
“floors,” upfront or similar fees, and original issue discount payable to the
holders of such Indebtedness (in their capacities as such) with respect to such
Indebtedness).

4.2. Mandatory Prepayments. (a) If at any time after the Closing Date any Group
Member receives any Net Cash Proceeds from the Incurrence of any Indebtedness
(other than Excluded Indebtedness) or the issuance of any Disqualified Capital
Stock, the Borrower shall prepay the Term Loans on the date of such receipt in
an amount equal to 100% of such Net Cash Proceeds.

(b) If at any time after the Closing Date any Group Member receives any Net Cash
Proceeds from any Asset Sale or Recovery Event in an amount exceeding
$20,000,000 in any fiscal year, then, unless a Reinvestment Notice shall be
delivered in respect thereof, the Borrower shall prepay the Term Loans on the
third Business Day following the date of such receipt in an amount equal to 100%
of such Net Cash Proceeds. If a Reinvestment Notice has been delivered in
respect of any Asset Sale or Recovery Event, then on each Reinvestment
Prepayment Date relating thereto, the Borrower shall prepay the Term Loans in an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event.

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending on December 31, 2011, there is any Excess Cash Flow, the Borrower shall
prepay the Term Loans in an amount equal to (a) the ECF Percentage of such
Excess Cash Flow minus (b) the sum of (i) all voluntary prepayments of Term
Loans, Incremental Loans made pursuant to Incremental Term Loan Commitments and
Refinancing Term Loans made during such fiscal year and (ii) all voluntary
prepayments of Incremental Loans made pursuant to Incremental Revolving
Commitments and Revolving Loans during such fiscal year to the extent the
corresponding Incremental Revolving Commitments and the Revolving Commitments
are permanently reduced by the amount of such payments and, in the case of each
of the immediately preceding clauses (i) and (ii), to the extent such payments
are not funded with the proceeds of Indebtedness on or before the 105th day
following the end of such fiscal year.

(d) Reserved.

(e) If at any time after the Closing Date any Group Member enters into any
sale-leaseback transaction permitted by Section 8.11, (i) the Borrower shall
prepay the Term Loans on the third Business Day following the date of such
transaction in an amount equal to 50% of the Net Cash

 

48



--------------------------------------------------------------------------------

Proceeds thereof and (ii) unless a Reinvestment Notice shall be delivered in
respect of the remaining 50% of such Net Cash Proceeds, the Borrower shall
further prepay the Term Loans on the third Business Day following the date of
such transaction in an amount equal to the remaining 50% of such Net Cash
Proceeds, and if such a Reinvestment Notice has been delivered, then on each
Reinvestment Prepayment Date relating thereto, the Borrower shall prepay the
Term Loans in an amount equal to the Reinvestment Prepayment Amount with respect
to the relevant Reinvestment Event.

(f) If at any time after the Closing Date, the aggregate Revolving Extensions of
Credit then outstanding exceed the Revolving Commitments then in effect, the
Borrower (without notice or demand) shall immediately prepay outstanding
Swingline Loans or Revolving Loans (or, if no Swingline Loans or Revolving Loans
are outstanding, Cash Collateralize outstanding Letters of Credit) in an amount
sufficient to eliminate any such excess.

(g) Mandatory prepayments of Term Loans shall be applied first to Base Rate
Loans to the full extent thereof and then to Eurodollar Loans and shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. Each such prepayment shall be credited to prepay in direct order of
maturity the unpaid amounts due on the next eight scheduled quarterly
installments of the Term Loans and thereafter to the remaining scheduled
quarterly installments of the Term Loans on a pro rata basis.

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date, provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 p.m., New York City time, on the second Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefore), provided, that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. If the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided, that no
Eurodollar Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. So long
as no Event of Default has occurred and is continuing, if the Borrower requests
a continuation of Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

49



--------------------------------------------------------------------------------

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees.
(a) Each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.

(c) (i) If any portion of the principal of any Loan or Reimbursement Obligation
is not paid when due (whether at the stated maturity, by acceleration or
otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 4.5(a) or 4.5(b) plus 2.00% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Facility plus 2.00% per annum and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder is not paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2.00% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00% per
annum), in each case, with respect to both clause (i) and clause (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date,
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

(e) The Borrower agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by the Borrower, the Other Representatives and the Administrative Agent
in connection with this Agreement.

4.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Interest shall accrue on each Loan for each day on
which it is made or outstanding, except the day on which it is repaid unless it
is repaid on the same day that it was made.

 

50



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

(c) In the event that any financial statement or compliance certificate
delivered pursuant to Sections 7.1 or 7.2 respectively is inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Commitment Fee Rate for any period
(an “Applicable Period”) than the Applicable Margin or Commitment Fee Rate
applied for such Applicable Period respectively, then (i) the Borrower shall
promptly deliver to the Administrative Agent a corrected financial statement and
a corrected compliance certificate for such Applicable Period, (ii) the
Applicable Margin and the Commitment Fee Rate shall be determined based on the
corrected compliance certificate for such Applicable Period, and (iii) the
Borrower shall promptly pay to the Administrative Agent (for the account of the
Lenders and the Issuing Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin and Commitment Fee Rate for such Applicable Period. This
Section 4.6(c) shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 4.5(b) and Section 9 hereof, and shall survive
the termination of this Agreement.

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans (provided, that the Borrower may rescind such request promptly after
receipt of such notice), (y) any Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be of the relevant Lenders.

 

51



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

52



--------------------------------------------------------------------------------

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender with any request or directive whether or not having the
force of law from any central bank or other Governmental Authority made
subsequent to the date such Lender becomes a party hereto:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for (A) changes in the rate of net income taxes, capital
taxes, branch profits taxes, franchise taxes (imposed in lieu of income taxes)
and net worth taxes (imposed in lieu of income taxes) and (B) Non-Excluded Taxes
imposed on amounts payable hereunder, Other Taxes and Excluded Taxes, provided,
that this provision shall not affect any obligation of the Borrower under
Section 4.10);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its written demand (accompanied by a certificate of the type
described in clause (c) below), any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy whether or not having the force of law from any Governmental
Authority made subsequent to the date such Lender becomes a party hereto shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and such Lender’s desired return on capital) by an
amount reasonably deemed by such Lender to be material, then from time to time,
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request (accompanied by a certificate of the
type described in clause (c) below) therefor, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction. For purposes of this Agreement, and
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be have been enacted, adopted or issued after the date each Lender has
become a party hereto, regardless of the date such act, requests, rules,
regulations, guidelines or directives enacted, adopted or issued.

 

53



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this
Section 4.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section 4.9 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

4.10. Taxes. (a) Except to the extent required under applicable law, all
payments made under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (“Taxes”).
“Non-Excluded Taxes” shall mean all Taxes other than Excluded Taxes. “Excluded
Taxes” shall mean net income taxes, branch profits taxes, franchise taxes
(imposed in lieu of net income taxes) and net worth taxes (imposed in lieu of
net income taxes) imposed on any Agent or any Lender or its applicable lending
office or any branch, in each case as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document). If any Non-Excluded Taxes or Other Taxes are required to be withheld
from any amounts payable by or on behalf of the Borrower or any other Loan Party
to any Agent or any Lender hereunder or any other Loan Document (or are required
to be withheld or paid by such Agent or Lender), the amounts so payable to such
Agent or such Lender shall be increased to the extent necessary to yield to such
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement or any other Loan Document that would have
been received had no such withholding been required, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender or Agent with respect to any, and Excluded Taxes shall include, Taxes
(i) that are attributable to such Lender’s or Agent’s failure to comply (other
than as a result of any change in any Requirement of Law) with the requirements
of paragraph (d) of this Section 4.10, (ii) that are United States federal
withholding taxes imposed on amounts payable to such Lender or Agent at the time
such Lender or Agent becomes a party to this Agreement, except to the extent
that such Lender’s or Agent’s assignor (if any) was entitled, at the time of
assignment to receive additional amounts from the Borrower with respect to the
Non-Excluded Taxes pursuant to this paragraph (a) or (g) or (iii) U.S. federal
withholding taxes imposed under FATCA.

(b) In addition, but without duplication of paragraph (a), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by or on account
of the Borrower, as promptly as possible thereafter the Borrower shall send to
the Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the

 

54



--------------------------------------------------------------------------------

Borrower fails to pay or cause to be paid any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit or cause to be
remitted to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure.

(d) Each Lender or Agent (or Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8IMY (together with
any required attachments), Form W-8EXP and/or Form W-8BEN (claiming benefits of
an applicable tax treaty) or Form W-8ECI, as applicable (or successor form) or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver properly updated forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver. Each Lender or Agent that is not a Non-U.S. Lender shall furnish an
accurate and complete U.S. Internal Revenue Service Form W-9 (or successor form)
establishing that such Lender or Agent is not subject to U.S. backup
withholding, and to the extent it may lawfully do so at such times, provide a
new Form W-9 (or successor form) upon the expiration or obsolescence of any
previously delivered form.

(e) A Lender or Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
upon reasonable request in writing by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, to the extent that such
Lender or Agent is legally entitled to complete, execute and deliver such
documentation and in such Lender’s or Agent’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.10, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 4.10 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or

 

55



--------------------------------------------------------------------------------

such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) Each Borrower and each Loan Party shall indemnify each Lender and the
Administrative Agent within twenty (20) days after written demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes paid by such Lender or
the Administrative Agent or any of their respective Affiliates, as applicable,
on or with respect to any payment by or on account of any obligation of such
Borrower or such Loan Party hereunder (including Non-Excluded Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) or otherwise arising in connection with this Agreement or any other
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that no Borrower or Loan Party shall be obligated to make payment to
any Lender or the Administrative Agent, as applicable, pursuant to this
Section 4.10(g) in respect of penalties, interest or other similar liabilities
attributable to such Non-Excluded Taxes or Other Taxes if such penalties,
interest or other similar liabilities are attributable to the gross negligence
or willful misconduct of such Lender or the Administrative Agent, as the case
may be, seeking indemnification as determined in a final, non-appealable
judgment of a court of competent jurisdiction. An original official receipt, or
certified copy thereof, as to the amount of such payment, delivered to the
applicable Borrower by a Lender or by the Administrative Agent on its own behalf
or on behalf of any such Person, shall be conclusive absent manifest error.

(h) The agreements in this Section 4.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) If a Lender or Agent changes its applicable lending office (other than with
respect to the designation of a new lending office pursuant to a request by the
Borrower under Section 4.12) or assigns its rights or sells participations
therein and the effect of the change, assignment or participation, as of the
date of the change, would be to cause the Borrower to become obligated to pay
any additional amount under Section 4.9(a)(i) or 4.10, the Borrower shall not be
obligated to pay such additional amount in excess of amounts the Borrower was
obligated to pay prior to such change, assignment or participation.

(j) If a payment made to a Lender or Agent under this Agreement or any
assignment or assumption would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Agent has complied with such Lender’s or Agent’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this 4.10(j), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

56



--------------------------------------------------------------------------------

4.11. Indemnity. The Borrower agrees to indemnify each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 4.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9, 4.10(a) or 4.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9, 4.10(a) or 4.15.

4.13. Replacement of Lenders. The Borrower may replace, with a replacement
financial lender reasonably satisfactory to the Administrative Agent, any Lender
that (a) requests payment of any amounts payable under Section 4.9, 4.10(a) or
4.15, (b) is a Defaulting Lender hereunder, or (c) declines to deliver any
requested consent to a waiver, amendment or other modification of any provision
of the Loan Documents that has been consented to by the Borrower, Administrative
Agent, Required Lenders and, if otherwise required, Majority Facility Lenders,
but only if (i) such replacement does not conflict with any Requirement of Law,
(ii) no Event of Default has occurred and is continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender has taken no
action under Section 4.12 so as to eliminate the demand or condition giving rise
to the Borrower’s replacement right, (iv) the replacement lender purchases, at
par, all Loans and other amounts owing to the replaced Lender on or prior to the
date of replacement and assumes all obligations of the replaced Lender under the
Loan Documents in accordance with Section 11.6 (except that the Borrower shall
pay the registration and processing fee referred to therein), (v) the Borrower
compensates the replaced Lender under Section 4.11 if any Eurodollar Loan
outstanding to the replaced Lender is purchased other than on the last day of
the Interest Period relating thereto and (vi) the Borrower shall pay the
replaced Lender all amounts payable under Section 4.9 or 4.10. Notwithstanding
the foregoing, all rights and claims of the Borrower, Administrative Agent and
Lenders against any replaced Lender that has defaulted in its obligation to make
Loans hereunder shall be in all respects and unaffected by the replacement of
such Lender.

 

57



--------------------------------------------------------------------------------

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, but the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
G-1, G-2 or G-3, respectively, with appropriate insertions as to date and
principal amount.

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5;

(b) the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Majority Facility
Lenders under any Facility have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 11.1),
provided, that any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender;

 

58



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or any L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s Swingline Exposure and L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Percentages but only to the extent (x) the sum
of all Non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed the
total of all Non-Defaulting Lenders’ Revolving Commitments and (y) no Event of
Default shall have occurred and be continuing at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize such Defaulting Lender’s L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 3.7(a) for so long as such
L/C Obligations are outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 4.16(c)(ii) and Section 3.7(a), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.9(a) with respect to such Defaulting Lender’s L/C
Obligations during the period such Defaulting Lender’s L/C Obligations are cash
collateralized;

(iv) if the L/C Obligations of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.16(c)(i), then the fees payable to the Lenders pursuant to
Section 3.9(a) shall be adjusted in accordance with such Non-Defaulting Lenders’
Revolving Percentages; or

(v) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 4.16(c)(i) or (ii), then, without prejudice
to any rights or remedies of the Issuing Lender or any Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.9(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lenders until such L/C Obligations is cash collateralized
and/or reallocated;

(d) the Swingline Lender shall not be required to fund any Swingline Loan and
each Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.16(c) and Section 3.7(a),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders
shall not participate therein); and

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, the Issuing Lenders and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and L/C Obligations of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s

 

59



--------------------------------------------------------------------------------

Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

4.17. Incremental Facilities. (a) So long as no Event of Default exists or would
arise therefrom, the Borrower shall have the right, at any time and from time to
time after the Closing Date, (i) to request new term loan commitments under one
or more new term loan credit facilities to be included in this Agreement (the
“Incremental Term Loan Commitments”), and (ii) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”, together with the Incremental Term Loan
Commitments, the “Incremental Commitments”), provided, that, (i) after giving
pro forma effect to any incurrence or discharge of Indebtedness on the date the
applicable Incremental Commitment Agreement (as defined below) becomes effective
and all related transactions as if completed on the first day of the twelve
month period ending on the most recent Test Date, the Borrower would have been
in compliance with Section 8.1(a) on the Test Date (assuming compliance with
Section 8.1(a), as originally in effect or amended in accordance with the date
hereof, was required on the Test Date) (and the Borrower shall deliver a
certificate, no later than two Business Days prior to the date on which such
Incremental Commitment shall become effective to the Administrative Agent
certifying that the Borrower is in compliance with this clause (i)) and (ii) the
aggregate then outstanding principal amount of the sum of all unutilized
Incremental Commitments and Incremental Loans does not exceed $300,000,000. Any
loans made in respect of any such Incremental Commitment shall be made by
creating a new Tranche.

(b) Each request from the Borrower pursuant to this Section 4.17 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments.
The Incremental Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or financial institution (any such bank or other
financial institution, an “Additional Lender”) subject, in the case of any
Incremental Revolving Commitments (if such Additional Lender is not already a
Lender hereunder or any affiliate of a Lender hereunder) to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).
Any allocation of any Incremental Commitments to any Affiliated Lender shall be
subject to the terms of Section 11.6(g).

(c) No Incremental Commitment or Incremental Loans shall be effective unless the
Borrower delivers to the Administrative Agent an Incremental Commitment
Agreement executed and delivered by the Loan Parties and the proposed Additional
Lenders and such other documentation relating thereto as the Administrative
Agent may reasonably request. Notwithstanding anything in Section 11.1 to the
contrary, an Incremental Commitment Agreement may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Section 4.17, provided, however, that (i) (A) the
Incremental Commitments will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
the Borrower’s option) junior basis by the same Collateral securing the Loans,
(B) the Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Loans hereunder and (C) no Incremental
Commitment Agreement may provide for any Incremental Commitment or any
Incremental Loans to be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the interest
rate margins, upfront fees, original issue discount, any interest rate floors
and any customary arrangement or commitment fees applicable to the loans made
pursuant to the Incremental Commitments shall be determined by the Borrower and
the applicable Additional Lenders; provided, that in the event that the
applicable interest rate margins for any term loans incurred by the Borrower
under any Incremental Commitment are higher

 

60



--------------------------------------------------------------------------------

than the applicable interest rate margin for any Loans hereunder by more than 50
basis points, then the Applicable Margin for the Loans shall be increased to the
extent necessary so that the applicable interest rate margin for the Loans is
equal to the applicable interest rate margins for such Incremental Commitment
minus 50 basis points; provided, further that, in determining the applicable
interest rate margins for the Loans hereunder and any Incremental Loans,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Additional Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Loans or any Incremental Loan in the initial primary syndication thereof shall
be included (with OID being equated to interest based on assumed four-year life
to maturity); (B) customary arrangement or commitment fees payable to any of the
Other Representatives (or their respective affiliates) in connection with the
Loans or to one or more arrangers (or their respective affiliates) in connection
with the Incremental Loans (and any fee payable to any Additional Lender in lieu
of any portion of any such fee payable to any such arranger or affiliate
thereof) shall be excluded; and (C) if the Incremental Loans include an interest
rate floor greater than the interest rate floor then applicable to the Loans,
such increased amount shall be equated to the applicable interest rate margin
for purposes of determining whether an increase to the Applicable Margin for the
Loans shall be required, to the extent an increase in the interest rate floor
for the Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Loans shall be increased by such amount; (iv) such
Incremental Commitment Amendment may provide for the inclusion, as appropriate,
of Additional Lenders in any required vote or action of the Required Lenders or
of the Lenders of each Tranche hereunder and may provide class protection for
any additional credit facilities in a manner consistent with those provided the
original Facility pursuant to the provisions of Section 11.1 as originally in
effect; (v) the final maturity date of any Incremental Loans or Incremental
Commitments shall be no earlier than the Latest Maturity Date and the Weighted
Average Life to Maturity of any Incremental Loans made pursuant to Incremental
Term Loan Commitments shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans; (vi) the prepayment provisions shall be
determined by the Borrower and the applicable Additional Lenders; provided that
they shall not be more favorable than the prepayment provisions applicable to
the Term Loans; (vii) if such Incremental Loans or Incremental Commitment shall
be secured on a junior basis, a Senior Representative validly acting on behalf
of the holders of such Indebtedness shall have become party to an Intercreditor
Agreement; and (viii) the other terms and documentation in respect thereof, to
the extent not consistent with this Agreement as in effect prior to giving
effect to the Incremental Commitment Amendment, shall otherwise be reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall promptly notify each Lender whenever any
Incremental Commitment becomes effective.

(e) No Incremental Commitment Agreement shall become effective unless the
Administrative Agent has received (i) a certificate executed by a Responsible
Officer of the Borrower to the effect that no Event of Default has occurred and
is continuing, and (ii) such additional Security Documents, legal opinions,
board resolutions, certificates and other documentation as may be required by
such Incremental Commitment Agreement or reasonably requested by the
Administrative Agent.

(f) Each Incremental Commitment Agreement shall contain representations and
warranties by the Borrower substantially in the form of those made by the
Borrower in this Agreement, except for any exceptions, disclosures or
modifications reasonably acceptable to the Administrative Agent, the Borrower
and the Additional Lender(s) making an Incremental Commitment pursuant to such
Incremental Commitment Agreement.

 

61



--------------------------------------------------------------------------------

In connection with any Incremental Commitment Agreement pursuant to this
Section 4.17, at the direction and as reasonably requested by Administrative
Agent to ensure the continuing priority of the Lien of the Mortgages as security
for the Loans, (A) the Borrower or Loan Party party to the Mortgages shall enter
into, and deliver to the Administrative Agent a mortgage modification or new
Mortgage in proper form for recording in the relevant jurisdiction and in a form
reasonably satisfactory to the Administrative Agent (such Mortgage or mortgage
modification, the “Modification”), and (B) Borrower shall deliver, or cause the
title company or local counsel, as applicable, to deliver, to the Administrative
Agent local counsel opinions, an endorsement to the relevant title policies,
date down(s) or other documents, instruments or evidence of the priority of the
Lien of the Mortgages as security for the Loans, each in form and substance
reasonably satisfactory to Administrative Agent. In addition, as reasonably
requested by the Administrative Agent, the Borrower shall deliver an updated
flood hazard certificate for each of the Mortgaged Properties.

4.18. Extension Amendments. (a) The Borrower may at any time and from time to
time request that all or a portion, including one or more Tranches, of any
commitments or the Loans (including any Extended Loans), each existing at the
time of such request (each, an “Existing Tranche” and the Loans of such Tranche,
the “Existing Loans”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of any Existing Tranche (any such Existing
Tranche which has been so extended, “Extended Tranche” and the Loans of such
Tranche, the “Extended Loans”) and to provide for other terms consistent with
this Section 4.18. In order to establish any Extended Tranche, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Tranche to
be established, which terms (other than provided in clause (c) below) shall be
identical to those applicable to the Existing Tranche from which they are to be
extended (the “Specified Existing Tranche”) except (x) all or any of the final
maturity dates of such Extended Tranches may be delayed to later dates than the
final maturity dates of the Specified Existing Tranche, (y) (A) the interest
margins with respect to the Extended Tranche may be higher or lower than the
interest margins for the Specified Existing Tranche and/or (B) additional fees
may be payable to the Lenders providing such Extended Tranche in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and
(z) the commitment fee, if any, with respect to the Extended Tranche may be
higher or lower than the commitment fee, if any, for the Specified Existing
Tranche, in each case to the extent provided in the applicable Extension
Amendment; provided, that, notwithstanding anything to the contrary in this
Section 4.18 or otherwise, (1) such Extended Tranche shall not be, (x) in the
case of any Extended Tranche relating to Loans under the Term Facility
hereunder, in an amount less than $100,000,000 and shall be in integral
multiples of $50,000,000 in excess thereof and (y) in the case of any Extended
Tranche relating to Loans under the Revolving Facility hereunder, in an amount
less than $50,000,000 and shall be in integral multiples of $25,000,000 in
excess thereof, (2) no Extended Tranche shall be secured by or receive the
benefit of any collateral, credit support or security that does not secure or
support the Existing Tranches, (3) the repayment (other than in connection with
a permanent repayment and, if applicable, termination of commitments), the
mandatory prepayment and the commitment reduction of any of Loans or Commitments
under the Extended Tranches shall be made on a pro rata basis with all other
outstanding Loans or Commitments (including all Extended Tranches) respectively;
provided, that, Extended Loans may, if the Extending Lenders making such
Extended Loans so agree, participate on a less than pro rata basis in any
voluntary or mandatory repayment or prepayment or commitment reductions
hereunder, (4) the final maturity of any Extended Tranche shall not be earlier
than, and if such Extended Tranche is a term facility, shall not have a Weighted
Average Life to Maturity shorter than the applicable Specified Existing Tranche,
(5) each Lender in the Specified Existing Tranche shall be permitted to
participate in the Extended Tranche in accordance with its pro rata share of the
Specified Existing Tranche and (6) assignments and participations of Extended
Tranches shall be

 

62



--------------------------------------------------------------------------------

governed by the same assignment and participation provisions applicable to Loans
and Commitments hereunder as set forth in Section 11.6. No Lender shall have any
obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Tranche converted into an Extended Tranche pursuant
to any Extension Request. Any Extended Tranche shall constitute a separate
Tranche of Loans (and, if applicable, commitments) from the Specified Existing
Tranches and from any other Existing Tranches (together with any other Extended
Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche. In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees or prepayments referenced
in Section 4.18(a) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 4.18(c) and notwithstanding anything to the
contrary set forth in Section 11.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than (x) in the case of
any Extended Tranche relating to Loans under the Term Facility hereunder, in an
amount less than $100,000,000 and shall be in integral multiples of $50,000,000
in excess thereof and (y) in the case of any Extended Tranche relating to Loans
under the Revolving Facility hereunder, in an amount less than $50,000,000 and
shall be in integral multiples of $25,000,000 in excess thereof; provided,
further, that no Extension Amendment may provide for (a) any Extended Tranche to
be secured by any Collateral or other assets of any Loan Party that does not
also secure the Existing Tranches. It is understood and agreed that each Lender
has consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 4.18 and the arrangements
described above in connection therewith. In connection with any Extension
Amendment, the Borrower shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended
thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date) and (B) if, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Tranches, such loans (and any related participations) shall be deemed
to be allocated as Extended Loans (and related participations) and Existing
Loans (and related participations) in the same proportion as such Extending
Lender’s applicable Specified Existing Tranches to the applicable Extended
Tranches so converted by such Lender on such date.

 

63



--------------------------------------------------------------------------------

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, on notice to the Administrative and the
Non-Extending Lender, (A) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty. In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Non-Extending Lender.

(f) This Section 4.18 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.

4.19. Refinancing Facilities. (a) At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of (A) all or any portion of the Term Loans
then outstanding under this Agreement (which for purposes of this clause
(A) will be deemed to include any then outstanding Incremental Loans under any
Incremental Term Commitments) and any then outstanding Refinancing Term Loans or
(B) all or any portion of the Revolving Loans (or unused Revolving Commitments
or any Incremental Loans or unused Incremental Revolving Commitments or any
unused Refinancing Revolving Commitment of Refinancing Revolving Loans) under
this Agreement, in the form of (x) Refinancing Term Loans or Refinancing Term
Commitments or (y) Refinancing Revolving Loans or Refinancing Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided, that such Credit Agreement Refinancing Indebtedness
(i) will rank pari passu or junior in right of payment and of security with the
other Loans and Commitments hereunder, (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof,
(iii) (x) with respect to any Refinancing Revolving Loans or Refinancing
Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Refinancing Term Loans or Refinancing
Term Commitments, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter

 

64



--------------------------------------------------------------------------------

than, the Term Loans being refinanced, (iv) will have such pricing, premiums,
optional prepayment terms and financial covenants as may be agreed by the
Borrower and the Lenders thereof and (v) will have other terms and conditions
that are substantially identical to, or, taken as a whole, less favorable to the
investors providing such Credit Agreement Refinancing Indebtedness than, the
Refinanced Debt; provided, further that the terms and conditions applicable to
such Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 6.2 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Tranche of Credit Agreement
Refinancing Indebtedness incurred under this Section 4.19 shall be in an
aggregate principal amount that is (x) not less than $100,000,000 in the case of
Refinancing Term Loans or $50,000,000 in the case of Refinancing Revolving Loans
and (y) an integral multiple of $50,000,000 in excess thereof in the case of
Refinancing Term Loans or $25,000,000 in excess thereof in the case of
Refinancing Revolving Loans. Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower, or the provision
to the Borrower of Swingline Loans, pursuant to any Refinancing Revolving
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit and Swingline Loans under the
Revolving Commitments and in each case with the consent of the applicable
issuing lenders and swingline lenders. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as
Refinancing Term Loans, Refinancing Revolving Loans, Refinancing Revolving
Commitments and/or Refinancing Term Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section. In addition, if so provided in the relevant Refinancing Amendment
and with the consent of each Issuing Lender, participations in Letters of Credit
expiring on or after the Revolving Termination Date shall be reallocated from
Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

(b) This Section 4.19 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.

 

65



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that, unless otherwise
specified, on and as of the Closing Date and on and as of each date as required
by Section 6.2(b):

5.1. Financial Condition. The audited consolidated balance sheets and the
related consolidated statements of income and of cash flows of the Borrower and
its consolidated Subsidiaries at on or about December 31, 2010 reported on by
and accompanied by an unqualified report from KPMG LLP, and as at on or about
December 31, 2009 and on or about December 31, 2008, in each case present fairly
in all material respects the consolidated financial condition of the Borrower
and its consolidated Subsidiaries, as at such dates and their consolidated
results of operations and consolidated cash flows for the fiscal years then
ended. All such financial statements, including the related schedules and notes
(if any) thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firms of accountants and disclosed therein). As of the Closing
Date, no Group Member has any material Guarantee Obligations, contingent
liabilities or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph other than as
contemplated by the Loan Documents.

5.2. No Change. There has not been since December 31, 2010, any development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.

5.3. Corporate Existence; Compliance with Law. Each of the Borrower and its
Material Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
organizational power and authority, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent the failure to be so qualified
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law and Organizational
Documents, except to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit under this Agreement. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit under this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Closing Date Transactions, the extensions of credit
hereunder or the execution, delivery, performance, validity or enforceability of
the Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect except as
specifically described in Schedule 5.4 and (ii) the filings referred to in
Section 5.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, each other Loan
Document upon execution will constitute the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

66



--------------------------------------------------------------------------------

5.5. No Legal Bar. No execution, delivery and performance of the Loan Documents
and, the issuance of Letters of Credit and the borrowings hereunder do not and
will not violate in any material respect any Requirement of Law, Organizational
Documents or any material Contractual Obligation of the Borrower or any Material
Subsidiary or result in or require the creation or imposition of any Lien on any
property or revenues of the Borrower or any Material Subsidiary in any material
respect pursuant to any Requirement of Law, Organizational Documents or material
Contractual Obligation (other than the Liens created by the Security Documents).
No Group Member is subject to any Requirement of Law, Organizational Documents
or Contractual Obligation that has had or would reasonably be expected to have a
Material Adverse Effect.

5.6. Litigation. Except as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.

5.7. No Default. No Default or Event of Default has occurred and is continuing.

5.8. Ownership of Property; Liens; Insurance. Each of the Borrower and its
Material Subsidiaries has good and indefeasible title to the Mortgaged
Properties, and to the knowledge of the Borrower, has good and valid title to,
or a valid leasehold interest in, all its other material property and none of
such property is subject to any Lien except Permitted Liens.

5.9. Intellectual Property. Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted, except to the extent such failure to own or possess the
right to use, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, (a) no claim has been asserted and is pending against any Group
Member by any Person challenging or questioning the use of any Intellectual
Property, or the validity or effectiveness of any Intellectual Property owned by
any Group Member, nor does the Borrower know of any valid basis for any such
claim and (b) the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.

5.10. Taxes. Each Group Member has filed or caused to be filed all Federal and
state income and other material tax returns that are required to be filed and
has paid all material taxes due and payable by such Group Member or any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings (if any) and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); as of the Closing Date, no tax Lien has
been filed (other than Liens for taxes not yet delinquent or that are being
contested in good faith by appropriate proceedings), and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any material tax, fee
or other charge. No Group Member intends to treat the Loan, the Closing Date
Transactions, or any other transaction contemplated hereby as being a
“reportable transaction” (within the meaning of Treasury Regulation section
1.6011-4).

5.11. Federal Regulations. No part of the proceeds of any Loans or Revolving
Extensions of Credit will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board, including, without limitation,
Regulation T, Regulation U or Regulation X of the Board. If requested by any
Lender or the

Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

67



--------------------------------------------------------------------------------

5.12. Labor Matters. Except as, in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

5.13. ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard (within the meaning of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan for which any Group Member or Commonly Controlled Entity has a material
unpaid liability, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. No Group Member or
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and no Group Member or Commonly Controlled
Entity would become subject to any material liability under ERISA if any Group
Member or Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent. No Group Member has any liability with respect
to any employee benefit plan that is not subject to the laws of the United
States or a political subdivision thereof that would reasonably be expected to
result in a Material Adverse Effect.

5.14. Investment Company Act; Other Regulations. No Group Member is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Material Subsidiary is subject to regulation under any
Requirement of Law or restriction under its Organizational Documents (other than
Regulation X of the Board) that limits its ability to Incur Indebtedness under
this Agreement or the Existing Unsecured Notes.

5.15. Restricted Subsidiaries. As of the Closing Date, (a) Schedule 5.15 sets
forth the name and jurisdiction of organization of each Restricted Subsidiary
and, as to each such Restricted Subsidiary, the percentage of each class of
Capital Stock owned by any Group Member and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Capital Stock of the Group Member
(other than the Borrower), except as created by the Loan Documents.

5.16. Use of Proceeds. The proceeds of the Term Loans funded on the Closing Date
shall be used to consummate the Closing Date Transactions on the Closing Date
and the Refinancing Transactions not more than ninety (90) days following the
Closing Date. The Letters of Credit, Swingline Loans, proceeds of Revolving
Loans made after the Closing Date and proceeds of any Incremental Loans

 

68



--------------------------------------------------------------------------------

may be used for working capital, Permitted Acquisitions or other general
corporate purposes, including, without limitation, the refinancing of any
outstanding Existing Indebtedness (including any Existing Indebtedness under the
Existing Senior Floating Rate Notes Indenture) then outstanding.

5.17. Environmental Matters. Except as, in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect:

(a) Except as listed on Schedule 5.17, the facilities and properties currently
owned, leased or operated by any Group Member (the “Properties”) do not contain
any Materials of Environmental Concern or contamination in amounts or
concentrations or under circumstances that constitute, or could reasonably be
expected to give rise to liability under, any Environmental Law;

(b) Except as listed on Schedule 5.17, no Group Member has received any written
notice of violation, alleged violation, non-compliance or liability or potential
liability, under Environmental Laws with regard to any of the Properties or any
Group Member’s operation of any of the Properties or the business operated by
any Group Member (the “Business”), nor does the Borrower have knowledge that any
such notice is likely to be received or is being threatened;

(c) the Group Members (i) conduct the Business in compliance with Environmental
Law, (ii) hold all Environmental Permits (each of which is in full force and
effect) required pursuant to Environmental Law for the conduct of the Business;
and (iii) are in compliance with all such Environmental Permits;

(d) Except as listed on Schedule 5.17, Materials of Environmental Concern have
not been transported or disposed of by or on behalf of any Group Member from the
Properties in violation of, or in a manner or to a location that would give rise
to liability under, any Environmental Law, nor during any Group Member’s
ownership or operation of the Properties or, to the knowledge of the Borrower,
at any formerly owned, leased or operated facilities or properties (“Former
Properties”) have any Materials of Environmental Concern been generated,
treated, stored or disposed of, released or threatened to be released at, on or
under any of the Properties or Former Properties or otherwise in connection with
the Business in violation of Environmental Law, or in a manner that could give
rise to liability under, any Environmental Law; and

(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or is reasonably likely to be named as a party with
respect to the Properties, the Business or, to the knowledge of the Borrower,
any Former Properties, nor are there any consent decrees, consent orders,
administrative orders or other orders, or other binding administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties, the Business or, to the knowledge of the Borrower, any Former
Properties.

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other material document, certificate or statement furnished by or on
behalf of any Group Member to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the Closing Date), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based

 

69



--------------------------------------------------------------------------------

upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, to the
extent provided therein, when financing statements, other filings specified on
Schedule 4 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 4 to the Guarantee and Collateral
Agreement and the other actions described in Section 4.3 of the Guarantee and
Collateral Agreement are completed, the Guarantee and Collateral Agreement shall
be effective to create a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case (to the extent provided therein) prior and
superior in right to any other Person (except for Permitted Liens);

(b) Upon execution thereof, each of the Mortgages shall be effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds and products thereof, and when the Mortgages are filed in the
offices specified therein, each such Mortgage shall constitute, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, (to the extent provided therein) a perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case (except as
expressly set forth therein) prior and superior in right to any other Person
(except for Permitted Liens). Schedule 1.1(a) lists, as of the Closing Date,
each parcel of owned real property located in the United States and held by the
Borrower or any of its Restricted Subsidiaries that has a value, in the
reasonable opinion of the Borrower, in excess of $6,000,000.

(c) When delivered and at all times thereafter, each Intellectual Property
Security Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Intellectual Property Collateral described therein and the
proceeds and products thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally. Upon the filing of
(i) each Intellectual Property Security Agreement in the appropriate indexes of
the United States Patent and Trademark Office (the “PTO”) relative to United
States patents and United States trademarks, and the United States Copyright
Office relative to United States copyrights, if any, and the taking of
appropriate actions with respect to Intellectual Property which is the subject
of a registration or application outside the United States under applicable
local laws, together with provision for payment of all requisite fees, and
(ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4 of the Guarantee and Collateral Agreement, each
Intellectual Property Security Agreement shall constitute (to the extent
provided in the Guarantee and Collateral Agreement) a perfected Lien on, and
security interests in, all right, title and interest of the Loan Parties in such
Intellectual Property Collateral and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case (except as expressly set

 

70



--------------------------------------------------------------------------------

forth therein) prior and superior in right to any other Person (except for
Permitted Liens); provided, that subsequent filings in the PTO and United States
Copyright Office and actions and filings under applicable law to obtain the
equivalent perfection may be necessary with respect to registrations for
Intellectual Property acquired by any Loan Party after the date hereof.

5.20. Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the Closing Date Transactions and the Incurrence of all Indebtedness
and obligations being Incurred in connection herewith and therewith will be,
Solvent.

5.21. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in respect of which the
procurement of flood insurance is required by any Requirement of Law, unless
such flood insurance has been obtained and is in full force and effect.

5.22. Anti Terrorism Laws. No Group Member or any Affiliate of any Group Member
is in violation of (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, (ii) the PATRIOT Act or (iii) or any other
similar anti-terrorism laws. No part of the proceeds of the Loans or the
Revolving Extensions of Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

No Group Member or Affiliate of any Group Member is any of the following (each a
“Blocked Person”):

(a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(c) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any Anti
Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(e) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(f) a Person or entity who is affiliated with a Person or entity listed above.

No Group Member knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

71



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it on the Closing
Date is subject to the satisfaction (or waiver), prior to the making of such
extension of credit, of the following conditions precedent:

(a) Credit Agreement; Security Documents. The Administrative Agent shall have
received (i) this Agreement or, in the case of the Lenders, this Agreement or an
Addendum, executed and delivered by each Agent, the Borrower and each Person
identified herein as a Lender signatory hereto, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor, and (iii) the Intellectual Property Security Agreement, executed and
delivered by each applicable Loan Party.

(b) Closing Certificate of the Borrower. The Administrative Agent shall have
received (i) a certificate executed on behalf of the Borrower by a Responsible
Officer of the Borrower dated the Closing Date, substantially in the form of
Exhibit J with appropriate insertions and attachments including the certificate
of incorporation of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower, and (ii) a long form good standing
certificate for the Borrower from its jurisdiction of organization.

(c) Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
Subsidiaries, in each case ending on December 31, 2010, on or about December 31,
2009 and on or about December 31, 2008, and (ii) unaudited interim consolidated
financial statements of the Borrower and its Subsidiaries, in each case as at
the last day of the most recent fiscal quarter of the Borrower elapsed more than
45 days prior to the Closing Date, and all such financial statements referred to
in clauses (i) and (ii), including the related schedules and notes (if any)
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firms
of accountants and disclosed therein).

(d) Fees. The Administrative Agent shall have received confirmation reasonably
satisfactory to it that all fees required to be paid and all invoiced expense
reimbursements payable by any Loan Party for account of any of the Other
Representatives, Agents or Lenders on or before the Closing Date will be paid
concurrently with the funding of the Term Loans on the Closing Date.

(e) Closing Certificate of the Guarantors, Certificate of Incorporation; Good
Standing. The Administrative Agent shall have received (i) a certificate of each
Subsidiary Guarantor, dated the Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments including the certificate
of incorporation of such Subsidiary Guarantor that is a corporation certified by
the relevant authority of the jurisdiction of organization of such Loan Party,
and (ii) a long form good standing certificate for each Subsidiary Guarantor
from its jurisdiction of organization.

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower and its Subsidiaries, in form and substance reasonably acceptable
to the Administrative Agent;

 

72



--------------------------------------------------------------------------------

(ii) the legal opinion of Blake, Cassels & Graydon LLP, local counsel in Canada,
in form and substance reasonably acceptable to the Administrative Agent;

(iii) the legal opinion of Husch Blackwell Sanders LLP, local counsel in
Missouri, in form and substance reasonably acceptable to the Administrative
Agent; and

(iv) the legal opinion of such other local counsel in those jurisdictions
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably acceptable to the Administrative Agent.

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) certificates representing the shares of Capital Stock listed
on Schedule 2 to the Guarantee and Collateral Agreement, together with an
undated stock power or equivalent for each such certificate executed in blank by
the pledgor thereof and (ii) each promissory note (if any) listed on Schedule 2
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

(h) Solvency Certificate. The Administrative Agent shall have received and shall
be reasonably satisfied with a solvency certificate of the chief financial
officer of Borrower substantially in the form of Exhibit I, which shall document
the solvency of the Loan Parties, on a consolidated basis, as of the Closing
Date after giving effect to the Closing Date Transactions and other transactions
contemplated hereby.

(i) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(j) Certain Existing Indebtedness. Arrangements satisfactory to the
Administrative Agent shall have been made for the (i) repayment in full of all
Indebtedness and other obligations under the Existing Credit Agreement,
(ii) termination of any commitments to lend or make other extensions of credit
in respect of the Existing Credit Agreement, (iii) delivery of all documents or
instruments necessary to release all Liens securing all Indebtedness and other
obligations under the Existing Credit Agreement being repaid on the Closing
Date, and (iv) all Existing Letters of Credit shall have been designated as
Letters of Credit hereunder in a manner reasonably satisfactory to such Issuing
Lender.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 8.3), shall be in proper form
for filing, registration or recordation.

(l) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search with respect to each Loan Party in the jurisdiction where
each such Loan Party is located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 8.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

 

73



--------------------------------------------------------------------------------

(m) Perfection Certificate. The Administrative Agent shall have received a
perfection certificate executed by the Borrower and each other Loan Party, dated
the Closing Date, in form and substance reasonably acceptable to the
Administrative Agent.

(n) Patriot Act. The Lenders shall have received from the Loan Parties all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(o) Miscellaneous. The Administrative Agent shall have received such other
documents, agreements, certificates and information as it or the Lead Arranger
or the Required Lenders may reasonably request.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit on the Closing Date) is subject to the
satisfaction of the following conditions precedent:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(c) Borrowing Notices. The Administrative Agent shall have received (i) a notice
of borrowing pursuant to Section 3.2 or 3.4, as the case may be, in connection
with any borrowing under the Revolving Commitments or Swingline Loans or (ii) an
Application pursuant to Section 3.8 for issuance of a Letter of Credit on behalf
of the Borrower.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Restricted Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year and the current year budget, reported on without any material
qualification or exception including a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP
or other independent certified public accountants of nationally recognized
standing; and

 

74



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
(or, in the case of the first fiscal quarter ending after the Closing Date, 60
days after the end of such fiscal quarter), the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year and the current year budget, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes).

(c) All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

(d) Notwithstanding the foregoing such financial statements may be delivered in
the form and with the accompanying certifications required by applicable
Requirements of Law for filing Forms 10-K and Forms 10-Q with the SEC.

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
knowledge of such Responsible Officer, each Group Member during such period has
observed in all material respects or performed in all material respects all of
the applicable covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Loan Documents to be observed,
performed or satisfied by it in all material respects, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default, in each
case except as specified in such certificate and (ii)(x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margins and Commitment Fee Rate, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and, concurrently with the
delivery of any financial statements pursuant to Section 7.1(a) only, a listing
of any registered or applied-for material Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

(b) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect

 

75



--------------------------------------------------------------------------------

or misleading in any material respect, it being recognized by the Lenders that
the projections and pro forma financial information contained in the material
referenced above is based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made and that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount;

(c) if the Borrower is not then a reporting company under the Exchange Act
within 45 days after the end of each fiscal quarter of the Borrower (90 days, in
the case of the fourth fiscal quarter of any Fiscal Year, and 60 days, in the
case of the first fiscal quarter ending after the Closing Date), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

(d) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any of the Existing Unsecured Notes or, if
the Borrower is not then a reporting company under the Exchange Act, any
Securitization;

(e) within five Business Days after the same are sent, copies of all financial
statements and reports that any Parent or the Borrower sends to the holders of
any class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC;

(f) concurrently with the delivery of any document or notice required to be
delivered pursuant to Section 7.1 or 7.2, Borrower shall indicate in writing
whether such document or notice contains Non-public Information. Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to any Group Member or their securities) and, if documents or notices
required to be delivered pursuant to Section 7.1 or 7.2 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
Section 7.1 or 7.2 contains Non-public Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Group Members and their securities; and

(g) promptly, such additional financial and other information (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as the Administrative Agent or any
Lender may from time to time reasonably request.

7.3. Payment of Obligations; Payment of Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or where failure to pay,
discharge or otherwise satisfy such material obligations, in the aggregate, has
not had and would not reasonably be expected to result in a Material Adverse
Effect; and

 

76



--------------------------------------------------------------------------------

(b) pay all material Taxes imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefore and for any accrued interest
and potential penalties or other costs relating thereto, (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any material
portion of the Collateral to satisfy such Tax or claim and (c) any Tax or claim
determined to be due, together with any interest or penalties thereon is
promptly paid after final resolution of such contest.

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary to conduct
its business, except, in each case, as otherwise permitted by Section 8.4 and
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (b) maintain with reputable
insurance companies insurance on all its property in at least such amounts and
against such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, upon
reasonable prior notice, any persons designated by the Administrative Agent, or
upon the occurrence and during the continuance of an Event of Default, any
Lender, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at such reasonable times and upon
reasonable intervals and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers of the Group
Members and with their independent certified public accountants at such
reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request; provided, that, unless an
Event of Default has occurred and is continuing, such visitation and inspection
rights may only be exercised by the Administrative Agent once per calendar year.

7.7. Notices. Promptly upon any Responsible Officer of any Group Member
acquiring knowledge thereof, give notice to the Administrative Agent and each
Lender of the following:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that is
reasonably expected to be determined adversely and, if so determined, would
reasonably be expected to have a Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) which is
reasonably expected to be determined adversely and, if so determined, would have
or would reasonably be expected to have a Material Adverse Effect, (ii) in which
injunctive or other temporary or specific relief is sought which, if granted,
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, the incurrence of a failure to
satisfy the minimum funding standard (as defined in Sections 412 and 430 of the
Code and Sections 302 and 303 of ERISA) (whether or not waived) with respect to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.

7.8. Environmental Laws. (a) Comply in all material respects and conduct the
Business in compliance with, and make all commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all Environmental Laws, and obtain and comply in all material
respects with and maintain, and make all commercially reasonable efforts to
ensure that all tenants and subtenants, if any, obtain and comply in all
material respects with and maintain, any and Environmental Permits required
pursuant to Environmental Law for the conduct of the Business or their
respective operations, in each case except for any such non-compliance or
failure to obtain, individually or in the aggregate, would not be expected to
result in a Material Adverse Effect.

(b) Unless being contested in good faith, conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws; provided, that compliance
within deadlines set by such orders or authorities shall be deemed to be prompt.

7.9. Interest Rate Protection. In the case of the Borrower, within 90 days after
the Closing Date, enter into, and thereafter maintain, Hedge Agreements to the
extent necessary to provide that at least 50% of the aggregate principal amount
of the Term Loans is subject to either a fixed interest rate or interest rate
protection for a period of not less than two years, which Hedge Agreements shall
have terms and conditions reasonably satisfactory to the Administrative Agent.

 

78



--------------------------------------------------------------------------------

7.10. Additional Collateral, etc. (a) With respect to any owned property
acquired after the Closing Date by the Borrower or any Subsidiary Guarantor as
to which the Administrative Agent, for the benefit of the Secured Parties, does
not have a perfected Lien (except as expressly set forth in the applicable
Security Document), within thirty (30) days of such acquisition (or within such
longer period of time as reasonably consented to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a (except as
expressly set forth in the applicable Security Document) perfected security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(b) With respect to any fee simple interest in any real property having a value
of at least $6,000,000 acquired after the Closing Date by the Borrower or any
Subsidiary Guarantor within sixty (60) days of such acquisition (or within such
longer period of time as reasonably consented to by the Administrative Agent)
(A) execute, acknowledge and deliver a Mortgage in favor of the Administrative
Agent, for the benefit of the Secured Parties, in an amount no greater than 125%
of the purchase price if the property is located in a state with mortgage
recording tax covering such real property, (B) if requested by the
Administrative Agent, provide the Secured Parties with (1) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (and endorsements thereto) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (2) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (C) a
flood hazard certificate, certified to the Administrative Agent, specifying
whether such real property is located in a special flood hazard zone and if so,
evidence of flood insurance as required by any Requirement of Law and (D) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Restricted Subsidiary that ceases to be a Foreign Subsidiary or an Excluded
Subsidiary), promptly (or within such period of time as reasonably consented to
by the Administrative Agent) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest in
the Capital Stock of such new Restricted Subsidiary that is owned by any Group
Member, (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Restricted Subsidiary (other
than any Securitization Subsidiary) (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions reasonably necessary or
reasonably advisable to grant to the Administrative Agent for the benefit of the
Secured Parties a (to the extent provided in the Guarantee and Collateral
Agreement) perfected security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Restricted
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Restricted Subsidiary, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

79



--------------------------------------------------------------------------------

(d) With respect to (i) any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary) that is a Material Foreign Subsidiary or a direct or
indirect parent of any Material Subsidiaries, or (ii) any Foreign Subsidiary
that becomes a Material Foreign Subsidiary or is a direct or indirect parent of
any Subsidiary that becomes a Material Foreign Subsidiary, promptly (A) (or
within such period of time as reasonably consented to by the Administrative
Agent) execute and deliver to the Administrative Agent such amendments or
supplements to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a (except as expressly set forth in the
Guarantee and Collateral Agreement) perfected security interest in the Capital
Stock of such new Foreign Subsidiary that is owned by any such Group Member
(provided, that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Foreign Subsidiary be required to be so pledged),
(B) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers or equivalents, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be reasonably
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect the Administrative Agent’s security interest therein, and (C) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e) If at any time the aggregate amount of Consolidated EBITDA or Consolidated
Total Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds five percent (5.0%) of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for any such period or five percent (5.0%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of any such fiscal quarter, the Borrower (or, in the event the Borrower
has failed to do so within forty-five (45) days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries”
or sufficient Foreign Subsidiaries as “Material Foreign Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries or Material Foreign
Subsidiaries, respectively.

(f) Promptly after the consummation of any Permitted Foreign Investment, (or
within such period of time as reasonably consented to by the Administrative
Agent) execute and deliver to the Administrative Agent such amendments or
supplements to the Guarantee and Collateral Agreement and the Security Documents
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a (except as
expressly set forth in the Guarantee and Collateral Agreement) perfected
security interest in any promissory notes required to be delivered in accordance
with the definition of Permitted Foreign Investment.

7.11. Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 5.16.

7.12. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter

 

80



--------------------------------------------------------------------------------

acquired by the borrower or any Restricted Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will, if reasonably requested by the Administrative
Agent, use commercially reasonable efforts to execute and deliver, or to cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Restricted Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.

7.13. Refinancing Transactions. Within 90 days of the Closing Date, or such
later date as the Administrative Agent may agree in its sole discretion,
consummate the Refinancing Transactions.

7.14. Post-Closing Items. Deliver the items described on Schedule 7.14 within
the period or by the date specified therein or, within such longer period of
time or by such later date as reasonably consented to by the Administrative
Agent.1

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:

8.1. Financial Condition Covenants. (a) Maximum Consolidated Senior Secured
Leverage Ratio. Permit the Consolidated Senior Secured Leverage Ratio, as of any
date set forth below on which any Revolving Loans are outstanding, to exceed the
amount set forth opposite such date below:

 

Last Day of Fiscal Quarter Ending On or About

   Maximum Consolidated
Senior Secured Leverage Ratio  

June 30, 2011

     4.25:1.00   

September 30, 2011

     4.25:1.00   

December 31, 2011

     4.25:1.00   

March 31, 2012

     4.25:1.00   

June 30, 2012

     4.25:1.00   

September 30, 2012

     4.25:1.00   

December 31, 2012

     4.00:1.00   

March 31, 2013

     4.00:1.00   

June 30, 2013

     4.00:1.00   

September 30, 2013

     4.00:1.00   

December 31, 2013

     3.50:1.00   

March 31, 2014

     3.50:1.00   

June 30, 2014

     3.50:1.00   

September 30, 2014

     3.50:1.00   

December 31, 2014

     3.00:1.00   

March 31, 2015

     3.00:1.00   

 

 

1 

Note to Draft – To include post-closing requirement to deliver mortgages, title
insurance, local counsel opinions, flood certificates and survey
recertifications to JPM as Administrative Agent.

 

81



--------------------------------------------------------------------------------

Last Day of Fiscal Quarter Ending On or About

   Maximum Consolidated
Senior Secured Leverage Ratio  

June 30, 2015

     3.00:1.00   

September 30, 2015

     3.00:1.00   

December 31, 2015

     2.50:1.00   

March 31, 2016 and the last day of each Fiscal Quarter thereafter

     2.50:1.00   

(b) Right to Cure Financial Condition Covenant. (i) Notwithstanding anything to
the contrary contained in Section 9, from the Closing Date until the Business
Day prior to the first date that the Permitted Investors shall in the aggregate
cease to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of shares of voting Capital Stock having less than 50% of the
total voting power of all outstanding shares of the Borrower, in the event that
the Borrower fails to comply with the requirements of Section 8.1(a) (to the
extent compliance with Section 8.1(a) was required as of the relevant date of
determination), on or prior to the tenth calendar day subsequent to the day on
which the Borrower is required by Section 7.1 to deliver financial reports for
any period ended on the last day of any fiscal quarter, the Borrower may request
that any cash common equity contribution made (directly or indirectly) to the
Borrower by the Permitted Investors and/or any other “beneficial owner” of the
Capital Stock of the Borrower (the ability of the Borrower to make such request,
the “Cure Right”, and such cash common equity contribution or loan proceeds
amount received by the Borrower, the “Cure Amount”); provided, that (i) the Cure
Right may be exercised so long as there are at least two fiscal quarters in each
four fiscal quarter period in respect of which the Cure Right has not been
exercised and (ii) the Cure Amount shall not exceed in the aggregate the amount
required for purposes of complying with Section 8.1(a) (assuming compliance with
Section 8.1(a) was required as of the relevant date of determination). Pursuant
to the exercise by the Borrower of such Cure Right, such financial condition
covenant set forth in Section 8.1(a) (but not Consolidated EBITDA or the
relevant ratio as they relate to any other covenant or agreement herein) shall
be recalculated giving effect to the following pro forma adjustments:

(a) Consolidated EBITDA shall be increased for such fiscal quarter, in
accordance with the definition thereof, solely for the purpose of measuring
compliance with Section 8.1(a) (to the extent such compliance was required on
the relevant date of determination) for each period that includes such fiscal
quarter (and not for any other purpose under this Agreement), by an amount equal
to the Cure Amount; and

(b) if, after giving effect to the foregoing recalculations, the Borrower shall
be in compliance with the requirements of Section 8.1(a) (to the extent required
to be in such compliance), the Borrower shall be deemed to have satisfied the
requirements of Section 8.1(a) as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the financial condition covenant
set forth in Section 8.1(a) which had occurred shall be deemed cured for all
purposes of the Agreement.

8.2. Indebtedness. Create, issue, assume, become liable in respect of or
otherwise Incur, or suffer to exist, any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

82



--------------------------------------------------------------------------------

(b) Indebtedness (i) of the Borrower to any Restricted Subsidiary, (ii) of any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary,
(iii) of any Restricted Subsidiary that is not a Subsidiary Guarantor to any
other Restricted Subsidiary that is not a Subsidiary Guarantor and (iv) subject
to Section 8.8(j) and Section 8.8(z), of any Restricted Subsidiary that is not a
Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor;

(c) Guarantee Obligations Incurred in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower,
any Subsidiary Guarantor and, subject to Section 8.8(j), of any Restricted
Subsidiary that is not a Subsidiary Guarantor; and Guarantee Obligations
Incurred by any Restricted Subsidiary that is not a Subsidiary Guarantor of
obligations of any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

(d) Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
the Closing Date and listed on Schedule 8.2(d) and any Permitted Refinancing
thereof;

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed,
immediately after giving effect to the issuance or incurrence of such
Indebtedness and taken together with all such Indebtedness incurred and then
outstanding under this Section 8.2(e), the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Assets for the period of four (4) consecutive
fiscal quarters ending as of the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1 and any
Permitted Refinancing of such Indebtedness;

(f) (i) Indebtedness of the Borrower in respect of the Existing Unsecured Notes
existing on the Closing Date, and any Permitted Refinancing of any such
Indebtedness; provided, that, any Permitted Refinancing of the Existing
Unsecured Notes may, at the Borrower’s option, be in the form of one or more
series of second lien secured notes; provided, that (A) such Indebtedness is
secured by the Collateral on a second lien, subordinated basis to the
Obligations hereunder and the obligations in respect of any Permitted Pari Passu
Refinancing Debt outstanding at such time and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary of the Borrower other than
the Collateral, (B) such Indebtedness does not mature or have scheduled
amortization or payments of principal prior to the date that is the Latest
Maturity Date at the time such Indebtedness is incurred, (C) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (D) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, (E) a Senior Representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to an Intercreditor Agreement or, if an Intercreditor Agreement has
previously been entered into in connection with any other Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, execute a joinder to the
then existing Intercreditor Agreement in substantially the form provided in the
Intercreditor Agreement and (F) on the date of the Incurrence of such
Indebtedness, after giving effect to the Incurrence and use of proceeds thereof,
the Consolidated Senior Secured Leverage Ratio shall be less than 4.25:1.00; and
(ii) Guarantee Obligations of Subsidiary Guarantors in respect of such
Indebtedness;

(g) Hedge Agreements required under Section 7.9 or permitted under Section 8.12;

(h) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed $175,000,000 at any
time;

 

83



--------------------------------------------------------------------------------

(i) Unsecured Indebtedness of Borrower in respect of Management Advances in an
aggregate principal amount not to exceed $10,000,000 Incurred in any fiscal
year;

(j) guarantees of Indebtedness of directors, officers and employees of Borrower
or any of its Restricted Subsidiaries in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes, if
the aggregate amount of Indebtedness so guaranteed, when added to the aggregate
amount of unreimbursed payments theretofore made in respect of such guarantees
and the amount of Investments then outstanding under Section 8.8(f), shall not
at any time exceed $10,000,000;

(k) Indebtedness of a Restricted Subsidiary of the Borrower acquired in a
Permitted Acquisition and outstanding at the time of such Permitted Acquisition,
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness if (i) such Indebtedness was not Incurred in connection with,
or anticipation or contemplation of such Permitted Acquisition and (ii) the
aggregate principal amount of such Indebtedness does not at any time exceed
$50,000,000, and any Permitted Refinancing of such Indebtedness;

(l) guarantees of Indebtedness of a Person which is not a Restricted Subsidiary
of the Borrower and in which the Borrower or a Restricted Subsidiary made an
investment permitted by Section 8.8(m) or preferred Capital Stock of a Foreign
Subsidiary which such Foreign Subsidiary is obligated to purchase, redeem,
retire or otherwise acquire, if the aggregate outstanding principal amount so
guaranteed and the aggregate outstanding redemption value of such Capital Stock,
when added to (i) unreimbursed payments theretofore made in respect of such
guarantees and (ii) Investments then outstanding under Section 8.8(m), does not
at any time exceed $10,000,000;

(m) to the extent constituting Indebtedness, obligations of any Group Member
which is the seller or servicer in a Permitted Securitization in respect of any
Standard Securitization Undertakings as to such Permitted Securitization and
Guarantee Obligations of the Borrower or any other Loan Party as to such
Indebtedness;

(n) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation), or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case
Incurred in the ordinary course of business;

(o) Indebtedness in respect of Specified Cash Management Obligations, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(p) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted Dispositions;

(q) Indebtedness consisting of promissory notes issued to present or former
officers, directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise to finance the purchase or redemption of Capital Stock of
Borrower, to the extent the applicable Restricted Payment is permitted by
Section 8.6;

 

84



--------------------------------------------------------------------------------

(r) unsecured Indebtedness representing insurance premiums owing in the ordinary
course of business;

(s) Reserved;

(t) Indebtedness of one or more Canadian Subsidiaries of the Borrower to the
Borrower or any other Loan Party in an aggregate outstanding principal amount
not at any time exceeding the aggregate principal amount of such Indebtedness
outstanding on the Closing Date plus $25,000,000;

(u) Indebtedness in respect of bid, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance or surety, appeal or similar
bonds issued for the account of and completion guarantees and other similar
obligations provided by any Group Member in each case in the ordinary course of
business and consistent with past practices, including guarantees or obligations
with respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(v) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries permitted by the terms of this Agreement and
incurred in the ordinary course of business and substantially consistent with
past practices;

(w) Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing Debt,
Permitted Unsecured Refinancing Indebtedness and any Permitted Refinancing
thereof;

(x) Indebtedness of the Borrower in respect of one or more series of senior
fixed rate unsecured notes or senior fixed rate secured notes that will be
secured by the Collateral on a pari passu (but without regard to the control of
remedies) or junior basis, that are issued or made in lieu of Incremental Loans
and any Permitted Refinancing thereof; provided that (A) such Indebtedness is
not scheduled to mature prior to the date that is 181 days after the Latest
Maturity Date, (B) the aggregate principal amount of all such Indebtedness
issued pursuant to this clause (y) shall not exceed, together with the aggregate
outstanding principal amount of the unutilized Incremental Commitments and all
Incremental Loans, $300,000,000, (C) such Indebtedness is not guaranteed by any
Restricted Subsidiaries other than the Subsidiary Guarantors, (D) in the case of
such Indebtedness that is secured, the obligations in respect thereof shall not
be secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral and the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(E) after giving pro forma effect to any incurrence or discharge of Indebtedness
on the date such debt is Incurred and all related transactions as if completed
on the first day of the twelve month period ending on the most recent Test Date,
the Borrower would have been in compliance with Section 8.1(a) on the Test Date
(assuming compliance with Section 8.1(a), as originally in effect or amended in
accordance with the date hereof, was required on the Test Date), (F) such fixed
rate unsecured notes or senior fixed rate secured notes shall not provide for
any scheduled prepayments of principal prior to the final maturity date of such
notes and (G) if such Indebtedness is secured, a Senior Representative validly
acting on behalf of the holders of such Indebtedness shall have become party to,
if secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, if
secured on a junior basis, an Intercreditor Agreement, and any Permitted
Refinancing thereof.

(y) unsecured Indebtedness of the Borrower and unsecured Guarantee Obligations
of Subsidiary Guarantors in respect thereof if (i) such Indebtedness and
Guarantee Obligations (A) mature no earlier than the Latest Maturity Date and
(B) do not require any mandatory

 

85



--------------------------------------------------------------------------------

prepayments, redemptions, sinking fund payments or purchase offers prior to
maturity, except in case of certain customary asset sales or changes of control
and (ii) on the date of the Incurrence of such Indebtedness, and any Permitted
Refinancing in respect thereof, as the case may be, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be greater than 2.00
to 1.00;

(z) additional Indebtedness of the Group Members in an aggregate principal
amount not to exceed $100,000,000 at any one time outstanding; and

(aa) Indebtedness in connection with the Atlanta IRB Transaction and any
Permitted Refinancing thereof.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 8.2. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

8.3. Liens. Create, become subject to, assume or otherwise Incur, or suffer to
exist, any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes, assessments or government charges not yet due or that are
being contested in good faith by appropriate proceedings, provided, that
reserves with respect thereto are maintained on the books of the relevant Group
Member in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions, or other social security or retirement benefits or
similar legislation;

(d) (i) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature Incurred in the
ordinary course of business or (ii) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers;

(e) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and minor title defects or matters that would be
disclosed in an accurate survey affecting real property Incurred in the ordinary
course of business that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Group Member or
materially detract from the value of the real property subject thereto;

(f) Liens created pursuant to the Loan Documents;

(g) Liens securing Indebtedness permitted by Section 8.2(e) if (i) such Liens
are created substantially simultaneously with the Incurrence of such
Indebtedness (for the acquisition of certain property) or within 270 days
thereafter and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (except for additions and
accessions to such assets, replacements and products thereof and customary
deposits); provided, that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;

 

86



--------------------------------------------------------------------------------

(h) any interest or title of a lessor under any lease entered into by a Group
Member in the ordinary course of its business and covering only the assets so
leased and other statutory and common law landlords’ liens under leases;

(i) Liens in existence on the Closing Date listed on Schedule 8.3(i) (including
the Atlanta IRB Transaction) and modifications, replacements, renewals or
extensions thereof, provided, that no such Lien is spread to cover any
additional property after the Closing Date and the amount of the aggregate
obligations, if any, secured by any such Lien are not increased;

(j) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9;

(k) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, if
(i) any Indebtedness secured by such Liens is permitted by Section 8.2(k), and
(ii) such Liens are not Incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of any Group Member; and Liens on such property or assets securing refinancings,
renewals and extensions of such Indebtedness permitted under Section 8.2(k);

(l) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 8.2(h);

(m) Liens on property subject to sale-leaseback transactions to the extent such
sale-leaseback transactions are permitted by Section 8.11;

(n) licenses, sublicenses, leases or subleases granted to other Persons in the
ordinary course of business that do not, individually or in the aggregate,
materially interfere with the conduct of the business of the Borrower or any of
its Restricted Subsidiaries taken as a whole;

(o) any encumbrances or restrictions (including put and call agreements) with
respect to the Capital Stock of any joint venture agreed to by the holders of
such Capital Stock;

(p) any interest of any Group Member’s clients in vehicles that are on
consignment to the Borrower and any proceeds thereof;

(q) Liens on Securitization Assets sold or transferred or purported to be sold
or transferred to a Securitization Subsidiary in connection with a
Securitization;

(r) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(s) Liens (i) on earnest money deposits of cash or Cash Equivalents in
connection with any Investments made pursuant to Section 8.8(h) or 8.8(aa) or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5;

 

87



--------------------------------------------------------------------------------

(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(u) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods and similar
arrangements;

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.8;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto to the extent permitted under
Section 8.2(r);

(y) Liens in connection with the sale or transfer of any assets in a transaction
permitted under Section 8.5, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof
solely relating to such assets so sold or transferred;

(z) Liens in favor of a Loan Party on assets of a Subsidiary that is not
required to be a Subsidiary Guarantor;

(aa) Liens on Collateral securing Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt, second lien Indebtedness incurred pursuant to
Section 8.2(e) and any Permitted Refinancing thereof;

(bb) Permitted Encumbrances; and

(cc) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
Incurred) of the assets subject thereto exceeds $25,000,000 at any one time.

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except:

(a) that any Restricted Subsidiary of the Borrower may be merged, consolidated
or liquidated (i) with or into the Borrower if the Borrower is the continuing or
surviving corporation, (ii) with or into any Wholly Owned Subsidiary Guarantor
if the Wholly Owned Subsidiary Guarantor is the continuing or surviving
corporation or (iii) subject to Section 8.8(j), with or into any Foreign
Subsidiary; and any Foreign Subsidiary may be merged or consolidated with or
into any other Foreign Subsidiary;

(b) that any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets (upon voluntary liquidation, winding up, dissolution or otherwise) as
permitted by Section 8.5 (other than Section 8.5(c)), or to the Borrower or any
Wholly Owned Subsidiary Guarantor or, subject to Section 8.8(j), any Foreign
Subsidiary; and any Foreign Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any other Foreign Subsidiary;

 

88



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a Disposition made in compliance with Section 8.5 (other
than Section 8.5(c)) in which the surviving entity is not a Subsidiary;

(d) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
provided, further, that, if the other party is not a Loan Party, no Default
exists after giving effect to such transaction; and

(e) pursuant to any merger between the Borrower or a wholly-owned Subsidiary
Guarantor and any other Person; provided, that the Borrower or such Subsidiary
Guarantor, as the case may be, is the surviving entity of any such merger.

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of (i) obsolete, used, surplus or worn out property in the
ordinary course of business (including the abandonment or other Disposition of
Intellectual Property that is in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole),
(ii) Dispositions of property no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and (iii) cash and Cash
Equivalents;

(b) the sale of inventory or the licensing, sublicensing or other disposition of
Intellectual Property in the ordinary course of business;

(c) Dispositions permitted by Sections 8.4(a), 8.4(b) and 8.4(e);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor; and the sale or issuance of any Capital
Stock of a Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary
that is not a Subsidiary Guarantor, the Borrower or any other Subsidiary
Guarantor;

(e) sale-leaseback transactions permitted by Section 8.11;

(f) sales, transfers or dispositions by the Borrower or any of its Restricted
Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Borrower), (iii) the aggregate
proceeds received by the Borrower or such Restricted Subsidiary from all such
sales, transfers or dispositions relating to a given Permitted Acquisition do
not exceed 40% of the aggregate consideration paid for such Permitted
Acquisition, and (iv) such non-strategic assets are sold, transferred or
disposed of on or prior to the first anniversary of such Permitted Acquisition;

(g) the sale of Securitization Assets to one or more Securitization Subsidiaries
in connection with a Permitted Securitization;

(h) Dispositions of property from (a) the Borrower to any Subsidiary Guarantor,
(b) from any Subsidiary Guarantor to any other Subsidiary Guarantor and (c) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor or to any
Loan Party;

 

89



--------------------------------------------------------------------------------

(i) Dispositions permitted by Section 8.3 and Section 8.8;

(j) leases or subleases of property in the ordinary course of business which do
not materially interfere with the conduct of the business of the Borrower or any
of its Restricted Subsidiaries taken as a whole;

(k) Dispositions of property in connection with Recovery Events;

(l) Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business;

(m) the Borrower or any Restricted Subsidiary may effect Permitted Exchanges in
accordance with the definition thereof;

(n) sales, transfers, leases and other dispositions to a Foreign Subsidiary;
provided, that any such sales, transfers, leases or other dispositions from
Borrower or a Restricted Subsidiary that is a Loan Party shall be made (i) in
compliance with Section 8.10 and (ii) to the extent not made in compliance with
Section 8.10, shall be treated as an Investment in such Foreign Subsidiary and
shall be permitted only to the extent permitted pursuant to Section 8.8;

(o) Dispositions of Investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the Borrower);

(p) sales, forgiveness or other dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof;

(q) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary; and

(r) the Disposition of other property having a fair market value not to exceed
$50,000,000 in the aggregate for any fiscal year if the consideration received
from such Disposition is no less than fair market value of such assets (as
determined in good faith by the Borrower) of which at least 75% is received in
cash or Cash Equivalents at the closing of such Disposition.

8.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in Capital Stock (other than Disqualified Capital Stock) of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Wholly Owned Subsidiary Guarantor (and, in the case of a Restricted Payment
by a non-Wholly Owned Subsidiary, to (i) Borrower or any Wholly Owned Subsidiary
Guarantor and (ii) to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests); and any Foreign
Subsidiary may make Restricted Payments to another Foreign Subsidiary;

 

90



--------------------------------------------------------------------------------

(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may purchase the Borrower’s Capital Stock from
present or former officers, directors or employees of any Group Member upon the
death, disability, retirement or termination of employment or service of such
officer, director or employee or otherwise under any stock option or employee
stock ownership plan approved by the board of directors of the Borrower, in an
aggregate amount (net of any proceeds received by the Borrower in connection
with resales of any Capital Stock so purchased) not exceeding $10,000,000 in any
fiscal year;

(c) the Borrower may pay dividends or make loans and advances to any Parent to
permit any Parent to (i) pay corporate overhead expenses incurred in the
ordinary course of business in an aggregate amount not exceeding $5,000,000 in
any fiscal year; (ii) pay (A) any taxes, charges or assessments, including but
not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed on payments made by any Parent), required to be paid
by any Parent solely by virtue of its being incorporated or otherwise organized
or having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Restricted Subsidiaries or any Parent), or being a holding company parent
of the Borrower, or having guaranteed any obligations of the Borrower or any
Restricted Subsidiary thereof, or having made any payment in respect of any of
the items for which the Borrower is permitted to make payments to any Parent
pursuant to the other clauses of this Section 8.6, or (B) for so long as the
Borrower is a member of a group filing a consolidated, combined or unitary tax
return with any Parent, amounts necessary for the payment of federal, state or
local income taxes payable by such Parent and measured by the income of the
Borrower and its Subsidiaries which are payable by such Parent, provided,
however, that such amount shall not exceed (x) the aggregate amount that would
be payable by the Borrower and its Restricted Subsidiaries if the Borrower and
such Subsidiaries had filed a separate consolidated, combined or unitary tax
return with the Borrower as the parent (or, if such group tax return had not
been available, each a separate tax return) with respect to such tax period or
(y) the net amount of the relevant income tax that the Parent actually owes
(taking into account credits and prior payments); (iii) to pay expenses incurred
by any Parent in connection with offerings, registrations, or exchange listings
of equity securities and maintenance of same (A) where the net proceeds of such
offering are to be received by or contributed to the Borrower, or (B) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary of the Borrower out of the proceeds of such
offering promptly if such offering is completed; (iv) to pay audit costs and any
costs (including all professional fees and expenses) incurred by any Parent in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable laws, applicable rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, including in
respect of any reports filed with respect to the Securities Act, the Exchange
Act or the respective rules and regulations promulgated thereunder; (v) to pay
obligations of any Parent under or in respect of director and officer insurance
policies or indemnification obligations to directors or officers; and (vi) the
Borrower may make Restricted Payments the proceeds of which shall be used by any
Parent to make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of any Parent;

 

91



--------------------------------------------------------------------------------

(d) Restricted Payments by the Borrower to redeem in whole or in part any of its
Capital Stock for another class of its Capital Stock or rights to acquire its
Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new Capital Stock; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock; and

(e) the Borrower may make Restricted Payments from and counted against Available
Retained ECF if and so long as (i) no Default has occurred and is continuing or
would result therefrom, (ii) both on a historical and on a pro forma basis
(giving effect to such payment and all related transactions, including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) the Consolidated Leverage Ratio on the most recent Test Date did not
exceed 4.50 to 1.00 and (iii) Available Retained ECF would be a positive number
if Available Retained ECF is reduced by the amount of such Restricted Payments.

8.7. Capital Expenditures. (a) Other than any Capital Expenditures financed from
proceeds of any purchase money Indebtedness permitted by Section 8.2, make or
commit to make any Capital Expenditure, except Capital Expenditures of the
Borrower and its Restricted Subsidiaries in the ordinary course of business not
exceeding the greater of (x) 20.0% of Consolidated EBITDA for the immediately
preceding fiscal year and (y) $100,000,000; provided, that (i) up to 100% of any
amount permitted but not expended in any fiscal year may be carried over for
expenditure in the next succeeding fiscal year (it being understood that no
portion of such carried over amount for any fiscal year may be used until the
entire initial amount of permitted Capital Expenditures for the current fiscal
year has been used for Capital Expenditures), (ii) Capital Expenditures made
with the proceeds of any Reinvestment Deferred Amount will not be subject to the
foregoing restriction and (iii) Capital Expenditures made from and counted
against Available Retained ECF will not be subject to the foregoing restriction
if Available Retained ECF would be a positive number if Available Retained ECF
is reduced by the amount of such Capital Expenditures; and

(b) Notwithstanding anything to the contrary contained in clause (a) above, for
any fiscal year, the amount of Capital Expenditures that would otherwise be
permitted in such fiscal year pursuant to this Section 8.7 (including as a
result of any amount carried over in accordance with clause (a) above) may be
increased by an amount not to exceed $10,000,000 (the “CapEx Pull-Forward
Amount”). The actual CapEx Pull-Forward Amount expended in respect of any such
fiscal year shall reduce, on a dollar-for-dollar basis, the amount of Capital
Expenditures that would have been permitted to be made in the immediately
succeeding fiscal year.

8.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

 

92



--------------------------------------------------------------------------------

(d) Guarantee Obligations to insurers required in connection with worker’s
compensation and other insurance coverage arranged in the ordinary course of
business;

(e) Investments held by the Borrower or any Restricted Subsidiary on the Closing
Date and described on Schedule 8.8(e) (including the Atlanta IRB Transaction);

(f) loans and advances to directors, officers and employees of any Group Member
of the Borrower in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members, together with the aggregate amount of Indebtedness outstanding under
Section 8.2(j), not to exceed $10,000,000 at any one time outstanding;

(g) non-cash consideration received in any Disposition permitted by Section 8.5;

(h) any Permitted Acquisition;

(i) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

(j) Investments in Subsidiaries that are not Subsidiary Guarantors (including
Permitted Acquisitions of Persons which become Foreign Subsidiaries, Incurrence
of Guarantee Obligations with respect to obligations of Foreign Subsidiaries,
loans made to Foreign Subsidiaries and Investments resulting from mergers with
or sales of assets to any such Foreign Subsidiaries) so long as the aggregate
amount of all such Investments by the Borrower or any of its Restricted
Subsidiaries (except Investments by Subsidiaries that are not Subsidiary
Guarantors in a Person that prior to such Investment is a Subsidiary that is not
a Subsidiary Guarantor) does not, immediately after giving effect to such
Investments and together with all Investments made pursuant to this
Section 8.8(j), exceed the greater of (i) $50,000,000 and (ii) 1.0% of
Consolidated Total Assets for the period of four (4) consecutive fiscal quarters
ending as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1;

(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(l) Hedge Agreements required under Section 7.9 or permitted under Section 8.12;

(m) intercompany Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;

(n) transactions permitted by Sections 8.3, 8.4 and 8.6(c);

(o) the Borrower may make Investments from and counted against any Available
Retained ECF if and so long as (i) no Default has occurred and is continuing or
would result therefrom, (ii) both on a historical and on a pro forma basis
(giving effect to such payment and all related transactions, including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith) the Consolidated Leverage Ratio on the most recent Test Date did not
exceed 5.00 to 1.00 and (iii) Available Retained ECF would be a positive number
if Available Retained ECF is reduced by the amount of such Investments;

 

93



--------------------------------------------------------------------------------

(p) Investments that are captured by, added to the value of or consisting of the
Seller’s Retained Interests in connection with a Permitted Securitization;

(q) intercompany loans permitted by Section 8.2;

(r) advances of payroll payments to employees in the ordinary course of
business;

(s) lease, utility and other similar deposits in the ordinary course of
business;

(t) Investments to the extent financed by the issuance of Capital Stock of the
Borrower;

(u) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(v) any Investment in an aggregate amount not to exceed at anytime the aggregate
amount of Net Cash Proceeds received from sales or issuances of Equity Interests
of the Borrower after the Closing Date;

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Sections 8.8(j);

(x) guarantees of leases (other than Capitalized Lease Obligations), contracts,
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(y) Permitted Foreign Investments; and

(z) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount, not exceeding $100,000,000 at any time outstanding;

For purposes of covenant compliance with this Section 8.8, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

8.9. Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any of the Existing Unsecured Notes
(other than in connection with the Refinancing Transactions, a Specified
Floating Rate Note Refinancing. a Permitted Refinancing therefor or the
conversion of any of the Existing Unsecured Notes to Capital Stock of the
Borrower (other than Disqualified Capital Stock)); provided, that on any date
after the Closing Date the Borrower may redeem, repurchase, defease or otherwise
prepay Existing Unsecured Notes from and counted against Available Retained ECF
if and so long as (A) no Default has occurred and is continuing or would result
therefrom, (B) both on a historical and on a pro

 

94



--------------------------------------------------------------------------------

forma basis (giving effect to such payment and all related transactions) the
Consolidated Leverage Ratio on the most recent Test Date did not exceed 4.5 to
1.0 and (C) Available Retained ECF would be a positive number if Available
Retained ECF is reduced by the amount of Existing Unsecured Notes redeemed,
repurchased, defeased or otherwise prepaid; or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any of the Existing Unsecured Notes (other
than technical corrections or modifications) (i) except as permitted by
Section 8.2(e), which shortens the fixed maturity or increases the principal
amount of, or increases the rate or shortens the time of payment of interest on,
or increases the amount or shortens the time of payment of any principal or
premium payable whether at maturity, at a date fixed for prepayment or by
acceleration or otherwise of the Indebtedness evidenced by any Existing
Unsecured Notes, or increases the amount of, or accelerates the time of payment
of, any fees or other amounts payable in connection therewith; (ii) which adds
or relates to any material affirmative or negative covenants or any events of
default or remedies thereunder and the effect of which is to subject the
Borrower or any of its Restricted Subsidiaries to any more onerous or more
restrictive provisions; or (iii) which otherwise materially and adversely
affects the interests of the Lenders with respect to any of the Existing
Unsecured Notes or the interests of the Lenders under this Agreement or any
other Loan Document in any material respect.

8.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary) unless such transaction
is (i) otherwise permitted under this Agreement, (ii) in the ordinary course of
business of the relevant Group Member and (iii) upon fair and reasonable terms
not materially less favorable to the relevant Group Member, than it would obtain
in an arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
do the following:

(a) Restricted Payments may be made to the extent permitted by Section 8.6;

(b) loans may be made and other transactions may be entered into by the Borrower
and its Restricted Subsidiaries to the extent permitted by Sections 8.2, 8.4,
8.5 and 8.8;

(c) customary fees and indemnifications may be paid to directors of any Parent,
the Borrower and its Restricted Subsidiaries;

(d) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of any Parent, the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(e) the execution, delivery and performance of a tax sharing agreement with
respect to any of the charges, taxes or assessments described in clause (B) of
Section 8.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 8.6(c)(ii);

(f) transactions related to Permitted Securitizations;

(g) sales of Capital Stock (other than Disqualified Capital Stock) of the
Borrower to its Affiliates and options and warrants exercisable therefore and
the granting of registration and other customary rights in connection therewith;

 

95



--------------------------------------------------------------------------------

(h) any transaction with an Affiliate where the only consideration paid is
Capital Stock of the Borrower (other than Disqualified Capital Stock);

(i) any transaction with an Affiliate existing on the Closing Date and listed on
Schedule 8.10(i); and

(j) the execution, delivery and performance of any amendments to the
stockholders’ agreements and registration rights agreement of the Borrower
entered into in connection with the initial registered public offering of voting
Capital Stock of the Borrower in form and substance reasonably acceptable to the
Administrative Agent.

8.11. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except for
(a) a sale of real or personal property made for cash consideration in an amount
not less than the cost of such real or personal property and consummated within
270 days after the Borrower or any Restricted Subsidiary acquires, makes
improvements or completes the construction of such property, and (b) any other
sale and contemporaneous leaseback of any real property and any associated
fixtures and equipment for cash consideration in an aggregate amount not less
than the fair market value of such property (as determined in good faith by the
Board of Directors of the Borrower) and on leaseback terms determined in good
faith by the Board of Directors of the Borrower to be fair to the Borrower and
its Restricted Subsidiaries.

8.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

8.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on or about a day other than December 31 or change the Borrower’s method of
determining fiscal quarters without the prior consent of the Administrative
Agent (not to be unreasonably withheld).

8.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, become subject to, assume or otherwise incur, or suffer to exist, any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is or
may become a party other than (a) this Agreement and the other Loan Documents,
(b) any of the Indentures and any agreements evidencing any refinancing of the
Existing Unsecured Notes permitted by Section 8.2(e), (c) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby, if the prohibition or limitation therein is only effective
against the assets financed thereby, (d) agreements for the benefit of the
holders of Liens described in Sections 8.3(k) or 8.3(l) and applicable solely to
the property subject to such Lien, (e) agreements related to any Permitted
Securitization, (f) covenants in documents creating Liens permitted by
Section 8.3(k) prohibiting further Liens on the properties encumbered thereby;
(g) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations or securing any Credit Agreement Refinancing
Indebtedness and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of

 

96



--------------------------------------------------------------------------------

Liens on or pledge of property of any Loan Party to secure the Secured
Obligations; (h) covenants in any Indebtedness permitted pursuant to Section 8.2
to the extent such restrictions or conditions are no more restrictive than the
restrictions and conditions in the Loan Documents or, in the case of
subordinated Indebtedness, are market terms at the time of issuance or, in the
case of Indebtedness of any Foreign Subsidiary, are imposed solely on Foreign
Subsidiaries; (i) any prohibition or limitation that (1) exists pursuant to
applicable law, (2) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 8.5 pending the consummation of such sale solely with respect to such
property being Disposed of, (3) restricts subletting or assignment of any lease
governing a leasehold interest of the Borrower or a Restricted Subsidiary,
(4) exists in any agreement in effect at the time such Restricted Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such person becoming a Subsidiary, (5) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(b), (c), (g), (h) or (i)(4), provided that such amendments and refinancings
are, taken as a whole, no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing
and (f) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture entered into in the ordinary course of business.

8.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of any Group Member to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
encumbrance or restriction pursuant to applicable law or an agreement in effect
at or entered into on the Closing Date (including the Indentures), (iii) any
encumbrance or restriction with respect to a Restricted Subsidiary or any of its
Restricted Subsidiaries pursuant to an agreement relating to any Indebtedness
Incurred by such Restricted Subsidiary prior to the date on which it became a
Restricted Subsidiary (other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
the any other Group Member or the properties or assets of any other Group
Member, (iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the Borrower in
good faith, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (vii) any encumbrances or
restrictions applicable solely to a Foreign Subsidiary and contained in any
Credit Facility extended to any Foreign Subsidiary; (viii) restrictions in the
transfers of assets encumbered by a Lien permitted by Section 8.3, (ix) any
encumbrance or restriction arising under or in connection with any agreement or
instrument relating to any Indebtedness permitted by Section 8.2 if (A) either
(x) the encumbrance or restriction applies only in

 

97



--------------------------------------------------------------------------------

the event of a payment default or a default with respect to a financial covenant
contained in the terms of such agreement or instrument or (y) the Borrower in
good faith determines that such encumbrance or restriction will not cause the
Borrower not to have the funds necessary to pay the Obligations when due and
(B) the encumbrance or restriction is not materially more disadvantageous to the
Lenders than is customary in comparable financings (as determined in good faith
by the Borrower), (x) any encumbrance or restriction arising under or in
connection with any agreement or instrument governing Capital Stock of any
Person other than a Wholly Owned Subsidiary that is acquired after the Closing
Date, (xi) customary restrictions and conditions contained in any agreement
relating to the Disposition of any property permitted by Section 8.5 pending the
consummation of such Disposition, (xii) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures, (xiii) any
encumbrance or restriction in agreements related to any Permitted
Securitization, (xiv) any holder of a Lien permitted by Section 8.3(k)
restricting the transfer of the property subject thereto, (xv) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.5 pending the consummation of such sale
and (xvi) customary provisions in partnership agreements, limited liability
company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person.

8.16. Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Closing Date or that are reasonably
related thereto or are reasonable extensions thereof.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

(c) any Loan Party shall fail to observe or perform any agreement contained in
clause (i) or (ii) of Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; provided, that any failure by the
Borrower to observe any term, covenant or agreement under Section 8.1(a) shall
not constitute an Event of Default with respect to the Term Loans until the
earlier of (i) the date that is 30 days after the first date on which the
Revolving Lenders would be entitled under this Agreement to declare all
outstanding obligations under the Revolving Loans and Revolving Commitments to
be immediately due and payable as a result of the Borrower’s failure to observe
such term, covenant or agreement in Section 8.1(a) and (ii) the date on which
the Administrative Agent or the Revolving Lenders exercise any remedies with
respect to the Revolving Loans in accordance with Section 9; and provided,
further, that any failure by the Borrower to observe any term, covenant or
agreement under Section 8.1(a) may be waived from time to time pursuant to
clause (xiii) of Section 11.1; or

 

98



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Section 9), and such failure shall
continue unremedied for a period of 30 days after written notice thereof is
given to the Borrower by the Administrative Agent or any Lender; or

(e) the Borrower or any Material Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Hedge Agreement or
Guarantee Obligation, but excluding the Loans) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist beyond the period of grace provided in such instrument
or agreement, if any, the effect of which default or other event or condition is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $35,000,000; or

(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard (as defined in Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable

 

99



--------------------------------------------------------------------------------

Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Required Lenders, likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate in a distress termination under Section 4041(c) of ERISA or in
an involuntary termination by the PBGC under Section 4042 of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i), (iii), (iv), (v) and (vi) above, such
event or condition, together with all other such events or conditions, if any,
would, in the aggregate, reasonably be expected to have a Material Adverse
Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any Material Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance) of $35,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason other than as set
forth in Section 11.14, to be in full force and effect, or any Loan Party shall
so assert, or any Lien created by any of the Security Documents shall cease to
be enforceable or (except as expressly set forth therein or as a result of the
actions, or lack thereof, by the Administrative Agent) perfected as to any
property of the Loan Parties having an aggregate value exceeding $35,000,000; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) (i) (x) the Permitted Investors shall in the aggregate be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares of
voting Capital Stock having less than 25% of the total voting power of all
outstanding shares of the Borrower, and (y) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one
or more Permitted Investors, shall be the “beneficial owner” of shares of voting
Capital Stock having more than 25% of the total voting power of all outstanding
shares of the Borrower; (ii) the board of directors of the Borrower shall cease
to consist of a majority of Continuing Directors; or (iii) a Specified Change of
Control shall occur and the Borrower delivers or is required to deliver a change
of control notice to any of the holders or lenders pursuant to any of the
Existing Unsecured Notes.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is any other Event of Default, either
or both of the following actions may be taken: (i) the Administrative Agent may,
or upon the request of the Required Lenders shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) the Administrative
Agent may, or upon the request of the Required Lenders shall, by notice to the
Borrower, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (C) if such event is the failure by the
Borrower to observe any term, covenant or agreement

 

100



--------------------------------------------------------------------------------

under Section 8.1(a) and exists solely with respect to the Revolving Loans
and/or the Revolving Commitments, the Administrative Agent may, and at the
request of the Majority Facility Lenders under the Revolving Facility, shall,
take any of the following actions solely as they relate to Revolving Loans
and/or the Revolving Commitments: (i) by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) by notice to the Borrower,
declare the Revolving Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay any of
the other Secured Obligations pursuant to the requirements of the Guarantee and
Collateral Agreement. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other Secured Obligations shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

SECTION 10. THE AGENTS AND OTHER REPRESENTATIVES

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent (and each Agent hereby
accepts such appointment) as the agent of such Lender (and, if applicable, each
other Secured Party) under this Agreement and the other Loan Documents, and each
such Lender (and, if applicable, each other Secured Party) irrevocably
authorizes such Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, none of the Other Representatives
or the Agent shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent or any Other Representative.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

10.3. Exculpatory Provisions. None of the Agents, any Other Representative or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such

 

101



--------------------------------------------------------------------------------

Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders or any other Secured Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or any Specified
Hedge Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents or the Other
Representatives under or in connection with, this Agreement or any other Loan
Document or any Specified Hedge Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any Specified Hedge Agreement or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents and the Other Representatives shall not be under any
obligation to any Lender or any other Secured Party to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully exculpated from and protected against any
action or claim by any Lender or affiliate thereof, in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders and the Secured Parties.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that none of the Agents or the
Other Representatives or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by any Agent or any Other Representative
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent or any Other Representative to any

 

102



--------------------------------------------------------------------------------

Lender or any other Secured Party. Each Lender (and, if applicable, each other
Secured Party) represents to the Agents and the Other Representatives that it
has, independently and without reliance upon any Agent, the Other
Representatives or any other Lender or any other Secured Party, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent, the
Other Representative or any other Lender or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents or any
Specified Hedge Agreement, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify each Agent and each Other
Representative in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Other
Representative in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents, any Specified Hedge Agreements or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Other Representative under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Other Representative’s gross negligence or willful
misconduct. The agreements in this Section 10.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

10.8. Agent in Its Individual Capacity. Each Agent, each Other Representative
and their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent or an Other Representative. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent and each Other Representative in its
individual capacity as a Lender shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent or Other Representative, and the terms “Lender”,
“Lenders”, “Security Party” and “Secured Parties” shall include each Agent and
each Other Representative in its individual capacity as such.

 

103



--------------------------------------------------------------------------------

10.9. Successor Administrative Agent. Subject to the appointment and acceptance
of a successor Administrative Agent as provided below, the Administrative Agent
may resign as Administrative Agent. If the Administrative Agent shall have given
notice of its resignation as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 9(a) or Section 9(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, then the resigning Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. The Syndication Agent may, at any time, by notice to the Lenders
and the Administrative Agent, resign as Syndication Agent hereunder, whereupon
the duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11. Other Representatives. Each of the Lead Arranger, the Syndication Agent,
the Co-Documentation Agents and the Joint Bookrunners, in its several capacity
as such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement or any other Loan Document.

10.12. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, or the Administrative Agent has paid over to a Governmental Authority
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

 

104



--------------------------------------------------------------------------------

10.13. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, such Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, such Issuing Lender and the Administrative
Agent under Sections 3.5, 3.13, 4.5 and 11.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Except as provided in Section 4.17, 4.18 and 4.19
and subject to Section 11.21, none of this Agreement, any other Loan Document,
or any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility, (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or any L/C
Obligations or to reduce any fee payable hereunder and (z) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 4.2 which shall

 

105



--------------------------------------------------------------------------------

only require the approval of the Majority Facility Lenders of each Facility
adversely affected thereby)), or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 11.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents or,
except as set forth in Section 11.14, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantor from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; provided, further that, any
amendment to Section 11.14 to permit the release of all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement shall also
require the written consent of all Lenders; (iv) extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan, in
each case, without the written consent of each Lender directly affected thereby;
(v) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility set forth in Section 6.2 without the written
consent of the Majority Facility Lenders under the Revolving Facility;
(vi) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders under each Facility affected thereby,
except that the additional written consent of each Lender directly and adversely
affected thereby shall be required in the case of Section 4.8(a), 4.8(c) and the
first sentence of Section 4.8(b); (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of each Agent or
Other Representative adversely affected thereby; (ix) amend, modify or waive any
provision of Section 3.3 or 3.4 without the written consent of the Swingline
Lender; (x) amend, modify or waive any provision of Sections 3.7 to 3.14 without
the written consent of each Issuing Lender; (xi) amend, modify or waive (A) any
Loan Document so as to alter the ratable treatment of the Borrower Hedge
Agreement Obligations and the Borrower Credit Agreement Obligations or (B) the
definition of “Qualified Counterparty,” “Specified Hedge Agreement,”
“Obligations,” “Borrower Obligations” (as defined in the Guarantee and
Collateral Agreement), or “Borrower Hedge Agreement Obligations” (as defined in
the Guarantee and Collateral Agreement), in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty; (xii) amend, modify or waive any
terms of Section 4.16 without the consent of each Lender (other than any
Defaulting Lender), or (xiii) amend, modify or waive any of the terms and
provisions (and related definitions) of Section 8.1(a) (even if the effect of
such amendment would be to reduce the rate of interest on any Loan or L/C
Obligations or to reduce any fee payable hereunder) or any of the terms and
provisions of the proviso set forth in clause (c) of Section 9, without the
written consent of the Majority Facility Lenders under the Revolving Facility;
provided, further, that, notwithstanding anything else in this Agreement to the
contrary, any such amendment, waiver or other modification pursuant to this
clause (xiii) shall be effective for all purposes of this Agreement with the
written consent of only the Majority Facility Lenders under the Revolving
Facility (or the Administrative Agent with the prior written consent thereof)
and the Borrower. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit

 

106



--------------------------------------------------------------------------------

from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.

11.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Agents, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:

  

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

Attention: Eric Loughmiller

Telecopy: (317) 249-4596

Telephone: (317) 249-4254

 

with a copy to:

 

Steven M. Messina, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036-6522

Telecopy: (917) 777-3509

Telephone: (212) 735-3509

 

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07

Chicago, IL, 60603-2003

Attention: Mouy Lim

Telephone: (312) 732-2024

Facsimile: (312) 385-7103

Email: muoy.lim@jpmchase.com

 

107



--------------------------------------------------------------------------------

  

with a copy to:

 

Eugene Mazzaro, Esq.

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Telephone: (212) 906-1763

Facsimile: (212) 751-4864

Email: eugene.mazzaro@lw.com

(b) No notice, request or demand to or upon any Agent, any Issuing Lender, the
Lenders, or the Borrower shall be effective until received. The Borrower shall
be conclusively deemed to have received any notice, request or demand if such
notice, request or demand is sent by courier service and delivery thereof is
confirmed by the courier, if it is sent by fax or electronic transmission and
receipt thereof is confirmed orally, if it is sent by certified mail or if it is
served by any manner of service of process permitted by law. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent. Approval of such procedures may be limited to particular notices or
communications;

(c) (i) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Sections 2 and 3 if such Lender or
such Issuing Lender, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to each of them
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefore.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

108



--------------------------------------------------------------------------------

11.5. Payment of Expenses; Indemnity. The Borrower agrees (a) to pay or
reimburse the Other Representatives and each Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities and the development, preparation and execution of, and any
amendment, supplement or modification to (including expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses), this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary counsel (Latham & Watkins
LLP) to such Agents, Other Representatives and Lenders and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel per affected party and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as such Agent shall deem appropriate, (b) to pay or
reimburse each Lender, each Other Representative and Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and including the fees and disbursements of one primary counsel (Latham &
Watkins LLP) to such Agents, Other Representatives and Lenders and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel per affected party, (c) to pay, indemnify,
and hold each Lender, each Other Representative and Agent harmless from, any and
all recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Other Representatives and Agent and
each of their respective officers, directors, employees, attorneys, affiliates,
agents, members, partners and advisors (each, including each Lender and Agent,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication of the Facilities and the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or any related transaction or the violation of,
noncompliance with or liability under, any Environmental Law or related to any
Materials of Environmental Concern applicable to the operations of any Group
Member or any of the Properties or the unauthorized use by Persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such Persons or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, or preparation of a defense in connection therewith, regardless of
whether such claim, litigation, investigation or proceeding is brought by the
Borrower, the Borrower’s equity holders or creditors, an Indemnitee or any other
person or entity, whether any Indemnitee is a party thereto, including in each
case the fees and disbursements of one primary counsel (Latham & Watkins LLP) to
such Agents, Other Representatives and Lenders and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) and, in the case of an actual or reasonably

 

109



--------------------------------------------------------------------------------

perceived conflict of interest, one additional counsel per affected party (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted primarily from (x) the willful
misconduct, bad faith or gross negligence of such Indemnitee or its Related
Persons, (y) a material breach by such Indemnitee of its express and material
contractual obligations under this Agreement or the Loan Documents pursuant to a
claim made by the Borrower or (z) disputes between and among the Indemnitees
(other than disputes involving the Agents or the Other Representatives in their
respective capacities as such) other than any dispute related to any act or
omission by the Borrower or any of its Subsidiaries. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 11.5 shall
be submitted pursuant to the notice information for the Borrower set forth in
Section 11.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. To the fullest
extent permitted by applicable law, none of the Borrower, the Loan Parties and
the Indemnitees shall assert, and each of the Borrower, the Loan Parties and the
Indemnitees hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof; provided, that the
foregoing will not limit the Borrower’s indemnity obligations set forth above.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee. The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

11.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 11.6.

 

110



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (c) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 9(a) or Section 9(f) has occurred and is
continuing, any other Person; provided, further, that no consent of the Borrower
shall be required for an assignment by a Conduit Lender to its designated
Lender, a conduit administered or managed by such Conduit Lender’s designated
Lender or to such Conduit Lender’s liquidity providers; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof and provided,
further, that the Borrower’s consent shall not be required during the primary
syndication of the Facilities;

(B) the Administrative Agent, provided, that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment, except in the case of an assignment of a Revolving Commitment
to an Assignee that does not already have a Revolving Commitment provided,
further, that no consent of the Administrative Agent shall be required for an
assignment by a Conduit Lender to its designated Lender, a conduit administered
or managed by such Conduit Lender’s designated Lender or to such Conduit
Lender’s liquidity providers; and

(C) each Issuing Lender and the Swingline Lender, in case of an assignment of a
Revolving Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of Term Loans, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided, that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that no more than one such fee shall be
payable in connection with simultaneous assignments to or by two or more
Approved Funds;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D) in the case of an assignment by a Conduit Lender to an Assignee that is not
its designated Lender, another Conduit Lender administered or managed by such
Conduit Lender’s designated Lender or such Conduit Lender’s liquidity providers
(each such Assignee, a “Third Party Assignee”), such Conduit Lender’s designated
Lender shall concurrently assign to the such Third Party Assignee or, if such
Third Party Assignee is a conduit not administered by such designated Lender, to
an Assignee designated by such Third Party Assignee an amount of its Commitment
at least equal to the amount of the Loans assigned to such Third Party Assignee
by such Conduit Lender; provided, that if in connection with such assignment
such Conduit Lender

 

111



--------------------------------------------------------------------------------

notifies the Borrower or the Administrative Agent that such Conduit Lender shall
not make any additional Loans under this Agreement, such Conduit Lender’s
designated Lender shall assign its entire Commitment to such Third Party
Assignee or, if such Third Party Assignee is a conduit not administered by such
designated Lender, to an Assignee designated by such Third Party Assignee;

(E) no such assignment shall be made to an assignee that is a Defaulting Lender
at the time of such assignment and any such purported assignment thereto shall
be deemed null and void;

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to any Affiliated Lender unless made in compliance with the additional
terms and conditions set forth in Section 11.6(g); and

(G) notwithstanding anything to the contrary herein, no such assignment shall be
made to a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the limitations of Section 11.6(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, each Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

112



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any other Person, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 or 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender,
provided, that such Participant shall be subject to Section 11.7(a) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 4.10 unless such Participant complies with Section 4.10(d).

(iii) Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans (or other rights or obligations) held by it
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan (or other right or
obligation) hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent at any reasonable time
and from time to time upon reasonable prior notice; provided that no Lender
shall have any obligation to disclose any portion of its Participant Register to
any Person except to the extent such disclosure is necessary to establish that
the Loans (or other rights or obligations) hereunder are in registered form for
United States federal income tax purposes.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

113



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Subject to the other provisions of this Section 11.6 and the provisions of
Section 11.21, any Affiliated Lender may make Loans or Commitments or purchase
an assignment of outstanding Loans or Commitments (including Incremental Loans
and Incremental Commitments), on the following basis and subject to the
following terms and conditions:

(1) any such purchase of Loans (other than any commitment to provide Incremental
Loans or any Incremental Commitments) shall be consummated as an assignment
otherwise in accordance with the provisions of this Section 11.6 and pursuant to
an Assignment and Assumption (it being understood and agreed that any such
purchase of Loans that does not comply with this Section 11.6 and Section 11.21
shall not be effective as an assignment hereunder);

(2) any such purchase of Loans may be made by the applicable Affiliated Lender
from time to time from one or more Lenders of such Affiliated Lender’s choosing
and need not be made from all Lenders (unless such Affiliated Lender is the
Borrower or any of its Subsidiaries, in which case such Affiliated Lender must
offer to purchase such Loans from all Lenders on the same terms and conditions,
and must make the purchase from any Lenders that accept such offer, in each case
on a pro rata basis);

(3) the aggregate principal amount of the Loans and Commitments (including
Incremental Loans and Incremental Commitments) held by all Affiliated Lenders
shall not exceed 25% of the total principal amount outstanding under the Term
Facility and any Incremental Loans at the time of such purported assignment;

(4) no Affiliated Lender may purchase Revolving Commitments or Incremental
Revolving Commitments hereunder and no Affiliated Lender may purchase any
Revolving Loans or any Incremental Revolving Loans from any Lender, except from
a Defaulting Lender (in which case, such Affiliated Lender shall purchase such
Defaulting Lender’s Loans and shall purchase all such Loans and other amounts
owing to the replaced Lender on or prior to the date of replacement and assume
all obligations of the replaced Lender under the Loan Documents in connection
with the purchased Revolving Loans in accordance with this Section 11.6 (except
that the Borrower shall pay the registration and processing fee referred to
therein and for the avoidance of doubt such purchase shall not include its
Commitments));

(5) in the case of a purchase of Loans by the Borrower or any of its
Subsidiaries, no proceeds of the Revolving Facility and no proceeds of any
Incremental Loans drawn under any Incremental Revolving Commitments shall be
used for any purchases hereunder;

 

114



--------------------------------------------------------------------------------

(6) any Loans purchased by the Borrower or any of its Subsidiaries shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(7) no Affiliated Lender may purchase any Loans while such Affiliated Lender is
in possession of any material non-public information with respect to the
Borrower or its Subsidiaries that is material to the assigning Lender’s decision
to assign any Loans and that has not been disclosed to the Lenders (except to
the extent that any such Lender expressly waives its right to receive such
information);

(8) notwithstanding anything to the contrary in this Agreement, the purchase of
Loans made by an Affiliated Lender under this Section 11.6 shall not constitute
a voluntary or mandatory prepayment of the Loans; and

(9) in the case of a purchase by any Affiliated Lender, the assigning Lender and
such assignee shall execute and deliver to the Administrative Agent an
Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption.

11.7. Adjustments; Set-off. (a) Except as expressly provided in Section 11.6 and
otherwise to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 9, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right upon the occurrence and during the continuance of an
Event of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.

 

115



--------------------------------------------------------------------------------

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof. This Agreement supersedes all prior
commitments and undertakings of any or all of the Agents and Lenders relating to
the financing contemplated hereby. There are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. Each of the Borrower, the Agents and
the Lenders hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof ;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

116



--------------------------------------------------------------------------------

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent, Other Representative or Lender has any fiduciary relationship with
or duty to the Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent surviving indemnity
obligations in respect of which no claim or demand has been made and obligations
under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding and (ii) except as otherwise
agreed by the affected Qualified Counterparties, the net termination liability
under or in respect of, and other amounts due and payable under, Specified Hedge
Agreements at such time shall have been (A) paid in full, (B) secured by the
most senior liens upon the most extensive collateral securing any secured
Indebtedness of Loan Parties which provided a source of funding for repayment of
any portion of the Loans outstanding at the time the Loans were paid in full,
equally and ratably with such Indebtedness (whether or not other obligations are
also secured equally and ratably with such liens or by junior liens upon such
collateral), if (1) the agreement governing such Indebtedness provides the
affected Qualified Counterparties with equivalent rights to those set forth in
this Agreement as to the release or subordination of such senior liens and
(2) the affected Qualified Counterparties are reasonably satisfied that the
Moody’s and S&P debt ratings applicable to such Indebtedness are not lower than
the debt ratings then most recently applicable to the Facilities, or (C) secured
by any other collateral arrangement satisfactory to the Qualified Counterparty
in its reasonable discretion, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. Additionally, the Administrative Agent shall deliver such other
documentation reasonably requested by the Borrower to evidence the termination
of this Agreement and the other Loan Documents and/or the termination of the
Liens on the Collateral, in favor of the Administrative Agent for the benefit of
the Secured Parties, all in form reasonably satisfactory to the Administrative
Agent and the Borrower. Any such documentation shall be made without recourse,
representation or warranty. The Borrower shall pay all costs and expenses
(including, but not limited to, reasonable attorney’s fees), that the
Administrative Agent incurs in preparing and delivering the foregoing documents
(or reviewing forms of such documents prepared by the Borrower or its counsel).

 

117



--------------------------------------------------------------------------------

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to or in
connection with this Agreement; provided, that nothing herein shall prevent any
Agent, Other Representative or any Lender from disclosing any such information
(a) to any Agent, any other Lender or any Affiliate of any Lender, (b) to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), if such
person is required to maintain confidentiality on terms at least as restrictive
as those contained in this Section 11.15, (c) to its employees, directors,
agents, members, partners, attorneys, accountants and other professional
advisors or those of any of its affiliates if such person is required to
maintain confidentiality, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority, or as may otherwise be required pursuant to any Requirement of Law,
or if requested or required to do so in connection with any litigation or
similar proceeding; provided, that such Agent, Other Representative or Lender,
unless prohibited by any Requirement of Law, shall use reasonable efforts to
notify the Borrower in advance of any disclosure pursuant to this clause
(e) above but only to the extent reasonably practicable under the circumstances
and on the understanding that no Agent, Other Representative or Lender shall
incur any liability for failure to give such notice, (f) that has been publicly
disclosed, (g) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (h) in connection with the exercise
of any remedy hereunder or under any other Loan Document or (i) to any rating
agency when required by it, provided, that, prior to any disclosure, such rating
agency is required to maintain confidentiality. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. Delivery of Addenda. Each initial Lender not a signatory party hereto may
become a party to this Agreement by delivering to the Administrative Agent an
Addendum duly executed by such Lender.

11.18. USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

11.19. Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 11.19 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

118



--------------------------------------------------------------------------------

11.20. Certain Undertakings with Respect to Securitization Subsidiaries.

(a) Each Agent and Lender agrees that, prior to the date that is one year and
one day after the payment in full of all the obligations of the Securitization
Subsidiary in connection with and under a Securitization, (i) such Agent and
such Lender shall not be entitled, whether before or after the occurrence of any
Event of Default, to (A) institute against, or join any other Person in
instituting against, any Securitization Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof, (B) transfer and register the Capital
Stock of any Securitization Subsidiary or any other instrument evidencing any
Seller’s Retained Interest in the name of the Administrative Agent or a Secured
Party or any designee or nominee thereof, (C) foreclose such security interest
regardless of the bankruptcy or insolvency of any Group Member, (D) exercise any
voting rights granted or appurtenant to such Capital Stock of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest or
(E) enforce any right that the holder of any such capital stock of any
Securitization Subsidiary or any other instrument evidencing any Seller’s
Retained Interest might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Securitization Subsidiary,
(ii) such Agent and such Lender hereby waives and releases any right to require
(A) that any Securitization Subsidiary be in any manner merged, combined,
collapsed or consolidated with or into any Group Member, including by way of
substantive consolidation in a bankruptcy case or (B) that the status of any
Securitization Subsidiary as a separate entity be in any respect disregarded and
(iii) such Agent and such Lender agrees and acknowledges that the agent acting
on behalf of the holders of securitization indebtedness of the Securitization
Subsidiary is an express third party beneficiary with respect to Sections
11.20(a) and 11.20(b) and such agent shall have the right to enforce compliance
by the Agents and Lenders with Sections 11.20(a) and 11.20(b).

(b) Notwithstanding anything to the contrary in the Security Documents or other
Loan Documents, upon the transfer or purported transfer by any Group Member of
Securitization Assets to a Securitization Subsidiary in a Securitization, any
Liens with respect to such Securitization Assets arising under this Agreement,
any Security Documents or any other Loan Documents shall automatically be
released (and the Administrative Agent is hereby authorized to execute and enter
into any such releases and other documents as the Borrower may reasonably
request in order to give effect thereto).

11.21. Certain Undertakings with Respect to Certain Affiliate Lenders.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, Affiliated Lenders shall not be permitted to attend any meeting (live
or by any electronic means) in such Affiliated Lender’s capacity as a Lender
with any Agent or other Lender or receive any information from any Agent or
other Lender, except to the extent such information is made available to any
Loan Party (or its representatives) and other than administrative notices given
to all Lenders hereunder (including information delivered by the Borrower in
accordance with Section 7.1 and Section 7.2), or have access to the Platform;
and

(b) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, with respect to any Loans at any time held by a Non-Debt Fund
Affiliate, such Non-Debt Fund Affiliate shall have no right whatsoever, in its
capacity as a Lender with respect to such Loans then held by such Non-Debt Fund
Affiliate, whether or not the Borrower or any other Loan Party is subject to a
bankruptcy or other insolvency proceeding or otherwise, so long as such Lender
is a Non-Debt Fund Affiliate, to (i) consent to any amendment, modification,
waiver, consent or other such action with respect to, or otherwise vote on any
matter related to, or vote in connection with any direction delivered to the
Administrative Agent by the Required Lenders or Majority Facility Lenders under
any Facility pursuant

 

119



--------------------------------------------------------------------------------

to, any of the terms of the Agreement or any other Loan Document, in each case
to the extent such amendment, modification, waiver, consent, other action, vote
or direction is effective with only the consent of or action by the Required
Lenders or the Majority Facility Lenders under any Facility (each, a “Lender
Vote/Directive”) and, if applicable, the Borrower; provided, that for purposes
of any Lender Vote/Directive the Administrative Agent shall automatically deem
any Loans held by such Non-Debt Fund Affiliate to be voted on a pro rata basis
in accordance with the votes cast in respect of the Loans of all other Lenders
in the aggregate (other than any Affiliated Lenders) in connection with any such
Lender Vote/Directive (including all voting and consent rights arising out of
any bankruptcy or other insolvency proceedings (except for voting on any plan of
reorganization or refraining from voting on any plan of reorganization, in which
case the Administrative Agent shall vote or refrain from voting such Loans of
such Non-Debt Fund Affiliate in its sole discretion)); provided, further, that
no such Lender Vote/Directive shall deprive such Non-Debt Fund Affiliate of its
share of any payments or other recoveries which the Lenders are entitled to
share on a pro rata basis under the Loan Documents and such Non-Debt Fund
Affiliate’s vote shall be counted to the extent any such plan of reorganization
or other amendment, waiver, modification or consent proposes to treat the
Obligations of the Non-Debt Fund Affiliate in a manner less favorable in any
material respect to such Non-Debt Fund Affiliate than the proposed treatment of
Obligations held by Lenders that are not Affiliates of the Borrower.

11.22. No Fiduciary Duty. Each Agent, each Other Representative, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates. The Borrower, on behalf of
itself and each other Loan Party, agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower and such other Loan Party, its stockholders or its affiliates, on the
other. The Borrower, on behalf of itself and each other Loan Party, acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, their stockholders or their
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. The Borrower, on behalf of itself
and each other Loan Party, acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower, on behalf of itself
and each other Loan Party, agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or such other Loan Party, in connection with such
transaction or the process leading thereto

[Remainder of Page Intentionally Left Blank]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KAR AUCTION SERVICES, INC.,

as Borrower

By:   /s/ Eric M. Loughmiller   Name:   Eric M. Loughmiller   Title:   Executive
Vice President and Chief Financial Officer

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Administrative Agent, Issuing Lender, Swingline Lender and Lender

By:   /s/ Randall K. Stephens   Name:   Randall K Stephens   Title:   Vice
President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Lender By:   /s/ Robert Ehudin   Name:  
Robert Ehudin   Title:   Authorized Signatory

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:   /s/ Kevin Cullen   Name:   Kevin Cullen  
Title:   Director

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender By:   /s/ Erin Morrissey   Name:
  Erin Morrissey   Title:   Director

By:   /s/ Carin Keegan   Name:   Carin Keegan   Title:   Director

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:   /s/ Irja R. Otsa   Name:   Irja R. Otsa  
Title:   Associate Director

By:   /s/ Mary E. Evans   Name:   Mary E. Evans   Title:   Associate Director

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:   /s/ Christopher Reo Day
  Name:   Christopher Reo Day   Title:   Vice President

By:   /s/ Mary E. Evans   Name:   Sanja Gazahi   Title:   Associate

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:   /s/ Frank Byrne   Name:   Frank Byrne  
Title:   Vice President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:   /s/ Jeffrey E. Bullard   Name:   Jeffrey
E. Bullard   Title:   Vice President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:   /s/ Yasuhiro Shirai   Name:
  Mr. Yasuhiro Shirai   Title:   Joint General Manager

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Phillip E.
Stevenson   Name:   Phillip E. Stevenson   Title:   Senior Vice President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Patrick Engel   Name:  
Patrick Engel   Title:   Vice President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:   /s/ Mark Zobel   Name:   Mark Zobel
  Title:   Assistant Vice President

KAR AUCTION SERVICES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 7.2(a) of
the Credit Agreement, dated as of May 19, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among KAR
Auction Services, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Terms defined in
the Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined. The undersigned, in his capacity as an officer of the
Borrower, and not in his individual capacity, certifies as follows:

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section[s] [8.1(a) and]2 8.7 of the Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate on behalf of the Borrower this
[            ] day of [            ], 2011.

 

KAR AUCTION SERVICES, INC. By:       Title:  

 

 

2 

Include only if the covenant is required to be tested pursuant to
Section 8.1(a).



--------------------------------------------------------------------------------

Attachment 1 to Exhibit B

[Financial statements]



--------------------------------------------------------------------------------

Attachment 2 to Exhibit B

[The information described herein is as of [             , 20__],

and pertains to the period from [                 , 20    ] to [
                        , 20    ].

 

1.    Consolidated Senior Secured Leverage Ratio (Section 8.1(a))       The
ratio of       (i) Consolidated Total Debt on the last day of the fiscal quarter
(except the portion thereof consisting of the Existing Unsecured Notes and any
other Indebtedness not secured by a Lien on any Property of any Group Member)   
$ ______________       To       (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended    $ ______________       Ratio:     
______________       (must not be greater than [see appropriate ratio in Section
8.1(a)])      ______________    2.    Capital Expenditures (Section 8.7)      
Total Capital Expenditures of the Borrower and its Restricted Subsidiaries from
[___] to [___]:    $ ______________       (must not be greater than (x) 20% of
Consolidated EBITDA for the immediately preceding year and (y) $100,000,000)3   
$ ______________   

 

3 

Note that (i) up to 100% of any amount permitted but not expended in any fiscal
year may be carried over for expenditure in the next succeeding fiscal year (it
being understood that no portion of such carried over amount for any fiscal year
may be used until the entire initial amount of permitted Capital Expenditures
for the current fiscal year has been used for Capital Expenditures),
(ii) Capital Expenditures made with the proceeds of any Reinvestment Deferred
Amount will not be subject to the foregoing restriction and (iii) Capital
Expenditures made from and counted against Available Retained ECF will not be
subject to the foregoing restriction if Available Retained ECF would be a
positive number if Available Retained ECF is reduced by the amount of such
Capital Expenditures. For any fiscal year, the amount of Capital Expenditures
that would otherwise be permitted in such fiscal year pursuant to Section 8.7
(including as a result of any amount carried over in accordance with clause
(a) above) may be increased by an amount not to exceed $10,000,000. The actual
CapEx Pull-Forward Amount expended in respect of any such fiscal year shall
reduce, on a dollar-for-dollar basis, the amount of Capital Expenditures that
would have been permitted to be made in the immediately succeeding fiscal year.



--------------------------------------------------------------------------------

Calculations

 

1.    CONSOLIDATED TOTAL DEBT    $ ______________    2.    CONSOLIDATED EBITDA
   $ ______________   



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE OF THE GUARANTORS

Pursuant to subsection 6.1(e) of the Credit Agreement dated as of May 19, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), by and among KAR Auction Services, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the “Company”) in his capacity as
such and not in his individual capacity, hereby certifies on behalf of the
Company as follows:

                             is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

   Name: Title: Date: [            ], 2011



--------------------------------------------------------------------------------

The undersigned Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

3. Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Company as in effect on the date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

5. Attached hereto as Annex 4 is a certificate of good standing of the Company
issued by the Secretary of State of the State of [            ], dated as of a
recent date hereof.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

   Name: Title: Secretary Date: [            ], 2011



--------------------------------------------------------------------------------

Annex 1 to Closing Certificate

Board Resolutions

See attached.



--------------------------------------------------------------------------------

Annex 2 to Closing Certificate

By-laws

See attached



--------------------------------------------------------------------------------

Annex 3 to Closing Certificate

[Articles][Certificate] of Incorporation

See attached.



--------------------------------------------------------------------------------

Annex 4 to Closing Certificate

Certificate of Good Standing

See attached.



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                    [Assignor [is] [is not] a
Defaulting Lender]    2.    Assignee[s]:                                    [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.   
Borrower:    KAR Auction Services, Inc.   



--------------------------------------------------------------------------------

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    Credit Agreement,
dated as of May 19, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among KAR Auction Services, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto and JPMorgan Chase
Bank, N.A., as administrative agent. 6    Assigned Interest[s]:      

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount  of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $            $                %             $            $     
       %             $         $             %   

 

[7.    Trade Date:                                     ]   

[Page break]



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:       Title:   [NAME OF ASSIGNOR] By:      
Title:   ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title:   [NAME OF ASSIGNEE]
By:       Title:  

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A, as

  Administrative Agent[, Issuing Lender and Swingline Lender]

By:       Title:   [Consented to:] KAR AUCTION SERVICES, INC. By:       Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.6 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.6(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][any] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][such] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) [if it is a
Non-U.S. Lender] attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND
ASSUMPTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS Assignment
and Assumption SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each] Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each] Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees] hereunder are several and not
joint.] Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below, receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Affiliated Lender
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Affiliated Lender Assignment
and Assumption, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                    [Assignor [is] [is not] a
Defaulting Lender]    2.    Assignee[s]:                                    [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.   
Borrower:    KAR Auction Services, Inc.    4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement, dated as of May 19, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among KAR Auction Services, Inc., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent. 6.    Assigned Interest[s]:      

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount  of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $            $                %             $            $     
       %             $         $             %   

 

[7.    Trade Date:                                     ]   

[Page break]



--------------------------------------------------------------------------------

Effective Date:                          , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:       Title:   [NAME OF ASSIGNOR] By:      
Title:   ASSIGNEE[S] [NAME OF ASSIGNEE] By:       Title:   [NAME OF ASSIGNEE]
By:       Title:  

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A, as

  Administrative Agent

By:       Title:   [Consented to:] [NAME OF RELEVANT PARTY] By:       Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Affiliated Lender Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document; and (c) acknowledges that
[the][each] Assignee is an Affiliated Lender and [a Non-Debt Fund Affiliate]
[the Borrower] [a Subsidiary of the Borrower].

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.6 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.6(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest, [and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type,]4 (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Affiliated Lender Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Affiliated Lender Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) [if it is a Non-U.S. Lender]
attached to the Affiliated Lender Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. [The] [Each]
Assignee represents and warrants that it is an Affiliated Lender and [a Non-Debt
Fund Affiliate] [the Borrower]

 

 

4 

Include bracketed language for all Affiliated Lender Assignment and Assumptions
other than an assignment to a Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

[a Subsidiary of the Borrower]. By executing this Affiliated Lender Assignment
and Assumption, the Assignee agrees to be bound by the terms of Section 11.6(g),
11.21(a) [and 11.21(b)]5 of the Credit Agreement, and represents and warrants
that the purchase and assumption of the Assigned Interest satisfies the terms
and conditions of Section 11.6(g), 11.21(a) [and 11.21(b)]6 of the Credit
Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Affiliated Lender Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Assumption by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Affiliated Lender Assignment and Assumption. THIS AFFILIATED
LENDER ASSIGNMENT AND ASSUMPTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

5 

Include if the Assignee is a Non-Debt Fund Affiliate.

6 

Include if the Assignee is a Non-Debt Fund Affiliate.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of May 19, 2011 (the “Credit
Agreement”) by and among KAR Auction Services, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
[                            ] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 4.10(d) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

 

  I. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

 

  II. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

  III. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.

 

  IV. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:       Name:   Title:

Date: [                 , 20    ]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                    ]   New York, New York   [                  , 200  ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered successors and assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, the
principal amount of (a) [            ] DOLLARS ($[            ]), or, if less,
(b) the aggregate unpaid principal amount of the Term Loan of the Lender
outstanding under the Credit Agreement. The principal amount shall be paid in
the amounts and on the dates specified in Section 2.3 of the Credit Agreement.
The Borrower further agrees to pay interest in like money at such Funding Office
on the unpaid principal amount hereof from time to time outstanding at the
applicable rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute rebuttably presumptive evidence of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of the Borrower under
the Credit Agreement and other Loan Documents in respect of the Term Loan.

This Note (a) is one of the Notes evidencing the Term Loan under the Credit
Agreement, dated as of May 19, 2011 (the “Credit Agreement”), by and among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

  Amount of Base
Rate Loans   Amount Converted
to Base Rate Loans   Amount of Principal
of Base Rate Loans
Repaid   Amount of Base
Rate Loans
Converted to
Eurodollar Loans   Unpaid Principal
Balance of Base Rate
Loans   Notation
Made By                                                                        
                                                                               
   



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  Amount of
Eurodollar
Loans   Amount
Converted to
Eurodollar
Loans   Interest Period
and Eurodollar
Rate with Respect
Thereto   Amount of
Principal of
Eurodollar Loans
Repaid   Amount of
Eurodollar Loans
Converted to
Base Rate Loans   Unpaid Principal
Balance of
Eurodollar Loans   Notation Made
By                                                                              
                                                                               
         



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                    ]   New York, New York   [                          ,
200    ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered successors and assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a) [            ] DOLLARS
($[            ]), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the
applicable rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute rebuttably presumptive evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement and other Loan Documents in respect of any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of May 19, 2011 (the “Credit Agreement”) by and among
the Borrower, the several banks and other financial institutions or entities
from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

  Amount of Base
Rate Loans   Amount Converted
to Base Rate Loans   Amount of Principal
of Base Rate Loans
Repaid   Amount of Base
Rate Loans
Converted to
Eurodollar Loans   Unpaid Principal
Balance of Base Rate
Loans   Notation
Made By                                                                        
                                                                               
   



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  Amount of
Eurodollar
Loans   Amount
Converted to
Eurodollar
Loans   Interest Period
and Eurodollar
Rate with Respect
Thereto   Amount of
Principal of
Eurodollar Loans
Repaid   Amount of
Eurodollar Loans
Converted to
Base Rate Loans   Unpaid Principal
Balance of
Eurodollar Loans   Notation Made
By                                                                              
                                                                               
         



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                    ]   New York, New York   [                          ,
200    ]

FOR VALUE RECEIVED, the undersigned, KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to JPMorgan
Chase Bank, N.A. (the “Swingline Lender”) or its registered successors and
assigns at the Funding Office specified in the Credit Agreement (as hereinafter
defined) in lawful money of the United States and in immediately available
funds, on the Revolving Termination Date the principal amount of
(a) [            ] DOLLARS ($[            ]), or, if less, (b) the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the Borrower pursuant to Section 3.4 of the Credit Agreement. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the applicable rates
and on the dates specified in Section 4.5 of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute
rebuttably presumptive evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower under the Credit Agreement and other
Loan Documents in respect of any Swingline Loan.

This Note (a) is the Note evidencing the Swingline Loan under the Credit
Agreement, dated as of May 19, 2011 (the “Credit Agreement”) by and among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind under this Note to the fullest
extent permitted under applicable law.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

KAR AUCTION SERVICES, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Swingline Note

LOANS AND REPAYMENTS OF SWINGLINE LOANS

 

Date

  Amount of Swingline
Loans   Amount of Principal of
Swingline Loans Repaid   Unpaid Principal Balance
of Swingline Loans   Notation Made By                                          
                                                             



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ADDENDUM

Reference is made to the Credit Agreement, dated as of May 19, 2011 (the “Credit
Agreement”) by and among KAR Auction Services, Inc., a Delaware corporation, as
borrower, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

Upon execution and delivery of this Addendum by the undersigned as provided in
Section 6.1(a) or Section 11.17 of the Credit Agreement, the undersigned
(i) hereby becomes a Lender thereunder having the Commitments set forth in
Schedule 1 hereto and (ii) agrees to all of the provisions of the Credit
Agreement, effective as of [                    , 20      ].

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Addendum to be duly executed
and delivered by its proper and duly authorized officers as of this [        ]
day of [                    , 200    ].

 

[NAME OF LENDER] By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1.    Name of Lender:            Notice Address:                              
   Attention:            Telephone:            Facsimile:         2.   
Revolving Commitment:       3.    Term Commitment:      



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

SOLVENCY CERTIFICATE

I, [            ], the Chief Financial Officer of KAR Auction Services, Inc., a
Delaware corporation (the “Company”), hereby certify, in my capacity as such and
not in my individual capacity, that I am the Chief Financial Officer of the
Company and that I am familiar with the properties, businesses, assets, finances
and operations of the Company and its Subsidiaries (collectively, the “Loan
Parties”) and I am duly authorized to execute this certificate on behalf of the
Company pursuant to Section 6.1(h) of the Credit Agreement dated as of May 19,
2011 (the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) by and among the Company,
as borrower, the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

I further certify, in my capacity as the Chief Financial Officer of the Company
and not in my individual capacity, that I have reviewed the Loan Documents and
the contents of this solvency certificate (“Solvency Certificate”) and, in
connection herewith, have reviewed such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor. As used herein, “identified contingent liabilities” means the
collective reference to (i) any contingent liabilities that would be recorded in
accordance with GAAP, and (ii) the maximum reasonably estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, environmental conditions, uninsured risks and other
contingent liabilities, as identified and explained in terms of their nature and
estimated magnitude by Responsible Officers of the Company or that have been
identified as such by Responsible Officers of the Company.

1. 1. I do hereby further certify, in my capacity as the Chief Financial Officer
of the Company and not in my individual capacity, that, as of the date hereof:

(a) After giving effect to the transactions contemplated by the Credit Agreement
and the other Loan Documents, the Loan Parties, taken as a whole, are able to
pay their debts and other liabilities (including identified contingent
liabilities) as they mature;

(b) After giving effect to the transactions contemplated by the Credit Agreement
and the other Loan Documents, the fair value of the property of the Company,
individually, and the Loan Parties, taken as a whole, is greater than the total
amount of liabilities (including identified contingent liabilities), of the Loan
Parties, taken as a whole, respectively;

(c) After giving effect to the transactions contemplated by the Credit Agreement
and the other Loan Documents, the fair value of the tangible and intangible
assets of the Loan Parties, taken as a whole, is not less than the amount that
will be required to pay the probable liability of the Loan Parties, taken as a
whole, on their debts as they become absolute and matured;

(d) The Loan Parties do not intend to and do not believe that they will incur
debts or liabilities (including identified contingent liabilities) that will be
beyond their ability to pay such debts and liabilities as they mature; and

(e) After giving effect to the transactions contemplated by the Credit Agreement
and the other Loan Documents, the Loan Parties are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
its property would constitute what I believe to be unreasonably small capital;



--------------------------------------------------------------------------------

2. 2. In making the certifications set forth above, I have:

(a) considered the consolidated financial statements (the “Financial
Statements”) delivered to the Administrative Agent as a representative for the
Lenders pursuant to Section 6.1(c) of the Credit Agreement;

(b) considered the values of the Loan Parties’ real property, equipment,
inventory, accounts receivable, customer lists, supply contracts, joint venture
interests, licenses, leases and all other property of such parties, real and
personal, tangible and intangible;

(c) consulted with officers of the Loan Parties concerning, among other matters,
pending and threatened litigation, uninsured risks, guaranties of obligations of
any other Person and other contingent obligations and have, using my best
judgment, also taken into account the maximum realistic exposure of each Loan
Party to liabilities which would not be included in reserves otherwise reflected
on the Financial Statements; and

(d) made such other investigations and inquiries as I have, to the best of my
experience, deemed appropriate and have taken into account the nature of the
particular business anticipated to be conducted by the Loan Parties after
consummation of the transactions referred to above.

Furthermore, in making the certifications set forth above, I do not hold myself
out as an expert on, and have not in connection with this Solvency Certificate
engaged the services of any expert on asset valuation or appraisal, and any
statements made herein as to the value of the assets are made to the best of my
knowledge without having made any special investigation with respect thereto.
This Solvency Certificate is being executed and delivered by me in my capacity
as an officer of the Company and no personal liability will attach to me in
connection with the execution and delivery of this Solvency Certificate.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

KAR AUCTION SERVICES, INC. By:       Name:     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CLOSING CERTIFICATE

Pursuant to subsection 6.1(b) of the Credit Agreement dated as of May 19, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), by and among KAR Auction Services, Inc., a Delaware corporation (the
“Company”), the several banks and other financial institutions or entities from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned
[Responsible Officer] of the Company in his capacity as such and not in his
individual capacity, hereby certifies on behalf of the Company as follows:

1. The representations and warranties of the Company and its Subsidiaries set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Company pursuant
to any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2. [Name of Secretary] is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.

4. The documents required to be delivered as conditions precedent pursuant to
Section 6.1 of the Credit Agreement have been delivered except to the extent
that the requirement to deliver any such document has been waived by the
Lenders. Notwithstanding the preceding sentence, we make no certification as to
the satisfaction of the Administrative Agent or the Lenders as relates to any
condition precedent set forth in Section 6.1.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

By:     Name:   Title:   [Responsible Officer] Date:   [                    ],
2011



--------------------------------------------------------------------------------

The undersigned Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

3. Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Company as in effect on the date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

5. Attached hereto as Annex 4 is a certificate of good standing of the Company
issued by the Secretary of State of the State of Delaware, dated as of a recent
date hereof.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

   Name: Title: Secretary



--------------------------------------------------------------------------------

Annex 1 to Closing Certificate

Board Resolutions

See attached.



--------------------------------------------------------------------------------

Annex 2 to Closing Certificate

By-laws

See attached.



--------------------------------------------------------------------------------

Annex 3 to Closing Certificate

Certificate of Incorporation

See attached.



--------------------------------------------------------------------------------

Annex 4 to Closing Certificate

Certificate of Good Standing

See attached.



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF INTERCREDITOR AGREEMENT7

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [DATE], and entered
into by and among JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its capacity as
administrative agent for the holders of the First Lien Obligations (as defined
below), including its successors and assigns from time to time (the “First Lien
Collateral Agent”) and [SECOND LIEN COLLATERAL AGENT] (“                ”), in
its capacity as administrative agent for the holders of the Second Lien
Obligations (as defined below), including its successors and assigns from time
to time (the “Second Lien Collateral Agent”) and acknowledged and agreed to by
KAR AUCTION SERVICES, INC. (the “Company”) and the other Grantors (as defined
below). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and JPMCB, as Administrative
Agent, have entered into that Credit Agreement dated May 19, 2011 providing for
a revolving credit facility and term loan (as amended, restated, supplemented,
modified, replaced or refinanced from time to time, the “First Lien Credit
Agreement”);

The Company, the lenders and agents party thereto, and [Trustee], as Trustee,
have entered into that Indenture dated as of [the date hereof] [[__],
[                ]] providing for the issuance of secured notes (as amended,
restated, supplemented, modified, replaced or refinanced from time to time, the
“Indenture”);

Pursuant to (i) the First Lien Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guaranty the First Lien
Obligations pursuant to a Subsidiary Guaranty (the “First Lien Subsidiary
Guaranty”); (ii) the Indenture, the Company has agreed to cause certain current
and future Subsidiaries to agree to guaranty the Second Lien Obligations
pursuant to a Subsidiary Guaranty (the “Second Lien Subsidiary Guaranty”);

The obligations of the Company under the First Lien Credit Agreement and any
Hedge Agreements and Borrower Cash Management Arrangement Obligations with the
First Lien Lenders (or any of their affiliates), the obligations of the
Subsidiary guarantors under the First Lien Subsidiary Guaranty will be secured
on a first priority basis by liens on substantially all the assets of the
Company and the Subsidiary guarantors (such current and future Subsidiaries of
the Company providing a guaranty thereof, the “Guarantor Subsidiaries”),
respectively, pursuant to the terms of the First Lien Collateral Documents;

The obligations of the Company under the Indenture and the obligations of the
Guarantor Subsidiaries under the Second Lien Subsidiary Guaranty will be secured
on a second priority basis by liens on substantially all the assets of the
Company and the Guarantor Subsidiaries, respectively, pursuant to the terms of
the Second Lien Collateral Documents;

 

 

7 

Note – Document to be modified as appropriate to the extent additional first
lien obligations are in existence when second lien obligations is incurred.



--------------------------------------------------------------------------------

The First Lien Loan Documents and the Second Lien Note Facility Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and

In order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the intercreditor and other provisions set forth in
this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 12. DEFINITIONS.

12.1. Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Asset Sale” has the meaning assigned to that term in the First Lien Credit
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower Cash Management Arrangement Obligations” has the meaning assigned to
that term in the Guarantee and Collateral Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cap Amount” has the meaning assigned to that term in the definition of “First
Lien Obligations.”



--------------------------------------------------------------------------------

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral including any property subject to Liens granted pursuant to Section 6
to secure both First Lien Obligations and Second Lien Obligations.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Note Facility Document that creates a Lien on the same
Collateral, granted by the same Grantor.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;

(b) payment in full in cash of all Hedging Obligations constituting First Lien
Obligations and the expiration or termination of all Hedge Agreements included
in the First Lien Obligations or the cash collateralization of all such Hedging
Obligations on terms satisfactory to each applicable Qualified Counterparty;

(c) payment in full in cash of all other First Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the First Lien Collateral Agent, but in no event greater than
105% of the aggregate undrawn face amount) of all letters of credit issued under
the First Lien Loan Documents and constituting First Lien Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).

“Enforcement Action” means an action to

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Loan Documents or the Second Lien Note Facility Documents (including by way
of setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),



--------------------------------------------------------------------------------

(b) solicit bids from third Persons, or file a motion to approve bid procedures,
to conduct the liquidation or disposition of Collateral or to engage or retain
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral,

(c) to receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby,

(d) to otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Loan Documents or the Second Lien Note
Facility Documents (including the commencement of applicable legal proceedings
or other actions with respect to all or any portion of the Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Collateral), or

(e) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an event of default under the First Lien Loan Documents or
the Second Lien Note Facility Documents with the consent of First Lien Agent or
Second Lien Agent, as applicable.

“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the Cap Amount.

“Facilities” has the meaning assigned to such term in the First Lien Credit
Agreement.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including, without limitation, the First Lien Lenders
and the agents under the First Lien Loan Documents.

“First Lien Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any First Lien Obligations.

“First Lien Collateral Documents” means the Security Documents (as defined in
the First Lien Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or under
which rights or remedies with respect to such Liens are governed.

“First Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Loan Documents.



--------------------------------------------------------------------------------

“First Lien Loan Documents” means the First Lien Credit Agreement and the Loan
Documents (as defined in the First Lien Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations, including
any intercreditor or joinder agreement among holders of First Lien Obligations,
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time in
accordance with the provisions of this Agreement, including any other agreement,
document or instrument providing for, evidencing, guaranteeing or securing any
DIP Financing provided by or consented to in writing by the First Lien Lenders
and deemed consented to by the Second Lien Lenders pursuant to Section 6.

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“First Lien Obligations” means, subject to clause (c) hereof, the following:

(a) (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
First Lien Credit Agreement, (ii) all reimbursement obligations (if any) and
interest thereon (including without limitation any Post-Petition Interest) with
respect to any letter of credit or similar instruments issued pursuant to the
First Priority Agreement, (iii) all Obligations under Hedging Agreements entered
into with a party within clause (i) of the definition of “Qualified
Counterparty”, and (iv) all guarantee obligations, fees, expenses and other all
other Obligations under the First Lien Credit Agreement and the other First Lien
Loan Documents, in each case whether or not allowed or allowable in an
Insolvency or Liquidation Proceeding.

(b) To the extent any payment with respect to any First Lien Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Lien Claimholders, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Lien
Claimholders and the Second Lien Claimholders, be deemed to be reinstated and
outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the First Lien Loan Documents are
disallowed by order of any court, including, without limitation, by order of a
court of competent jurisdiction presiding over an Insolvency or Liquidation
Proceeding, such interest, fees, expenses and charges (including, without
limitation, Post-Petition Interest) shall, as between the First Lien
Claimholders and the Second Lien Claimholders, be deemed to continue to accrue
and be added to the amount to be calculated as the “First Lien Obligations”.

(c) Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents; plus (2) the aggregate face amount of any
letters of credit issued but not reimbursed under the First Lien Credit
Agreement, is in excess of $[            ] in the aggregate (the “Cap Amount”),
then only that portion of such Indebtedness and such aggregate face amount of
letters of credit equal to the Cap Amount shall be included in First Lien
Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.



--------------------------------------------------------------------------------

“First Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver a First
Lien Collateral Document or a Second Lien Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).

“Guarantee and Collateral Agreement” has the meaning assigned to that term in
the First Lien Credit Agreement.

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

“Hedge Agreements” means an any interest rate protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement entered into with a Qualified Counterparty
in order to satisfy the requirements of the First Lien Credit Agreement or
otherwise in the ordinary course of business of the Company and/or its
Affiliates and not for speculative purposes.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the First Lien Credit Agreement or the Indenture, as
applicable.

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or



--------------------------------------------------------------------------------

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, call, trust (contractual,
statutory, deemed, equitable, constructive, resulting or otherwise), UCC
financing statement or other preferential arrangement having the practical
effect of any of the foregoing, including any right of set-off or recoupment.

“Loan” has the meaning assigned to that term in the First Lien Credit Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“New Agent” has the meaning assigned to that term in Section 5.5.

“Noteholders” means the “Noteholders” under and as defined in the Indenture.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the First Lien Claimholders, the Second Lien
Claimholders or any of them or their respective Affiliates under the First Lien
Loan Documents, the Second Lien Note Facility Documents or Hedge Agreements,
whether for principal, interest or payments for early termination of Interest
Rate Agreements, fees, expenses, indemnification or otherwise and all guarantees
of any of the foregoing and including any interest and fees that accrue after
the commencement by or against any Person of any proceeding under any Bankruptcy
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Credit Agreement or the Indenture, continue to accrue
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not such interest, fees, expenses and other charges are allowed or allowable
under the Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

“Qualified Counterparty” means (i) any Qualified Counterparty as defined in the
First Lien Credit Agreement and (ii) any Person who at the time such Hedge
Agreement was entered into was the administrative agent under the First Lien
Credit Agreement, a First Lien Lender or an Affiliate of any of the foregoing
Persons.

“Recovery” has the meaning set forth in Section 6.5.



--------------------------------------------------------------------------------

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Noteholders and the trustees and
agents under the Second Lien Note Facility Documents.

“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any Second Lien Obligations.

“Second Lien Collateral Agent” has the meaning set assigned to that term in the
Preamble of this Agreement.

“Second Lien Collateral Documents” means the [Security] [Collateral] Documents
(as defined in the Indenture) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Second Lien Obligations or
under which rights or remedies with respect to such Liens are governed.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Second Lien Note Facility Documents” means the Indenture and the [Indenture
Documents] (as defined in the Indenture) and each of the other agreements,
documents and instruments providing for or evidencing any other Second Lien
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Second Lien Obligations, including any intercreditor
or joinder agreement among holders of Second Lien Obligations to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

“Second Lien Obligations” means all Obligations outstanding under the Indenture
and the other Second Lien Note Facility Documents. “Second Lien Obligations”
shall include all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Note Facility Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Second Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“S&P” means Standard & Poor’s Ratings Services.

“Standstill Period” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

12.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 13. LIEN PRIORITIES.

13.1. Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Note Facility Documents or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
First Lien Obligations or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Claimholders, hereby agrees that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and



--------------------------------------------------------------------------------

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

13.2. Prohibition on Contesting Liens; No Marshalling. Each of the Second Lien
Collateral Agent, for itself and on behalf of each Second Lien Claimholder, and
the First Lien Collateral Agent, for itself and on behalf of each First Lien
Claimholder, agrees that it will not (and hereby waives any right to) directly
or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any First Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the First Lien Obligations as provided in
Sections 2.1 and 3.1. Until the Discharge of First Lien Obligations, neither the
Second Lien Collateral Agent nor any Second Lien Claimholder will assert any
marshaling, appraisal, valuation or other similar right that may otherwise be
available to a junior secured creditor.

13.3. No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations, the parties hereto
agreeing that any such Lien shall be subject to Section 2.1 hereof; or

(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations; provided, however,
that this provision will not be violated if the Second Lien Collateral Agent is
given a reasonable opportunity to accept a Lien on any asset or property and the
Second Lien Collateral Agent states in writing that the Second Lien Note
Facility Documents prohibit the Second Lien Collateral Agent from accepting a
Lien on such asset or property of the Second Lien Collateral Agent otherwise
expressly declines to accept a Lien on such asset or property.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the First Lien Claimholders, the Second Lien
Collateral Agent, on behalf of Second Lien Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.



--------------------------------------------------------------------------------

13.4. Similar Liens and Agreements. The parties hereto agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Note Facility Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Section 5.3(c) and the
proviso to Section 2.3(b), shall be in all material respects the same forms of
documents other than with respect to the first lien and the second lien nature
of the Obligations thereunder.

SECTION 14. ENFORCEMENT.

14.1. Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent and the Second
Lien Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided, however, that the Second Lien Collateral Agent may
commence an Enforcement Action or otherwise exercise any or all such rights or
remedies after the passage of a period of at least 180 days has elapsed since
the later of: (i) the date on which the Second Lien Collateral Agent declared
the existence of any Event of Default under any Second Lien Note Facility
Documents and demanded the repayment of all the principal amount of any Second
Lien Obligations; and (ii) the date on which the First Lien Collateral Agent
received notice from the Second Lien Collateral Agent of such declarations of an
Event of Default, (the “Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Second
Lien Collateral Agent or any Second Lien Claimholder exercise any rights or
remedies with respect to the Collateral if, notwithstanding the expiration of
the Standstill Period, the First Lien Collateral Agent or First Lien
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Second Lien Collateral Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the First Lien Collateral Agent or any First Lien Claimholder or any
other exercise by the First Lien Collateral Agent or any First Lien Claimholder
of any rights and remedies relating to the Collateral under the First Lien Loan
Documents or otherwise; and



--------------------------------------------------------------------------------

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the First Lien Collateral Agent or the First Lien Claimholders
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral, in each case so
long as any Proceeds received by the First Lien Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with the UCC and other applicable law, subject to the relative
priorities described herein.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the exclusive right
to commence and maintain an Enforcement Action or otherwise enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt, except that Second Lien Collateral Agent shall have the credit bid
rights set forth in 3.1(c)(6)), subject to Section 5.1, to make determinations
regarding the release, disposition, or restrictions with respect to the
Collateral without any consultation with or the consent of the Second Lien
Collateral Agent or any Second Lien Claimholder; provided, that any Proceeds
received by the First Lien Agent in excess of those necessary to achieve a
Discharge of First Lien Obligations are distributed in accordance with the UCC
and other applicable law, subject to the relative priorities described herein.
In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to the Collateral, the First Lien Collateral
Agent and the First Lien Claimholders may enforce the provisions of the First
Lien Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion in
compliance with any applicable law and without consultation with the Second Lien
Collateral Agent or any Second Lien Claimholder and regardless of whether any
such exercise is adverse to the interest of any Second Lien Claimholder. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Collateral upon foreclosure, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Second Lien Collateral Agent and any
Second Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;



--------------------------------------------------------------------------------

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Second Lien Obligations and the Collateral; provided that no
filings, whether of any disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or otherwise by the Second Lien
Collateral Agent or any Second Lien Claimholder may be inconsistent with the
priority provisions as set forth in this Agreement and the Loan Documents;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the First Lien Collateral Agent or
any First Lien Claimholder, or any sale of Collateral during an Insolvency or
Liquidation Proceeding; provided that such bid may not include a “credit bid” in
respect of any Second Lien Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause the Discharge of First Lien Obligations.

The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor, unless and until the Discharge of First Lien Obligations
has occurred, except in connection with any foreclosure expressly permitted by
Section 3.1(a)(1) to the extent the Second Lien Collateral Agent and Second Lien
Claimholders are permitted to retain the proceeds thereof in accordance with
Section 4.2 of this Agreement). Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a), 6.3(b) and this
Section 3.1(c), the sole right of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

Subject to Sections 3.1(a) and (c) and Section 6.3(b):

(1) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, agrees that the Second Lien Collateral Agent and the Second
Lien Claimholders will not take any action that would hinder any exercise of
remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

(2) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Claimholders
seek to enforce or collect the First Lien Obligations or the Liens securing the
First Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien Collateral Agent or First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders;



--------------------------------------------------------------------------------

(3) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Credit Documents.

(a) Except as specifically set forth in Sections 3.1(a) and (d), the Second Lien
Collateral Agent and the Second Lien Claimholders may exercise rights and
remedies as unsecured creditors against the Company or any other Grantor that
has guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of the Second Lien Note Facility Documents and
applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor); provided that in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Second Lien
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations) as the
other Liens securing the Second Lien Obligations are subject to this Agreement.

(b) Except as specifically set forth in Sections 3.1(a) and (d), nothing in this
Agreement shall prohibit the receipt by the Second Lien Collateral Agent or any
Second Lien Claimholders of the required payments of interest, principal and
other amounts owed in respect of the Second Lien Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Second Lien
Collateral Agent or any Second Lien Claimholders of rights or remedies as a
secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Collateral Agent or the First Lien Claimholders may have with respect
to the First Lien Collateral.

14.2. Exercise of Remedies. Actions Upon Breach; Specific Performance. If any
Second Lien Claimholder, in contravention of the terms of this Agreement, in any
way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, this Agreement shall create an irrebutable
presumption and admission by such Second Lien Claimholder that relief against
such Second Lien Claimholder by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
First Lien Claimholders, it being understood and agreed by the Second Lien
Collateral Agent on behalf of each Second Lien Claimholder that (i) the First
Lien Claimholders’ damages from its actions may at that time be difficult to
ascertain and may be irreparable, and (ii) each Second Lien Claimholder waives
any defense that the Grantors and/or the First Lien Claimholders cannot
demonstrate damage and/or be made whole by the awarding of damages. Each of the
First Lien Collateral Agent and the Second Lien Collateral Agent may demand
specific performance of this Agreement. The First Lien Collateral Agent, on
behalf of itself and the First Lien Claimholders under the First Lien Loan
Documents, and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
First Lien Collateral Agent or the First Lien Claimholders or the Second Lien
Collateral Agent or the Second Lien Claimholders, as the case may be. No
provision of this Agreement shall constitute or be deemed to constitute a waiver
by the First Lien Collateral Agent or the Second Lien Collateral Agent of any
right to seek damages from any Person in connection with any breach or alleged
breach of this Agreement.



--------------------------------------------------------------------------------

SECTION 15. PAYMENTS.

15.1. Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
Collateral or proceeds thereof received in connection with any Enforcement Event
or other exercise of remedies by the First Lien Collateral Agent or First Lien
Claimholders shall be applied by the First Lien Collateral Agent to the First
Lien Obligations in such order as specified in the relevant First Lien Loan
Documents; provided, that any non-cash Collateral or non-cash Proceeds will be
held by the First Lien Agent as Collateral unless the failure to apply such
amounts would be commercially unreasonable. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any Collateral and proceeds of Collateral held by it in the
same form as received, with any necessary endorsements to the Second Lien
Collateral Agent, or as a court of competent jurisdiction may otherwise direct,
to be applied by the Second Lien Collateral Agent to the Second Lien Obligations
in such order as specified in the Second Lien Collateral Documents.

15.2. Payments Over. (a) So long as the Discharge of First Lien Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3 and any assets or proceeds subject to Liens
that have been avoided or otherwise invalidated) received by the Second Lien
Collateral Agent or any Second Lien Claimholders in connection with any
Enforcement Event or other exercise of any right or remedy relating to the
Collateral in contravention of this Agreement in all cases shall be segregated
and held in trust and forthwith paid over to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any such Second
Lien Claimholders. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Collateral or proceeds thereof (including
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.3 and any assets or proceeds subject to Liens that have been avoided
or otherwise invalidated) received by the Second Lien Collateral Agent or any
Second Lien Claimholders in connection with any Enforcement Event or other
exercise of any right or remedy relating to the Collateral not in contravention
of this Agreement shall be segregated and held in trust and forthwith paid over
to the First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct; provided, however, that
this Section 4.2(b) shall only be applicable if the exercise of such right or
remedy by the Second Lien Collateral Agent or any Second Lien Claimholder has
the effect of discharging the Lien of the First Lien Collateral Agent on such
Collateral. The First Lien Collateral Agent is hereby authorized to make any
such endorsements as agent for the Second Lien Collateral Agent or any such
Second Lien Claimholders. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.



--------------------------------------------------------------------------------

(c) So long as the Discharge of First Lien Obligations has not occurred, if in
any Insolvency or Liquidation Proceeding the Second Lien Collateral Agent or any
Second Lien Claimholders shall receive any distribution of money or other
property in respect of the Collateral (including any assets or proceeds subject
to Liens that have been avoided or otherwise invalidated) such money or other
property shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for the benefit of the First Lien Claimholders in
the same form as received, with any necessary endorsements. Any Lien received by
the Second Lien Collateral Agent or any Second Lien Claimholders in respect of
any of the Second Lien Obligations in any Insolvency or Liquidation Proceeding
shall be subject to the terms of this Agreement.

SECTION 16. OTHER AGREEMENTS.

16.1. Releases. (a) If in connection with any Enforcement Event by the First
Lien Collateral Agent or any other exercise of the First Lien Collateral Agent’s
remedies in respect of the Collateral, the First Lien Collateral Agent, for
itself or on behalf of any of the First Lien Claimholders, releases any of its
Liens on any part of the Collateral or releases any Guarantor Subsidiary from
its obligations under its guaranty of the First Lien Obligations, then the
Liens, if any, of the Second Lien Collateral Agent, for itself or for the
benefit of the Second Lien Claimholders, on such Collateral, and the obligations
of such Guarantor Subsidiary under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released. If in
connection with any Enforcement Event or other exercise of rights and remedies
by the First Lien Collateral Agent the equity interests of any Person are
foreclosed upon or otherwise disposed of and the First Lien Collateral Agent
releases its Lien on the property or assets of such Person then the Liens of
Second Lien Collateral Agent with respect to the property or assets of such
Person will be automatically released to the same extent as the Liens of the
First Lien Collateral Agent. The Second Lien Collateral Agent, for itself or on
behalf of any such Second Lien Claimholders, promptly shall execute and deliver
to the First Lien Collateral Agent or such Guarantor Subsidiary such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Guarantor Subsidiary may request to effectively confirm the foregoing
releases.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Loan Documents and not expressly
prohibited under the terms of the Second Lien Note Facility Documents (other
than in connection with an Enforcement Event or other exercise of the First Lien
Collateral Agent’s remedies in respect of the Collateral which shall be governed
by Section 5.1(a) above), the First Lien Collateral Agent, for itself or on
behalf of any of the First Lien Claimholders, releases any of its Liens on any
part of the Collateral, or releases any Guarantor Subsidiary from its
obligations under its guaranty of the First Lien Obligations, in each case other
than (A) in connection with the Discharge of First Lien Obligations and
(B) after the occurrence and during the continuance of any Event of Default
under the Indenture, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Guarantor Subsidiary under its guaranty
of the Second Lien Obligations, shall be automatically, unconditionally and
simultaneously released. The Second Lien Collateral Agent, for itself or on
behalf of any such Second Lien Claimholders, promptly shall execute and deliver
to the First Lien Collateral Agent or such Guarantor Subsidiary such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Grantor may request to effectively confirm such release.



--------------------------------------------------------------------------------

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or such holder or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Collateral Agent or the First Lien Claimholders (i) have released any
Lien on Collateral or any Guarantor Subsidiary from its obligation under its
guaranty and any such Liens or guaranty are later reinstated or (ii) obtain any
new liens or additional guarantees from any Guarantor Subsidiary, then the
Second Lien Collateral Agent, for itself and for the Second Lien Claimholders,
shall be granted a Lien on any such Collateral, subject to the lien
subordination provisions of this Agreement, and an additional guaranty, as the
case may be.

16.2. Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Collateral Agent and the First Lien Claimholders shall
have the sole and exclusive right, subject to the rights of the Grantors under
the First Lien Loan Documents, to adjust settlement for any insurance policy
covering the Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral. Unless and until the Discharge of First
Lien Obligations has occurred, and subject to the rights of the Grantors under
the First Lien Loan Documents, all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to the Collateral shall be paid to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders pursuant to the terms of the First
Lien Loan Documents (including for purposes of cash collateralization of letters
of credit) and thereafter, to the extent no First Lien Obligations are
outstanding, and subject to the rights of the Grantors under the Second Lien
Note Facility Documents, to the Second Lien Collateral Agent for the benefit of
the Second Lien Claimholders to the extent required under the Second Lien
Collateral Documents and then, to the extent no Second Lien Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations has occurred, if the Second Lien
Collateral Agent or any Second Lien Claimholders shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.

16.3. Amendments to First Lien Loan Documents and Second Lien Note Facility
Documents. (a) The First Lien Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the First Lien Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Second Lien Collateral Agent or the Second Lien Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves in
a writing addressed to the Second Lien Collateral Agent and the Second Lien
Claimholders to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall not, without the consent of the Second Lien
Collateral Agent:

(1) increase the sum of (A) the then outstanding aggregate principal amount of
the First Lien Credit Agreement (including, if any, any undrawn portion of any
commitment under the First Lien Credit Agreement) and (B) the aggregate face
amount of any letters of credit issued under the First Lien Credit Agreement and
not reimbursed in excess of the Cap Amount;



--------------------------------------------------------------------------------

(2) increase the “Applicable Margin” or similar component of the interest rate
or yield provisions applicable to the First Lien Obligations in a manner that
would result in the total yield on Indebtedness thereunder to exceed by more
than [__]% per annum the total yield on Indebtedness thereunder as in effect on
the date hereof (excluding increases (A) resulting from application of the
pricing grid set forth in the First Lien Credit Agreement as in effect on the
date hereof or (B) resulting from the accrual of interest at the default rate);

(3) shorten the scheduled maturity of the First Lien Credit Agreement or any
Refinancing thereof; or

(4) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the First Lien Credit Agreement in a manner adverse to the lenders
under the Indenture.

(b) Without the prior written consent of the First Lien Collateral Agent, no
Second Lien Note Facility Document may be Refinanced, amended, restated,
supplemented or otherwise modified or entered into to the extent such
Refinancing, amendment, restatement, supplement or modification, or the terms of
any new Second Lien Note Facility Document, would:

(1) increase the then outstanding principal amount of the Second Lien
Obligations;

(2) increase the interest rate or yield provisions applicable to the Second Lien
Obligations in a manner that would result in the total yield on Indebtedness
thereunder to exceed by more than [__]% per annum the total yield on
Indebtedness thereunder as in effect on the date hereof (excluding increases
resulting from the accrual of interest at the default rate);

(3) change any default or Event of Default thereunder in a manner adverse to the
loan parties thereunder;

(4) change (to earlier dates) any dates upon which payments of principal or
interest are due thereon;

(5) change the prepayment provisions thereof; or

(6) increase materially the obligations of the obligor thereunder or to confer
any additional material rights of the Noteholders (or a representative on their
behalf) which would be adverse to any loan parties, any First Lien Lenders, the
First Lien Collateral Agent or the holders of any other First Lien Obligations.

The Indenture may be Refinanced to the extent the terms and conditions of such
Refinancing debt meet the requirements of this Section 5.3(b), the average life
to maturity thereof is greater than or equal to that of the Second Lien
Obligations and the holders of such Refinancing debt bind themselves in a
writing addressed to the First Lien Collateral Agent and the First Lien
Claimholders to the terms of this Agreement.



--------------------------------------------------------------------------------

(c) In the event any First Lien Collateral Agent or the First Lien Claimholders
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the First Lien Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Lien Collateral Document or changing in any manner the rights of
the First Lien Collateral Agent, such First Lien Claimholders, the Company or
any other Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Lien
Collateral Document without the consent of the Second Lien Collateral Agent or
the Second Lien Claimholders and without any action by the Second Lien
Collateral Agent, the Company or any other Grantor, provided, that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing assets subject to the Lien of the Second Lien Collateral Documents,
except to the extent that a release of such Lien is permitted or required by
Section 5.1 and provided that there is a corresponding release of the Liens
securing the First Lien Obligaitons;

(B) imposing duties on the Second Lien Collateral Agent without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Note Facility Documents or Section 6; or

(D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priority and the rights and obligations hereunder); and

(2) notice of such amendment, waiver or consent shall have been given to the
Second Lien Collateral Agent within ten Business Days after the effective date
of such amendment, waiver or consent.

16.4. Confirmation of Subordination in Second Lien Collateral Documents. The
Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
[            ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among [            ],
            , as First Lien Collateral Agent and             , as Second Lien
Collateral Agent



--------------------------------------------------------------------------------

and certain other persons party or that may become party thereto from time to
time. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”

In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Collateral Document covering such Collateral.

16.5. Gratuitous Bailee/Agent for Perfection. (a) The First Lien Collateral
Agent agrees to hold that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC (such Collateral being the “Pledged Collateral”) as collateral agent for the
First Lien Claimholders and as gratuitous bailee for the Second Lien Collateral
Agent (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and
any assignee solely for the purpose of perfecting the security interest granted
under the First Lien Loan Documents and the Second Lien Note Facility Documents,
respectively, subject to the terms and conditions of this Section 5.5. Solely
with respect to any deposit accounts under the control (within the meaning of
Section 9-104 of the UCC) of the First Lien Collateral Agent, the First Lien
Collateral Agent agrees to also hold control over such deposit accounts as
gratuitous agent for the Second Lien Collateral Agent, subject to the terms and
conditions of this Section 5.5.

(b) The First Lien Collateral Agent shall have no obligation whatsoever to the
First Lien Claimholders, the Second Lien Collateral Agent or any Second Lien
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.5. The duties or responsibilities of the First Lien
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee (and with respect to deposit accounts, agent) in
accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.

(c) The First Lien Collateral Agent shall not have by reason of the First Lien
Collateral Documents, the Second Lien Collateral Documents, this Agreement or
any other document a fiduciary relationship in respect of the First Lien
Claimholders, the Second Lien Collateral Agent or any Second Lien Claimholder
and the Second Lien Collateral Agent and the Second Lien Claimholders hereby
waive and release the First Lien Collateral Agent from all claims and
liabilities arising pursuant to the First Lien Collateral Agent’s role under
this Section 5.5 as gratuitous bailee and gratuitous agent with respect to the
Common Collateral. It is understood and agreed that the interests of the First
Lien Collateral Agent and the Second Lien Collateral Agent may differ and the
First Lien Collateral Agent shall be fully entitled to act in its own interest
without taking into account the interests of the Second Lien Collateral Agent or
Second Lien Claimholders.

(d) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representation or warranty), first, to
the Second Lien Collateral Agent to the extent Second Lien Obligations remain
outstanding, and second, to the Company to the extent no First Lien



--------------------------------------------------------------------------------

Obligations or Second Lien Obligations remain outstanding (in each case, so as
to allow such Person to obtain possession or control of such Pledged Collateral)
or as a court of competent jurisdiction may otherwise direct. The First Lien
Collateral Agent further agrees to take all other action reasonably requested by
the Second Lien Collateral Agent at the expense of the Second Lien Collateral
Agent or the Company in connection with the Second Lien Collateral Agent
obtaining a first-priority interest in the Collateral.

16.6. When Discharge of First Lien Obligations Deemed to Not Have Occurred. If,
at any time after the Discharge of First Lien Obligations has occurred, the
Company thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted by the Second
Lien Note Facility Documents, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice is delivered to the
Second Lien Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Loan Document shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Collateral Agent under such
First Lien Loan Documents shall be the First Lien Collateral Agent for all
purposes of this Agreement. Upon receipt of a notice (the “New First Lien Debt
Notice”) stating that the Company has entered into a new First Lien Loan
Document (which notice shall include the identity of the new first lien
collateral agent, such agent, the “New Agent”), the Second Lien Collateral Agent
shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral). The New Agent shall agree
in a writing addressed to the Second Lien Collateral Agent and the Second Lien
Claimholders to be bound by the terms of this Agreement. If the new First Lien
Obligations under the new First Lien Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the Second
Lien Collateral Documents and this Agreement.

16.7. Purchase Right. (a) Without prejudice to the enforcement of the First Lien
Claimholders remedies, the First Lien Claimholders agree at any time following
(i) an acceleration of the First Lien Obligations in accordance with the terms
of the First Lien Credit Agreement, the First Lien Claimholders, (ii) a payment
default under the First Lien Credit Agreement that has not been cured or waived
by the First Lien Secured Parties within 60 days of the occurrence thereof or
(iii) the commencement of any Insolvency or Liquidation Proceeding, will offer
the Second Lien Claimholders the option to purchase the entire aggregate amount
of outstanding First Lien Obligations (including unfunded commitments under the
First Lien Credit Agreement) at the Purchase Price without warranty or
representation or recourse [except as provided in 5.7(c)], on a pro rata basis
across First Lien Claimholders. The “Purchase Price” will equal the sum of:
(1) the principal amount of all loans, advances or similar extensions of credit
included in the First Lien Obligations (including unreimbursed amounts drawn on
Letters of Credit, but excluding the undrawn amount of outstanding Letters of
Credit), and all accrued and unpaid interest thereon through the date of
purchase (but excluding any prepayment penalties or premiums), (2) the net
aggregate amount then owing to counterparties under Hedge Agreements that are
First Lien Loan Documents, including all amounts owing to the



--------------------------------------------------------------------------------

counterparties as a result of the termination (or early termination) thereof and
the net amount then owing in respect of Borrower Cash Management Arrangement
Obligations, and (3) all accrued and unpaid fees, expenses and other amounts
owed to the First Lien Creditors under the First Lien Loan Documents on the date
of purchase to the extent not allocable to Excess First Lien Obligations.

(b) The Second Lien Claimholders shall irrevocably accept or reject such offer
within ten (10) Business Days of the receipt thereof and the parties shall
endeavor to close promptly thereafter. If the Second Lien Claimholders accept
such offer, it shall be exercised pursuant to documentation mutually acceptable
to each of the First Lien Collateral Agent and the Second Lien Collateral Agent.
If the Second Lien Claimholders reject such offer (or do not so irrevocably
accept such offer within the required timeframe), the First Lien Claimholders
shall have no further obligations pursuant to this Section 5.7 and may take any
further actions in their sole discretion in accordance with the First Lien Loan
Documents and this Agreement. Each First Lien Claimholder will retain all rights
to indemnification provided in the relevant First Lien Loan Documents for all
claims and other amounts relating to periods prior to the purchase of the First
Lien Obligations pursuant to this Section 5.7.

(c) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
First Lien Claimholders, except that First Lien Claimholders represent and
warrant that on the date of the purchase, immediately before giving effect to
the purchase,

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof, are as stated in the Assignment
Agreement,

(2) First Lien Claimholders own the First Lien Obligations free and clear of any
Liens (other than participation interests not prohibited by the First Lien
Credit Agreement, in which case the Purchase Price will be appropriately
adjusted so that the purchasing creditors do not pay amounts represented by
participation interests).

SECTION 17. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

17.1. Finance and Sale Issues. Until the Discharge of First Lien Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code), on which the First Lien Collateral Agent or any other
creditor has a Lien or to permit the Company or any other Grantor to obtain
financing, whether from the First Lien Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), then the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing (including any proposed orders for such Cash
Collateral use and/or DIP Financing which are acceptable to the First Lien
Agent) and to the extent the Liens securing the First Lien Obligations are
subordinated to or pari passu with such DIP Financing, the Second Lien
Collateral Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the First Lien Collateral Agent or to the extent
permitted by Section 6.3); provided that, the aggregate principal amount of the
DIP Financing plus the aggregate outstanding principal amount of First Lien
Obligations plus the aggregate face amount of any letters of credit issued and
not reimbursed under the First Lien Credit Agreement does not exceed the Cap
Amount and the Second Lien Collateral Agent and the Second Lien Claimholders
retain the right to object to



--------------------------------------------------------------------------------

any ancillary agreements or arrangements regarding Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests. The Second
Lien Collateral Agent on behalf of the Second Lien Claimholders, agrees that it
will not seek consultation rights in connection with, and it will raise no
objection or oppose, a motion (or any related pleadings) to approve bid
procedures in connection with a sale of any Collateral, sell or otherwise
dispose of any Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite First Lien Claimholders have
consented to such bid procedures, sale or disposition of such assets, in which
event the Second Lien Claimholders will be deemed to have consented to the sale
or disposition of Collateral pursuant to Section 363(f) of the Bankruptcy Code
and such motion does not impair the rights of the Second Lien Claimholders under
Section 363(k) of the Bankruptcy Code; provided, that the Cap Amount shall be
reduced by an amount equal to the net cash proceeds of such sale or other
disposition which are used to pay the principal or face amount of the First Lien
Obligations.

17.2. Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that none of them shall: (i) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by
the Bankruptcy Court (ii) oppose (or support any other person in opposing) any
request by the First Lien Collateral Agent for relief from such stay.

17.3. Adequate Protection.

(a) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the First Lien Collateral Agent or the First Lien
Claimholders for adequate protection under any Bankruptcy Law; or

(2) any objection by the First Lien Collateral Agent or the First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Claimholders claiming a lack of adequate
protection.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and



--------------------------------------------------------------------------------

(2) The Second Lien Collateral Agent and Second Lien Claimholders shall only be
permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that, as adequate protection for the First
Lien Obligations, the First Lien Collateral Agent, on behalf of the First Lien
Claimholders, is also granted a senior Lien on such additional collateral;
(B) replacement Liens on the Collateral; provided that, as adequate protection
for the First Lien Obligations, the First Lien Collateral Agent, on behalf of
the First Lien Claimholders, is also granted senior replacement Liens on the
Collateral; (C) an administrative expense claim; provided that, as adequate
protection for the First Lien Obligations, the First Lien Collateral Agent, on
behalf of the First Lien Claimholders, is also granted an administrative expense
claim which is senior and prior to the administrative expense claim of the
Second Lien Collateral Agent and the Second Lien Claimholders; and (D) cash
payments with respect to interest on the Second Lien Obligations; provided
either (1) as adequate protection for the First Lien Obligations, the First Lien
Collateral Agent, on behalf of the First Lien Claimholders, is also granted cash
payments with respect to interest on the First Lien Obligations, or (2) such
cash payments do not exceed an amount equal to the interest accruing on the
principal amount of Second Lien Obligations outstanding on the date such relief
is granted at the interest rate under the Second Lien Credit Documents and
accruing from the date the Second Lien Collateral Agent is granted such relief.
If any Second Lien Secured Party receives post-petition interest and/or adequate
protection payments in an Insolvency or Liquidation Proceeding (“Second Lien
Adequate Protection Payments”), and the First Lien Secured Parties do not
receive payment in full in cash of all First Lien Obligations (subject, in the
case of principal outstanding under the First Lien Credit Agreement and the
other First Lien Documents and face amounts of letters of credit, to the Cap
Amount) upon the effectiveness of the plan of reorganization for, or conclusion
of, that Insolvency or Liquidation Proceeding, then, each Second Lien
Claimholders shall pay over to the First Lien Claimholders an amount (the
“Pay-Over Amount”) equal to the lesser of (i) the Second Lien Adequate
Protection Payments received by such Second Lien Claimholders and (ii) the
amount of the short-fall (the “Short Fall”) in payment in full of the First Lien
Loan Obligations (subject, in the case of principal outstanding under the First
Lien Credit Agreement and the other First Lien Documents and face amounts of
letters of credit, to the Cap Amount); provided that to the extent any portion
of the Short Fall represents payments received by the First Lien Claimholders in
the form of promissory notes, equity or other property, equal in value to the
cash paid in respect of the Pay-Over Amount, the First Lien Claimholders shall,
upon receipt of the Pay-Over Amount, transfer those promissory notes, equity or
other property, pro rata, equal in value to the cash paid in respect of the
Pay-Over Amount to the applicable Second Lien Claimholders in exchange for the
Pay-Over Amount. Notwithstanding anything herein to the contrary, the First Lien
Claimholders shall not be deemed to have consented to, and expressly retain
their rights to object to the grant of adequate protection in the form of cash
payments to the Second Lien Claimholders made pursuant to the foregoing
Section 6.3(b).

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Claimholders, agrees that notice of a hearing to approve DIP
Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to the Second Lien Collateral Agent at least two (2) Business Days in
advance of such hearing and that notice of a hearing to approve DIP Financing or
use of Cash Collateral on a final basis shall be adequate if delivered to the
Second Lien Collateral Agent at least fifteen (15) days in advance of such
hearing.



--------------------------------------------------------------------------------

17.4. No Waiver. Subject to Sections 3.1(a) and (d) and 6.7(d), nothing
contained herein shall prohibit or in any way limit the First Lien Collateral
Agent or any First Lien Claimholder from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Second Lien
Collateral Agent or any of the Second Lien Claimholders, including the seeking
by the Second Lien Collateral Agent or any Second Lien Claimholders of adequate
protection or the asserting by the Second Lien Collateral Agent or any Second
Lien Claimholders of any of its rights and remedies under the Second Lien Note
Facility Documents or otherwise.

17.5. Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of First Lien Obligations with respect to all
such recovered amounts on the date of Recovery, and from and after the date of
such reinstatement the Discharge of First Lien Obligations shall be deemed not
the have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

17.6. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Obligations and on account of the Second Lien
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

17.7. Post-Petition Interest. (a) Neither the Second Lien Collateral Agent nor
any Second Lien Claimholder shall oppose or seek to challenge any claim by the
First Lien Collateral Agent or any First Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
Post-Petition Interest to the extent of the value of any First Lien
Claimholder’s Lien, without regard to the existence of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral.

(b) Neither the First Lien Collateral Agent nor any other First Lien Claimholder
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any Second Lien Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Lien Collateral Agent on
behalf of the Second Lien Claimholders on the Collateral (after taking into
account the value of the First Lien Obligations).

17.8. Waiver. The Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding so long as such actions are not in express contravention of the terms
of this Agreement.



--------------------------------------------------------------------------------

17.9. Separate Grants of Security and Separate Classification. The Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders, and
the First Lien Collateral Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants of
Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Claimholders), the First Lien Claimholders shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the First Lien Credit Agreement, arising from or related to
a default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Second Lien Claimholders with respect to the Collateral, with the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby acknowledging and agreeing to turn over to the First Lien Collateral
Agent, for itself and on behalf of the First Lien Claimholders, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Claimholders).

17.10. Effectiveness in Insolvency Proceedings. The Parties acknowledge that
this Agreement is a “subordination agreement” under section 510(a) of the
Bankruptcy Code, which will be effective before, during and after the
commencement of an Insolvency Proceeding. All references in this Agreement to
any Grantor will include such Person as a debtor-in-possession and any receiver
or trustee for such Person in an Insolvency Proceeding.

SECTION 18. RELIANCE; WAIVERS; ETC.

18.1. Reliance. Other than any reliance on the terms of this Agreement, the
First Lien Collateral Agent, on behalf of itself and the First Lien Claimholders
under its First Lien Loan Documents, acknowledges that it and such First Lien
Claimholders have, independently and without reliance on the Second Lien
Collateral Agent or any Second Lien Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such First Lien Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any



--------------------------------------------------------------------------------

action under the First Lien Credit Agreement or this Agreement. The Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders,
acknowledges that it and the Second Lien Claimholders have, independently and
without reliance on the First Lien Collateral Agent or any First Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Second
Lien Note Facility Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Second Lien Note Facility Documents or this Agreement.

18.2. No Warranties or Liability. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Collateral Agent and the
Second Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Note
Facility Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the Second
Lien Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the Second Lien Note Facility Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Except as otherwise provided herein, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Obligations, acknowledges and
agrees that the First Lien Collateral Agent and the First Lien Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the First Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective First Lien Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Second Lien
Collateral Agent and the Second Lien Claimholders shall have no duty to the
First Lien Collateral Agent or any of the First Lien Claimholders, and the First
Lien Collateral Agent and the First Lien Claimholders shall have no duty to the
Second Lien Collateral Agent or any of the Second Lien Claimholders, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the First Lien Loan Documents and the
Second Lien Note Facility Documents), regardless of any knowledge thereof which
they may have or be charged with.

18.3. No Waiver of Lien Priorities. (a) No right of the First Lien Claimholders,
the First Lien Collateral Agent or any of them to enforce any provision of this
Agreement or any First Lien Loan Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by any First Lien
Claimholder or the First Lien Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
First Lien Loan Documents or any of the Second Lien Note Facility Documents,
regardless of any knowledge thereof which the First Lien Collateral Agent or the
First Lien Claimholders, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Loan Documents and subject to the provisions of Section 5.3(a)), the First Lien
Claimholders, the First Lien Collateral Agent and any of them may, at any time
and from time to time in accordance with the First Lien Loan Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Collateral
Agent or any Second Lien Claimholders, without incurring any liabilities



--------------------------------------------------------------------------------

to the Second Lien Collateral Agent or any Second Lien Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Second Lien Collateral Agent or any Second Lien Claimholders is affected,
impaired or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of the Company or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Collateral Agent or any of the First Lien Claimholders, the First Lien
Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Credit Agreement and
the face amount of any letters of credit issued under the First Lien Credit
Agreement and not reimbursed to an amount in excess of the Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Company or any other Grantor to the First Lien Claimholders or
the First Lien Collateral Agent, or any liability incurred directly or
indirectly in respect thereof;

(3) settle or compromise any First Lien Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any
First Lien Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the First Lien Claimholders or any liability
incurred directly or indirectly in respect thereof.

(c) Except as otherwise expressly provided herein, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, also agrees that
the First Lien Claimholders and the First Lien Collateral Agent shall have no
liability to the Second Lien Collateral Agent or any Second Lien Claimholders,
and the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, hereby waives any claim against any First Lien Claimholder or the
First Lien Collateral Agent, arising out of any and all actions which the First
Lien Claimholders or the First Lien Collateral Agent may take or permit or omit
to take with respect to:

(1) the First Lien Loan Documents (other than this Agreement);

(2) the collection of the First Lien Obligations; or



--------------------------------------------------------------------------------

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that the First Lien Claimholders and the
First Lien Collateral Agent have no duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

(d) Until the Discharge of First Lien Obligations, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

18.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Claimholders
and the Second Lien Collateral Agent and the Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Loan Documents or
any Second Lien Note Facility Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Note Facility Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Collateral Agent, the First Lien Obligations, any First Lien Claimholder,
the Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

SECTION 19. MISCELLANEOUS.

19.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Note Facility Documents, the provisions of this Agreement shall govern and
control.

19.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Claimholder subject to the Second Lien Note
Facility Documents, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor



--------------------------------------------------------------------------------

constituting First Lien Obligations in reliance hereof. The Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to the Company or any other Grantor shall include the Company or
such Grantor as debtor and debtor-in-possession and any receiver, trustee or
similar person for the Company or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect:

(a) with respect to the First Lien Collateral Agent, the First Lien Claimholders
and the First Lien Obligations, the date of Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.5; and

(b) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Indenture terminate if there are no other
Second Lien Obligations outstanding on such date and (2) if there are other
Second Lien Obligations outstanding on such date, the date upon which such
Second Lien Obligations terminate.

19.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, the Company shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights are directly and
adversely affected.

19.4. Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Collateral
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Second Lien Obligations. The First Lien
Collateral Agent and the First Lien Claimholders shall have no duty to advise
the Second Lien Collateral Agent or any Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the First Lien Collateral Agent or any of the First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Second Lien Collateral Agent
or any Second Lien Claimholder, it or they shall be under no obligation:

(a) to make, and the First Lien Collateral Agent and the First Lien Claimholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

19.5. Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Claimholders or the
Second Lien Collateral Agent pays over to the First Lien Collateral Agent or the
First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders and the Second Lien Collateral Agent shall be subrogated to the
rights of the First Lien Collateral Agent and the First Lien Claimholders;
provided that, the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby agrees not to assert or enforce all such rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Company acknowledges and
agrees that the value of any payments or distributions in cash, property or
other assets received by the Second Lien Collateral Agent or the Second Lien
Claimholders that are paid over to the First Lien Collateral Agent or the First
Lien Claimholders pursuant to this Agreement shall not reduce any of the Second
Lien Obligations.

19.6. Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Collateral Agent,
on behalf of itself and the Second Lien Claimholders, assents to any extension
or postponement of the time of payment, subject to Section 5.3(a)(3), of the
First Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security which
may at any time secure any part of the First Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

19.7. SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND



--------------------------------------------------------------------------------

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND LIEN NOTE
FACILITY DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

19.8. Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

19.9. Further Assurances. The First Lien Collateral Agent, on behalf of itself
and the First Lien Claimholders under the First Lien Loan Documents, and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders under the Second Lien



--------------------------------------------------------------------------------

Note Facility Documents, and the Company, agree that each of them shall take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the First Lien Collateral
Agent or the Second Lien Collateral Agent may reasonably request to effectuate
the terms of and the Lien priorities contemplated by this Agreement.

19.10. APPLICABLE LAW. THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY RELATING TO
THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW FO THE STATE OF NEW YORK.

19.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Collateral Agent, the First Lien Claimholders, the Second Lien
Collateral Agent, the Second Lien Claimholders and their respective successors
and assigns. If either of the First Lien Collateral Agent or the Second Lien
Collateral Agent resigns or is replaced pursuant to the First Lien Credit
Agreement or the Second Lien Note Facility Documents, as applicable, its
successor shall be deemed to be a party to this Agreement and shall have all the
rights of, and be subject to all the obligations of, this Agreement. However, no
provision of this Agreement will inure to the benefit of a trustee,
debtor-in-possession, creditor trust or other representative of an estate or
creditor of any Grantor, including where such estate or creditor representative
is the beneficiary of a Lien securing Collateral by virtue of the avoidance of
such Lien in an Insolvency Proceeding.

19.12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

19.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

19.14. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

19.15. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
First Lien Collateral Agent and the First Lien Claimholders, or as between the
Company and the other Grantors and the Second Lien Collateral Agent and the
Second Lien Claimholders, the obligations of the Company and the other Grantors
to pay principal, interest, fees and other amounts as provided in the First Lien
Loan Documents and the Second Lien Note Facility Documents, respectively.



--------------------------------------------------------------------------------

19.16. No Indirect Actions Unless otherwise expressly stated, if a Party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the Party but is intended to have substantially the
same effects as the prohibited action.

19.17. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Second Lien Collateral Agent and the Second Lien Claimholders
on the other hand. None of the Company, any other Grantor or any other creditor
thereof shall have any rights hereunder and neither the Company nor any Grantor
may rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations and the Second Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

First Lien Collateral Agent

JPMORGAN CHASE BANK, N.A.,

as First Lien Collateral Agent,

By:       Name:   Title:  

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07

Chicago, IL, 60603-2003

Attention: Mouy Lim

Telephone: (312) 732-2024

Facsimile: (312) 385-7103

Email: muoy.lim@jpmchase.com

 

Second Lien Collateral Agent

[NAME OF COLLATERAL AGENT],

as Second Lien Collateral Agent

By:       Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: KAR AUCTION SERVICES, INC. By:       Name:  
Title:

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

Attention: Eric Loughmiller

Telecopy: (317) 249-4596

Telephone: (317 249-4254

[OTHER GRANTORS]8

 

8 

To be conformed to final list of Grantors.



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [DATE], and entered
into by and among JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its capacity as
administrative agent for the holders of the Credit Agreement Obligations (as
defined below), including its successors and assigns from time to time (the
“Credit Agreement Collateral Agent”) and [PARI TRANCHE COLLATERAL AGENT]
(“            ”), in its capacity as trustee for the holders of the Pari Tranche
Obligations (as defined below), including its successors and assigns from time
to time (the “Pari Tranche Collateral Agent”) and acknowledged and agreed to by
KAR AUCTION SERVICES, INC. (the “Company”) and the other Grantors (as defined
below). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and JPMCB, as Administrative
Agent, have entered into that Credit Agreement dated May 19, 2011 providing for
a revolving credit facility and term loan (as amended, restated, supplemented,
modified, replaced or refinanced from time to time, the “Credit Agreement”);

The Company, the lenders and agents party thereto, and [Trustee], as Trustee,
entered into that Indenture dated as of [the date hereof] [[__], [            ]]
providing for the issuance of secured notes (as amended, restated, supplemented,
modified, replaced or refinanced from time to time, the “Pari Tranche
Indenture”);

Pursuant to (i) the Credit Agreement, the Company has agreed to cause certain
current and future Subsidiaries to agree to guaranty the Credit Agreement
Obligations pursuant to a Subsidiary Guaranty (the “Credit Agreement Subsidiary
Guaranty”); (ii) the Pari Tranche Indenture, the Company has agreed to cause
certain current and future Subsidiaries to agree to guaranty the Pari Tranche
Obligations pursuant to a Subsidiary Guaranty (the “Pari Tranche Subsidiary
Guaranty”);

The obligations of the Company under the Credit Agreement and any Hedge
Agreements and Borrower Cash Management Arrangement Obligations with the Credit
Agreement Lenders (or any of their affiliates), the obligations of the
Subsidiary guarantors under the Credit Agreement Subsidiary Guaranty will be
secured on a first priority basis by liens on substantially all the assets of
the Company and the Subsidiary guarantors (such current and future Subsidiaries
of the Company providing a guaranty thereof, the “Guarantor Subsidiaries”),
respectively, pursuant to the terms of the Credit Agreement Collateral
Documents;

The obligations of the Company under the Pari Tranche Indenture and the
obligations of the Guarantor Subsidiaries under the Pari Tranche Subsidiary
Guaranty will be secured on a pari passu basis by liens on substantially all the
assets of the Company and the Guarantor Subsidiaries, respectively, pursuant to
the terms of the Pari Tranche Collateral Documents;

The Credit Agreement Loan Documents and the Pari Tranche Note Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and



--------------------------------------------------------------------------------

In order to induce the Credit Agreement Collateral Agent and the Credit
Agreement Claimholders to consent to the Grantors incurring the Pari Tranche
Obligations and to induce the Credit Agreement Claimholders to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any other Grantor, the Pari Tranche Collateral Agent on behalf of the
Pari Tranche Claimholders has agreed to the intercreditor and other provisions
set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 20. DEFINITIONS.

20.1. Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Asset Sale” has the meaning assigned to that term in the Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower Cash Management Arrangement Obligations” has the meaning assigned to
that term in the Guarantee and Collateral Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both Credit Agreement Collateral and Pari
Tranche Collateral.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Comparable Pari Tranche Collateral Document” means, in relation to any
Collateral subject to any Lien created under any Credit Agreement Collateral
Document, the Pari Tranche Note Document that creates a Lien on the same
Collateral, granted by the same Grantor.

 

51



--------------------------------------------------------------------------------

“Credit Agreement Claimholders” means, at any relevant time, the holders of
Credit Agreement Obligations at that time, including the Credit Agreement
Lenders and the agents under the Credit Agreement Loan Documents.

“Credit Agreement Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

“Credit Agreement Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted, or required to be granted, as security for any Credit Agreement
Obligations.

“Credit Agreement Collateral Documents” means the Security Documents (as defined
in the Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Credit Agreement Obligations or
under which rights or remedies with respect to such Liens are governed.

“Credit Agreement” has the meaning assigned to that term in the Recitals to this
Agreement.

“Credit Agreement Lenders” means the “Lenders” under and as defined in the
Credit Agreement Loan Documents.

“Credit Agreement Loan Documents” means the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any other Credit Agreement
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Credit Agreement Obligations, including any
intercreditor or joinder agreement among holders of Credit Agreement
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of this Agreement, including any other
agreement, document or instrument providing for, evidencing, guaranteeing or
securing any DIP Financing provided by or consented to in writing by the Credit
Agreement Lenders and deemed consented to by the Pari Tranche Noteholders
pursuant to Section 6.

“Credit Agreement Mortgages” means a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Credit Agreement
Obligations or under which rights or remedies with respect to any such Liens are
governed.

“Credit Agreement Obligations” means, subject to clause (c) hereof, the
following:

(a) (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
Credit Agreement, (ii) all reimbursement obligations (if any) and interest
thereon (including without limitation any Post-Petition Interest) with respect
to any letter of credit or similar instruments issued pursuant to the First
Priority Agreement, (iii) all Hedging Agreements which at time entered into with
a party within clause (i) of the definition of “Qualified Counterparty”, and
(iv) all guarantee obligations, fees, expenses and other all other Obligations
under the Credit Agreement and the other Credit Agreement Loan Documents, in
each case whether or not allowed or allowable in an Insolvency or Liquidation
Proceeding.

 

52



--------------------------------------------------------------------------------

(b) To the extent any payment with respect to any Credit Agreement Obligation
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Pari Tranche Claimholders, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the Credit
Agreement Claimholders and the Pari Tranche Claimholders, be deemed to be
reinstated and outstanding as if such payment had not occurred. To the extent
that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the Credit Agreement
Loan Documents are disallowed by order of any court, including, without
limitation, by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including, without limitation, Post-Petition Interest) shall, as between the
Credit Agreement Claimholders and the Pari Tranche Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Credit
Agreement Obligations”.

“Credit Agreement Subsidiary Guaranty” has the meaning assigned to that term in
the Recitals to this Agreement.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of Credit Agreement Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Credit
Agreement Loan Documents and constituting Credit Agreement Obligations;

(b) payment in full in cash of all Hedging Obligations constituting Credit
Agreement Obligations and the expiration or termination of all Hedge Agreements
included in the Credit Agreement Obligations or the cash collateralization of
all such Hedging Obligations on terms satisfactory to each applicable Qualified
Counterparty;

(c) payment in full in cash of all other Credit Agreement Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Credit Agreement Obligations; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Credit Agreement Collateral Agent, but in no event greater
than 105% of the aggregate undrawn face amount) of all letters of credit issued
under the Credit Agreement Loan Documents and constituting Credit Agreement
Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).

“Enforcement Action” means an action to

 

53



--------------------------------------------------------------------------------

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the Credit
Agreement Loan Documents or the Pari Tranche Note Documents (including by way of
setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),

(b) solicit bids from third Persons, or file a motion to approve bid procedures,
to conduct the liquidation or disposition of Collateral or to engage or retain
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral,

(c) to receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby,

(d) to otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the first or Pari Tranche Note Documents (including
the commencement of applicable legal proceedings or other actions with respect
to all or any portion of the Collateral to facilitate the actions described in
the preceding clauses, and exercising voting rights in respect of equity
interests comprising Collateral), or

(e) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an event of default under the Credit Agreement Loan
Documents or the Pari Tranche Note Documents with the consent of Credit
Agreement Agent or Pari Passu Agent, as applicable.

“Facilities” has the meaning assigned to such term in the Credit Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver a Credit
Agreement Collateral Document or a Pari Tranche Collateral Document as a
“grantor” or “pledgor” (or the equivalent thereof).

“Guarantee and Collateral Agreement” has the meaning assigned to that term in
the Credit Agreement.

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

 

54



--------------------------------------------------------------------------------

“Hedge Agreements” means an any interest rate protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement entered into with a Qualified Counterparty
in order to satisfy the requirements of the Credit Agreement, the Pari Tranche
Indenture or otherwise in the ordinary course of business of the Company and/or
its Affiliates and not for speculative purposes.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Credit Agreement or the Pari Tranche Indenture, as
applicable.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, call, trust, UCC financing
statement or other preferential arrangement having the practical effect of any
of the foregoing.

“Loan” has the meaning assigned to that term in the Credit Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“New Agent” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the Credit Agreement Claimholders, the Pari
Tranche Claimholders or any of them or their respective Affiliates under the
Credit Agreement Loan Documents, the Pari Tranche Note Documents or Hedge
Agreements, whether for principal, interest or payments for early termination of
Interest Rate Agreements, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing.

“Pari Tranche Claimholders” means, at any relevant time, the holders of Pari
Tranche Obligations at that time, including the Pari Tranche Noteholders and the
agents under the Pari Tranche Note Documents.

 

55



--------------------------------------------------------------------------------

“Pari Tranche Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted, or
required to be granted, as security for any Pari Tranche Obligations.

“Pari Tranche Collateral Agent” has the meaning set assigned to that term in the
Preamble of this Agreement.

“Pari Tranche Collateral Documents” means the [Security] [Collateral] Documents
(as defined in the Pari Tranche Indenture) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Pari Tranche
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Pari Tranche Indenture” has the meaning assigned to that term in the Recitals
to this Agreement.

“Pari Tranche Noteholders” means the “Lenders” under and as defined in the Pari
Tranche Indenture.

“Pari Tranche Note Documents” means the Pari Tranche Indenture and the Loan
Documents (as defined in the Pari Tranche Indenture) and each of the other
agreements, documents and instruments providing for or evidencing any other Pari
Tranche Obligation, and any other document or instrument executed or delivered
at any time in connection with any Pari Tranche Obligations, including any
intercreditor or joinder agreement among holders of Pari Tranche Obligations to
the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time in
accordance with the provisions of this Agreement.

“Pari Tranche Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Pari Tranche Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Pari Tranche Obligations” means all Obligations outstanding under the Pari
Tranche Indenture and the other Pari Tranche Note Documents. “Pari Tranche
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Pari Tranche Note Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“Pari Tranche Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement or the Pari Tranche Indenture, continue to
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are allowed or
allowable under the Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding.

 

56



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 5.7.

“Qualified Counterparty” means (i) any Qualified Counterparty as defined in the
Credit Agreement and (ii) any Person who at the time such Hedge Agreement was
entered into was the administrative agent under the Credit Agreement, a Credit
Agreement Lender, or an Affiliate of any of the foregoing Persons.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“S&P” means Standard & Poor’s Ratings Services.

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

20.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

 

57



--------------------------------------------------------------------------------

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 21. LIEN PRIORITIES.

21.1. Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Pari Tranche
Obligations granted on the Collateral or of any Liens securing the Credit
Agreement Obligations granted on the Collateral and notwithstanding any
provision of the UCC, or any other applicable law or the Pari Tranche Note
Documents or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Credit Agreement Obligations or any other circumstance
whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Pari Tranche
Collateral Agent, on behalf of itself and the Pari Tranche Claimholders, and the
Credit Agreement Collateral Agent, on behalf of itself and the Credit Agreement
Claimholders, hereby agree that:

(a) Subject to Sections 2.2(c) and (d) below, any Lien on the Collateral
securing any Credit Agreement Obligations now or hereafter held by or on behalf
of the Credit Agreement Collateral Agent or any Credit Agreement Claimholders or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be pari
passu and equal in all respects with any Lien on the Collateral securing any
Pari Tranche Obligations; and

(b) Subject to Sections 2.2(c) and (d) below, any Lien on the Collateral
securing any Pari Tranche Obligations now or hereafter held by or on behalf of
the Pari Tranche Collateral Agent, any Pari Tranche Claimholders or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be pari passu and
equal in all respects to all Liens on the Collateral securing any Credit
Agreement Obligations.

(c) It is the intention of the Pari Tranche Claimholders and the Credit
Agreement Claimholders that the Pari Tranche Obligations and the Credit
Agreement Obligations bear the risk of (i) any determination by a court of
competent jurisdiction that (x) any of the Pari Tranche Obligations or the
Credit Agreement Obligations are unenforceable under applicable law or are
subordinated to any other obligations (other than any other Pari Tranche
Obligations or Credit Agreement Obligations), (y) any of the Pari Tranche
Obligations or Credit Agreement Obligations do not have an enforceable security
interest in any of the Collateral securing any other Pari Tranche Obligations or
Credit Agreement Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than Pari Tranche Obligations or Credit
Agreement Obligations) on a basis ranking prior to the security interest of such
Pari Tranche Obligations or Credit Agreement Obligations but junior to the
security interest of any other Pari Tranche Obligations or Credit Agreement
Obligations or (ii) the existence of any Collateral for any other Pari Tranche
Obligations or Credit Agreement Obligations that is not Shared Collateral (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Pari Tranche Obligations or Credit Agreement Obligations, an “Impairment” of
such Pari Tranche Obligations or Credit Agreement Obligations);. In the event of
any Impairment with

 

58



--------------------------------------------------------------------------------

respect to Pari Tranche Obligations or Credit Agreement Obligations, the results
of such Impairment shall be borne solely by the holders of such Pari Tranche
Obligations or Credit Agreement Obligations, and the rights of the holders of
such Pari Tranche Obligations or Credit Agreement Obligations set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of Pari Tranche Obligations or Credit Agreement
Obligations subject to such Impairment. Additionally, in the event the Pari
Tranche Obligations or Credit Agreement Obligations are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such Pari Tranche Obligations or Credit
Agreement Obligations or the documents governing such Pari Tranche Obligations
or Credit Agreement Obligations shall refer to such obligations or such
documents as so modified.

(d) Notwithstanding anything to the contrary contained herein, with respect to
any Collateral for which a third party (other than a Pari Tranche Claimholder or
a Credit Agreement Claimholder) has a lien or security interest that is junior
in priority to the security interest of any Pari Tranche Obligations or Credit
Agreement Obligations but senior (as determined by appropriate legal proceedings
in the case of any dispute) to the security interest of any other Pari Tranche
Obligations or Credit Agreement Obligations (such third party an “Intervening
Creditor”), the value of any Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds to be distributed in respect of the Pari Tranche
Obligations or Credit Agreement Obligations with respect to which such
Impairment exists.

21.2. Prohibition on Contesting Liens; No Marshalling. Each of the Pari Tranche
Collateral Agent, for itself and on behalf of each Pari Tranche Claimholder, and
the Credit Agreement Collateral Agent, for itself and on behalf of each Credit
Agreement Claimholder, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the Credit Agreement Claimholders in the
Credit Agreement Collateral or by or on behalf of any of the Pari Tranche
Claimholders in the Pari Tranche Collateral, as the case may be, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Credit Agreement Collateral
Agent or any Credit Agreement Claimholder to enforce this Agreement, including
the provisions of this Agreement relating to the priority of the Liens securing
the Credit Agreement Obligations as provided in Sections 2.1 and 3.1. Until the
Discharge of Credit Agreement Obligations, neither the Pari Tranche Collateral
Agent nor any Pari Tranche Claimholder will assert any marshaling, appraisal,
valuation or any other similar right.

21.3. No New Liens. So long as the Discharge of Credit Agreement Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to
grant or permit any additional Liens on any asset or property to secure any Pari
Tranche Obligation unless it has granted or concurrently grants a Lien on such
asset or property to secure the Credit Agreement Obligations, or grant or permit
any additional Liens on any asset or property to secure any Credit Agreement
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure the Pari Tranche Obligations, the parties hereto agreeing
that any such Liens shall be subject to Section 2.1 hereof. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the Credit Agreement

 

59



--------------------------------------------------------------------------------

Collateral Agent and/or the Credit Agreement Claimholders, the Pari Tranche
Collateral Agent and the Credit Agreement Collateral Agent, on behalf of Pari
Tranche Claimholders and the Credit Agreement Claimholders respectively, agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

21.4. Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Credit Agreement Collateral and the Pari Tranche Collateral
be identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the Credit Agreement Collateral Agent or the Pari Tranche
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Credit Agreement Collateral and the Pari Tranche
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Credit Agreement Loan
Documents and the Pari Tranche Note Documents; and

(b) that the documents and agreements creating or evidencing the Credit
Agreement Collateral and the Pari Tranche Collateral and guarantees for the
Credit Agreement Obligations and the Pari Tranche Obligations, subject to
Section 5.3(c) and the proviso to Section 2.3(b), shall be in all material
respects the same forms of documents.

SECTION 22. ENFORCEMENT.

22.1. Exercise of Remedies.

(a) Until the Discharge of Credit Agreement Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided, however, that the Pari Tranche Collateral Agent may
commence an Enforcement Action or otherwise exercise any or all such rights or
remedies after the passage of a period of at least 180 days has elapsed since
the later of: (i) the date on which the Pari Tranche Collateral Agent declared
the existence of any Event of Default under any Pari Tranche Note Documents and
demanded the repayment of all the principal amount of any Pari Tranche
Obligations; and (ii) the date on which the Credit Agreement Collateral Agent
received notice from the Pari Tranche Collateral Agent of such declarations of
an Event of Default, (the “Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the Pari
Tranche Collateral Agent or any Pari Tranche Claimholder exercise any rights or
remedies with respect to the Collateral if, notwithstanding the expiration of
the Standstill Period, the Credit Agreement Collateral Agent or Credit Agreement
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Pari Tranche Collateral Agent);

 

60



--------------------------------------------------------------------------------

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Credit Agreement Collateral Agent or any Credit Agreement
Claimholder or any other exercise by the Credit Agreement Collateral Agent or
any Credit Agreement Claimholder of any rights and remedies relating to the
Collateral under the Credit Agreement Loan Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above, will not object to the
forbearance by the Credit Agreement Collateral Agent or the Credit Agreement
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral, in each
case so long as any Proceeds received by the Credit Agreement Agent in excess of
those necessary to achieve a Discharge of Credit Agreement Obligations are
distributed in accordance with the UCC and other applicable law, subject to the
relative priorities described herein.

(b) Until the Discharge of Credit Agreement Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(1), the Credit
Agreement Collateral Agent and the Credit Agreement Claimholders shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
enforce rights, exercise remedies (including set-off, recoupment and the right
to credit bid their debt, except that Pari Tranche Collateral Agent shall have
the credit bid rights set forth in 3.1(c)(6)) and, subject to Section 5.1, to
make determinations regarding the release, disposition, or restrictions with
respect to the Collateral without any consultation with or the consent of the
Pari Tranche Collateral Agent or any Pari Tranche Claimholder; provided, that
any Proceeds received by the Credit Agreement Agent in excess of those necessary
to achieve a Discharge of Credit Agreement Obligations are distributed in
accordance with the UCC and other applicable law, subject to the relative
priorities described herein. In commencing or maintaining any Enforcement Action
or otherwise exercising rights and remedies with respect to the Collateral, the
Credit Agreement Collateral Agent and the Credit Agreement Claimholders may
enforce the provisions of the Credit Agreement Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion in compliance with any applicable law
and without consultation with the Pari Tranche Collateral Agent or any Pari
Tranche Claimholder and regardless of whether any such exercise is adverse to
the inerest of any Pari Tranche Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding the foregoing, the Pari Tranche Collateral Agent and any
Pari Tranche Claimholder may:

(1) file a claim or statement of interest with respect to the Pari Tranche
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the Credit Agreement Obligations, or the rights of any
Credit Agreement Collateral Agent or the Credit Agreement Claimholders to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect its Lien on the Collateral;

 

61



--------------------------------------------------------------------------------

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Pari
Tranche Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Pari Tranche Obligations and the Collateral provided that no
filings, whether of any disclosure statement, plan of reorganization,
arrangement, compromise or liquidation, or otherwise by the Pari Tranche
Collateral Agent or any Pari Tranche Claimholder may be inconsistent with the
priority provisions as set forth in this Agreement and the Loan Documents; and

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1); and

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the Credit Agreement Collateral
Agent or any Credit Agreement Claimholder, or any sale of Collateral during an
Insolvency or Liquidation Proceeding; provided that such bid may not include a
“credit bid” in respect of any Pari Tranche Obligations unless the cash proceeds
of such bid are otherwise sufficient to cause the Discharge of Credit Agreement
Obligations.

Each of the Credit Agreement Collateral Agent and the Pari Tranche Collateral
Agent hereby agrees that if it shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any such Collateral,
pursuant to any Credit Agreement Collateral Document or any Pari Tranche
Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of the Credit Agreement Obligations and the Discharge of the
Pari Tranche Obligations, then it shall hold such Collateral, proceeds or
payment in trust for the other Credit Agreement Claimholders and Pari Tranche
Claimholders having a security interest in such Collateral and promptly transfer
any such Collateral, proceeds or payment, as the case may be, to be distributed
in accordance with the provisions of Section 4.1 hereof. Without limiting the
generality of the foregoing, unless and until the Discharge of Credit Agreement
Obligations has occurred, except as expressly provided in Sections 3.1(a),
6.3(b) and this Section 3.1(c), the sole right of the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders with respect to the Collateral is to
hold a Lien on the Collateral pursuant to the Pari Tranche Collateral Documents
for the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Credit Agreement Obligations
has occurred.

Subject to Sections 3.1(a) and (c) and Section 6.3(b):

(1) the Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, agrees that the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders will not take any action that would hinder any exercise of
remedies under the Credit Agreement Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

 

62



--------------------------------------------------------------------------------

(2) the Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, hereby waives any and all rights it or the Pari Tranche
Claimholders may have to object to the manner in which the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders seek to enforce or collect
the Credit Agreement Obligations or the Liens securing the Credit Agreement
Obligations granted in any of the Credit Agreement Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the Credit Agreement Collateral Agent or Credit Agreement
Claimholders is adverse to the interest of the Pari Tranche Claimholders;

(3) the Pari Tranche Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Pari Tranche Collateral
Documents or any other Pari Tranche Note Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the Credit
Agreement Collateral Agent or the Credit Agreement Claimholders with respect to
the Collateral as set forth in this Agreement and the Credit Agreement Loan
Documents.

(a) Except as specifically set forth in Sections 3.1(a) and (d), the Pari
Tranche Collateral Agent and the Pari Tranche Claimholders may exercise rights
and remedies as unsecured creditors against the Company or any other Grantor
that has guaranteed or granted Liens to secure the Pari Tranche Obligations in
accordance with the terms of the Pari Tranche Note Documents and applicable law
(other than initiating or joining in an involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor); provided that in the event that
any Pari Tranche Claimholder becomes a judgment Lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Pari Tranche Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Credit Agreement Obligations) as the other Liens securing the Pari
Tranche Obligations are subject to this Agreement.

(b) Except as specifically set forth in Sections 3.1(a) and (d), nothing in this
Agreement shall prohibit the receipt by the Pari Tranche Collateral Agent or any
Pari Tranche Claimholders of the required payments of interest, principal and
other amounts owed in respect of the Pari Tranche Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders of rights or remedies as a
secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Credit Agreement Collateral Agent or the Credit Agreement Claimholders may have
with respect to the Credit Agreement Collateral.

22.2. Exercise of Remedies. Actions Upon Breach; Specific Performance. If any
Pari Tranche Claimholder, in contravention of the terms of this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, this Agreement shall create an irrebutable
presumption and admission by such Pari Tranche Claimholder that relief against
such Pari Tranche Claimholder by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Credit Agreement Claimholders, it being understood and agreed by the Pari
Tranche Collateral Agent on behalf of each Pari Tranche Claimholder that (i) the
Credit Agreement Claimholders’ damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (ii) each Pari Tranche
Claimholder

 

63



--------------------------------------------------------------------------------

waives any defense that the Grantors and/or the Credit Agreement Claimholders
cannot demonstrate damage and/or be made whole by the awarding of damages. Each
of the Credit Agreement Collateral Agent and the Pari Tranche Collateral Agent
may demand specific performance of this Agreement. The Credit Agreement
Collateral Agent, on behalf of itself and the Credit Agreement Claimholders
under the Credit Agreement Loan Documents, and the Pari Tranche Collateral
Agent, on behalf of itself and the Pari Tranche Claimholders, hereby irrevocably
waive any defense based on the adequacy of a remedy at law and any other defense
which might be asserted to bar the remedy of specific performance in any action
which may be brought by the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders or the Pari Tranche Collateral Agent or the Pari Tranche
Claimholders, as the case may be. No provision of this Agreement shall
constitute or be deemed to constitute a waiver by the Credit Agreement
Collateral Agent or the Pari Tranche Collateral Agent of any right to seek
damages from any Person in connection with any breach or alleged breach of this
Agreement.

SECTION 23. PAYMENTS.

23.1. Application of Proceeds. Subject to any adjustment pursuant to
Section 2.2(d) above, Collateral or proceeds thereof received in connection with
any Enforcement Event or other exercise of remedies by the Credit Agreement
Collateral Agent, Credit Agreement Claimholders, the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders shall be applied as follows:

FIRST, to the payment of all amounts owing to the Credit Agreement Collateral
Agent (in its capacity as such) pursuant to the terms of any Credit Agreement
Loan Document, including all costs and expenses incurred by the Credit Agreement
Collateral Agent in connection with such sale, collection or other liquidation,
or such other enforcement of rights or exercise of remedies (including all court
costs and the fees and expenses of its agents and legal counsel);

SECOND, to the payment in full of the Credit Agreement Obligations and Pari
Tranche Obligations (the amounts so applied to be distributed ratably in
accordance with the amounts of the Credit Agreement Obligations and Pari Tranche
Obligations on the date of such application) and

THIRD, after payment in full of all the Credit Agreement Obligations and the
Pari Tranche Obligations, to the Company or its successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

23.2. Payments Over. Each of the Credit Agreement Collateral Agent and the Pari
Tranche Collateral Agent hereby agrees that if it shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any such
Collateral, pursuant to any Credit Agreement Collateral Document or any Pari
Tranche Collateral Document or by the exercise of any rights available to it
under applicable law or in any Insolvency Proceeding or through any other
exercise of remedies (including pursuant to any intercreditor agreement), at any
time prior to the Discharge of the Credit Agreement Obligations and the
Discharge of the Pari Tranche Obligations, then it shall hold such Collateral,
proceeds or payment in trust for the other Credit Agreement Claimholders and
Pari Tranche Claimholders having a security interest in such Collateral and
promptly transfer any such Collateral, proceeds or payment, as the case may be,
to be distributed in accordance with the provisions of Section 4.1 hereof.

 

64



--------------------------------------------------------------------------------

SECTION 24. OTHER AGREEMENTS.

24.1. Releases. (a) If in connection with any Enforcement Event by the Credit
Agreement Collateral Agent or any other exercise of the Credit Agreement
Collateral Agent’s remedies in respect of the Collateral, the Credit Agreement
Collateral Agent, for itself or on behalf of any of the Credit Agreement
Claimholders, releases any of its Liens on any part of the Collateral or
releases any Guarantor Subsidiary from its obligations under its guaranty of the
Credit Agreement Obligations, then the Liens, if any, of the Pari Tranche
Collateral Agent, for itself or for the benefit of the Pari Tranche
Claimholders, on such Collateral, and the obligations of such Guarantor
Subsidiary under its guaranty of the Pari Tranche Obligations, shall be
automatically, unconditionally and simultaneously released. If in connection
with any Enforcement Event or other exercise of rights and remedies by the
Credit Agreement Collateral Agent the equity interests of any Person are
foreclosed upon or otherwise disposed of and the Credit Agreement Collateral
Agent releases its Lien on the property or assets of such Person then the Liens
of Pari Tranche Collateral Agent with respect to the property or assets of such
Person will be automatically released to the same extent as the Liens of the
Credit Agreement Collateral Agent. The Pari Tranche Collateral Agent, for itself
or on behalf of any such Pari Tranche Claimholders, promptly shall execute and
deliver to the Credit Agreement Collateral Agent or such Guarantor Subsidiary
such termination statements, releases and other documents as the Credit
Agreement Collateral Agent or such Guarantor Subsidiary may request to
effectively confirm the foregoing releases; provided that any proceeds of any
Collateral realized therefrom shall be applied pursuant to Section 4.1 hereof.

(b) Reserved.

(c) The Pari Tranche Collateral Agent, for itself and on behalf of the Pari
Tranche Claimholders, hereby irrevocably constitutes and appoints the Credit
Agreement Collateral Agent and any officer or agent of the Credit Agreement
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Pari Tranche Collateral Agent or such holder or in the Credit
Agreement Collateral Agent’s own name, from time to time in the Credit Agreement
Collateral Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release. This power is coupled with an interest and is irrevocable until the
Discharge of Credit Agreement Obligations.

(d) To the extent that the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders (i) have released any Lien on Collateral or any Guarantor
Subsidiary from its obligation under its guaranty and any such Liens or guaranty
are later reinstated or (ii) obtain any new liens or additional guarantees from
any Guarantor Subsidiary, then the Pari Tranche Collateral Agent, for itself and
for the Pari Tranche Claimholders, shall be granted a Lien on any such
Collateral, and an additional guaranty, as the case may be. To the extent that
the Pari Tranche Collateral Agent or the Pari Tranche Claimholders (i) have
released any Lien on Collateral or any Guarantor Subsidiary from its obligation
under its guaranty and any such Liens or guaranty are later reinstated or
(ii) obtain any new liens or additional guarantees from any Guarantor
Subsidiary, then the Credit Agreement Collateral Agent, for itself and for the
Credit Agreement Claimholders, shall be granted a Lien on any such Collateral,
and an additional guaranty, as the case may be.

 

65



--------------------------------------------------------------------------------

24.2. Insurance. Unless and until the Discharge of Credit Agreement Obligations
has occurred, the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders shall have the sole and exclusive right, subject to the rights of
the Grantors under the Credit Agreement Loan Documents, to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Credit Agreement Obligations has occurred, and subject to the
rights of the Grantors under the Credit Agreement Loan Documents, all proceeds
of any such policy and any such award (or any payments with respect to a deed in
lieu of condemnation) if in respect to the Collateral shall be paid to the
Credit Agreement Collateral Agent for the benefit of the Credit Agreement
Claimholders pursuant to the terms of the Credit Agreement Loan Documents
(including for purposes of cash collateralization of letters of credit) and
thereafter, to the extent no Credit Agreement Obligations are outstanding, and
subject to the rights of the Grantors under the Pari Tranche Note Documents, to
the Pari Tranche Collateral Agent for the benefit of the Pari Tranche
Claimholders to the extent required under the Pari Tranche Collateral Documents
and then, to the extent no Pari Tranche Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of Credit Agreement Obligations has occurred, if the Pari Tranche Collateral
Agent or any Pari Tranche Claimholders shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment in contravention of
this Agreement, it shall segregate and hold in trust and forthwith pay such
proceeds over to the Credit Agreement Collateral Agent in accordance with the
terms of Section 4.2.

24.3. Amendments to Credit Agreement Loan Documents and Pari Tranche Note
Documents. (a) The Credit Agreement Loan Documents may be amended, supplemented
or otherwise modified in accordance with their terms and the Credit Agreement
may be Refinanced, in each case, without notice to, or the consent of the Pari
Tranche Collateral Agent or the Pari Tranche Claimholders, all without affecting
the provisions of this Agreement; provided, however, that the holders of such
Refinancing debt bind themselves in a writing addressed to the Pari Tranche
Collateral Agent and the Pari Tranche Claimholders to the terms of this
Agreement and any such amendment, supplement, modification or Refinancing shall
not, without the consent of the Pari Tranche Collateral Agent:

(1) increase the “Applicable Margin” or similar component of the interest rate
[or yield provisions applicable to the Credit Agreement Obligations] in a manner
that would result in the total yield on Indebtedness thereunder to exceed by
more than [__]% per annum the total yield on Indebtedness thereunder as in
effect on the date hereof (excluding increases resulting from the accrual of
interest at the default rate);

(2) shorten the scheduled maturity of the Credit Agreement or any Refinancing
thereof; or

(3) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Credit Agreement in a manner adverse to the lenders under the
Pari Tranche Indenture.

The Credit Agreement may be Refinanced to the extent the terms and conditions of
such Refinancing debt meet the requirements of this Section 5.3(a), the average
life to maturity thereof is greater than or equal to that of the Credit
Agreement and the holders of such Refinancing debt bind themselves in a writing
addressed to the Pari Tranche Collateral Agent and the Pari Tranche Claimholders
to the terms of this Agreement.

 

66



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Credit Agreement Collateral Agent,
no Pari Tranche Note Document may be Refinanced, amended, restated, supplemented
or otherwise modified or entered into to the extent such Refinancing, amendment,
restatement, supplement or modification, or the terms of any new Pari Tranche
Note Document, would:

(1) increase the then outstanding principal amount of the Pari Tranche
Indenture;

(2) increase the “Applicable Margin” or similar component of the interest rate
[or yield provisions applicable to the Pari Tranche Obligations] in a manner
that would result in the total yield on Indebtedness thereunder to exceed by
more than [__]% per annum the total yield on Indebtedness threunder as in effect
on the date hereof (excluding increases resulting from the accrual of interest
at the default rate);

(3) shorten the scheduled maturity of the Pari Tranche Indenture or any
Refinancing thereof; or

(4) modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Pari Tranche Indenture in a manner adverse to the lenders
under the Credit Agreement.

The Pari Tranche Indenture may be Refinanced to the extent the terms and
conditions of such Refinancing debt meet the requirements of this
Section 5.3(b), the average life to maturity thereof is greater than or equal to
that of the Pari Tranche Indenture and the holders of such Refinancing debt bind
themselves in a writing addressed to the Credit Agreement Collateral Agent and
the Credit Agreement Claimholders to the terms of this Agreement.

24.4. [Reserved].

24.5. Gratuitous Bailee/Agent for Perfection. (a) The Credit Agreement
Collateral Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “Pledged Collateral”) as
collateral agent for the Credit Agreement Claimholders and as gratuitous bailee
for the Pari Tranche Collateral Agent (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee solely for the purpose of perfecting the
security interest granted under the Credit Agreement Loan Documents and the Pari
Tranche Note Documents, respectively, subject to the terms and conditions of
this Section 5.5. Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the Credit Agreement
Collateral Agent, the Credit Agreement Collateral Agent agrees to also hold
control over such deposit accounts as gratuitous agent for the Pari Tranche
Collateral Agent, subject to the terms and conditions of this Section 5.5.

(b) The Credit Agreement Collateral Agent shall have no obligation whatsoever to
the Credit Agreement Claimholders, the Pari Tranche Collateral Agent or any Pari
Tranche Claimholder to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5. The duties or responsibilities of the
Credit Agreement Collateral Agent under this

 

67



--------------------------------------------------------------------------------

Section 5.5 shall be limited solely to holding the Pledged Collateral as bailee
(and with respect to deposit accounts, agent) in accordance with this
Section 5.5 and delivering the Pledged Collateral upon a Discharge of Credit
Agreement Obligations as provided in paragraph (d) below.

(c) The Credit Agreement Collateral Agent shall not have by reason of the Credit
Agreement Collateral Documents, the Pari Tranche Collateral Documents, this
Agreement or any other document a fiduciary relationship in respect of the
Credit Agreement Claimholders, the Pari Tranche Collateral Agent or any Pari
Tranche Claimholder and the Pari Tranche Collateral Agent and the Pari Tranche
Claimholders hereby waive and release the Credit Agreement Collateral Agent from
all claims and liabilities arising pursuant to the Credit Agreement Collateral
Agent’s role under this Section 5.5 as gratuitous bailee and gratuitous agent
with respect to the Common Collateral. It is understood and agreed that the
interests of the Credit Agreement Collateral Agent and the Pari Tranche
Collateral Agent may differ and the Credit Agreement Collateral Agent shall be
fully entitled to act in its own interest without taking into account the
interests of the Pari Tranche Collateral Agent or Pari Tranche Claimholders.

(d) Upon the Discharge of Credit Agreement Obligations under the Credit
Agreement Loan Documents to which the Credit Agreement Collateral Agent is a
party, the Credit Agreement Collateral Agent shall deliver the remaining Pledged
Collateral in its possession (if any) together with any necessary endorsements
(such endorsement shall be without recourse and without any representation or
warranty), first, to the Pari Tranche Collateral Agent to the extent Pari
Tranche Obligations remain outstanding, and second, to the Company to the extent
no Credit Agreement Obligations or Pari Tranche Obligations remain outstanding
(in each case, so as to allow such Person to obtain possession or control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Credit Agreement Collateral Agent further agrees to take all other
action reasonably requested by the Pari Tranche Collateral Agent at the expense
of the Pari Tranche Collateral Agent or the Company in connection with the Pari
Tranche Collateral Agent obtaining a first-priority interest in the Collateral.

24.6. When Discharge of C Deemed to Not Have Occurred. (i) If, at any time after
the Discharge of Credit Agreement Obligations has occurred, the Company
thereafter enters into any Refinancing of any Credit Agreement Loan Document
evidencing a Credit Agreement Obligation which Refinancing is permitted by the
Pari Tranche Note Documents, then such Discharge of Credit Agreement Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Credit Agreement Obligations), and, from
and after the date on which the New Credit Agreement Debt Notice is delivered to
the Pari Tranche Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the Credit Agreement Loan Document shall
automatically be treated as Credit Agreement Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Credit Agreement Collateral
Agent under such Credit Agreement Loan Documents shall be the Credit Agreement
Collateral Agent for all purposes of this Agreement. Upon receipt of a notice
(the “New Credit Agreement Debt Notice”) stating that the Company has entered
into a new Credit Agreement Loan Document (which notice shall include the
identity of the new Credit Agreement Collateral Agent, such agent, the “New
Agent”), the Pari Tranche Collateral Agent shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such New Agent shall reasonably request in order to provide to
the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New Agent to obtain control of such Pledged Collateral).

 

68



--------------------------------------------------------------------------------

The New Agent shall agree in a writing addressed to the Pari Tranche Collateral
Agent and the Pari Tranche Claimholders to be bound by the terms of this
Agreement. If the new Credit Agreement Obligations under the new Credit
Agreement Loan Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Pari Tranche Obligations, then the Pari
Tranche Obligations shall be secured at such time by a pari passu Lien on such
assets to the same extent provided in the Pari Tranche Collateral Documents and
this Agreement.

(ii) If, at any time after the Discharge of Pari Tranche Obligations has
occurred, the Company thereafter enters into any Refinancing of any Pari Tranche
Loan Document evidencing a Pari Tranche Obligation which Refinancing is
permitted by the Credit Agreement Loan Documents, then such Discharge of Pari
Tranche Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Pari Tranche Obligations),
and, from and after the date on which the New Pari Tranche Debt Notice is
delivered to the Credit Agreement Collateral Agent in accordance with the next
sentence, the obligations under such Refinancing of the Pari Tranche Note
Document shall automatically be treated as Pari Tranche Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Pari Tranche
Collateral Agent under such Pari Tranche Note Documents shall be the Pari
Tranche Collateral Agent for all purposes of this Agreement. Upon receipt of a
notice (the “New Pari Tranche Debt Notice”) stating that the Company has entered
into a new Pari Tranche Note Document (which notice shall include the identity
of the new Pari Tranche Collateral Agent, such agent, the “New Agent”), the
Credit Agreement Collateral Agent shall promptly (a) enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
Company or such New Agent shall reasonably request in order to provide to the
New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New Agent to obtain control of such Pledged Collateral).
The New Agent shall agree in a writing addressed to the Credit Agreement
Collateral Agent and the Credit Agreement Claimholders to be bound by the terms
of this Agreement. If the new Pari Tranche Obligations under the new Pari
Tranche Note Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Credit Agreement Obligations, then the
Credit Agreement Obligations shall be secured at such time by a pari passu Lien
on such assets to the same extent provided in the Credit Agreement Collateral
Documents and this Agreement.

24.7. Reserved.

SECTION 25. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

25.1. Finance and Sale Issues. Until the Discharge of Credit Agreement
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the Credit Agreement Collateral
Agent shall desire to permit the use of “Cash Collateral” (as such term is
defined in Section 363(a) of the Bankruptcy Code), on which the Credit Agreement
Collateral Agent or any other creditor has a Lien or to permit the Company or
any other Grantor to obtain financing, whether from the Credit Agreement
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”), then the Pari Tranche Collateral
Agent, on behalf of itself and the Pari Tranche Claimholders, agrees that it
will raise no objection to such Cash Collateral use or DIP Financing (including
any proposed orders for such Cash Collateral use and/or DIP Financing which are
acceptable to the Credit Agreement Agent) and to the extent the Liens securing
the Credit Agreement Obligations are subordinated to or pari passu with such DIP

 

69



--------------------------------------------------------------------------------

Financing, the Pari Tranche Collateral Agent will subordinate its Liens in the
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Credit Agreement
Collateral Agent or to the extent permitted by Section 6.3); provided that, the
Pari Tranche Collateral Agent and the Pari Tranche Claimholders retain the right
to object to any ancillary agreements or arrangements regarding Cash Collateral
use or the DIP Financing that are materially prejudicial to their interests. The
Pari Tranche Collateral Agent on behalf of the Pari Tranche Claimholders, agrees
that it will not seek consultation rights in connection with, and it will raise
no objection or oppose a motion (or any related pleadings) to approve bid
procedures in connection with a sale of any Collateral, sell or otherwise
dispose of any Collateral free and clear of its Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite Credit Agreement
Claimholders have consented to such bid procedures, sale or disposition of such
assets, in which event the Pari Tranche Claimholders will be deemed to have
consented to the sale or disposition of Collateral pursuant to Section 363(f) of
the Bankruptcy Code and such motion does not impair the rights of the Pari
Tranche Claimholders under Section 363(k) of the Bankruptcy Code.

25.2. Reserved.

25.3. Adequate Protection.

(a) The Pari Tranche Collateral Agent, on behalf of itself and the Pari Tranche
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the Credit Agreement Collateral Agent or the Credit Agreement
Claimholders for adequate protection under any Bankruptcy Law; or

(2) any objection by the Credit Agreement Collateral Agent or the Credit
Agreement Claimholders to any motion, relief, action or proceeding based on the
Credit Agreement Collateral Agent or the Credit Agreement Claimholders claiming
a lack of adequate protection.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Credit Agreement Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then the Pari Tranche Collateral Agent, on
behalf of itself or any of the Pari Tranche Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral; and

(2) The Pari Tranche Collateral Agent and Pari Tranche Claimholders shall only
be permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that, as adequate protection for the Credit
Agreement Obligations, the Credit Agreement Collateral Agent, on behalf of the
Credit Agreement Claimholders, is also granted a pari Lien on such additional
collateral; (B) replacement Liens on the Collateral; provided that, as adequate
protection for the Credit Agreement Obligations, the Credit Agreement Collateral
Agent, on behalf of the Credit Agreement Claimholders, is also granted pari
replacement Liens on the Collateral; (C) an

 

70



--------------------------------------------------------------------------------

administrative expense claim; provided that, as adequate protection for the
Credit Agreement Obligations, the Credit Agreement Collateral Agent, on behalf
of the Credit Agreement Claimholders, is also granted an administrative expense
claim which is pari and prior to the administrative expense claim of the Pari
Tranche Collateral Agent and the Pari Tranche Claimholders; and (D) cash
payments with respect to interest on the Pari Tranche Obligations; provided
either (1) as adequate protection for the Credit Agreement Obligations, the
Credit Agreement Collateral Agent, on behalf of the Credit Agreement
Claimholders, is also granted cash payments with respect to interest on the
Credit Agreement Obligations, or (2) such cash payments do not exceed an amount
equal to the interest accruing on the principal amount of Pari Tranche
Obligations outstanding on the date such relief is granted at the interest rate
under the Pari Tranche Note Documents and accruing from the date the Pari
Tranche Collateral Agent is granted such relief. If any Pari Tranche Secured
Party receives Post-Petition Interest and/or adequate protection payments in an
Insolvency or Liquidation Proceeding (“Pari Tranche Adequate Protection
Payments”), and the Pari Tranche Secured Parties do not receive payment in full
in cash of all Credit Agreement Obligations upon the effectiveness of the plan
of reorganization for, or conclusion of, that Insolvency or Liquidation
Proceeding, then, each Pari Tranche Claimholders shall pay over to the Credit
Agreement Claimholders an amount (the “Pay-Over Amount”) equal to the lesser of
(i) the Pari Tranche Adequate Protection Payments received by such Pari Tranche
Claimholders and (ii) the amount of the short-fall (the “Short Fall”) in payment
in full of the Credit Agreement Loan Obligations; provided that to the extent
any portion of the Short Fall represents payments received by the Credit
Agreement Claimholders in the form of promissory notes, equity or other
property, equal in value to the cash paid in respect of the Pay-Over Amount, the
Credit Agreement Claimholders shall, upon receipt of the Pay-Over Amount,
transfer those promissory notes, equity or other property, pro rata, equal in
value to the cash paid in respect of the Pay-Over Amount to the applicable Pari
Tranche Claimholders in exchange for the Pay-Over Amount. Notwithstanding
anything herein to the contrary, the Credit Agreement Claimholders shall not be
deemed to have consented to, and expressly retain their rights to object to the
grant of adequate protection in the form of cash payments to the Pari Tranche
Claimholders made pursuant to the foregoing Section 6.3(b).

(c) The Pari Tranche Collateral Agent, for itself and on behalf of the other
Pari Tranche Claimholders, agrees that notice of a hearing to approve DIP
Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to the Pari Tranche Collateral Agent at least two (2) Business Days in
advance of such hearing and that notice of a hearing to approve DIP Financing or
use of Cash Collateral on a final basis shall be adequate if delivered to the
Pari Tranche Collateral Agent at least fifteen (15) days in advance of such
hearing.

25.4. No Waiver. Subject to Sections 3.1(a) and (d) and 6.7(d), nothing
contained herein shall prohibit or in any way limit the Credit Agreement
Collateral Agent or any Credit Agreement Claimholder from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Pari Tranche Collateral Agent or any of the Pari Tranche Claimholders, including
the seeking by the Pari Tranche Collateral Agent or any Pari Tranche
Claimholders of adequate protection or the asserting by the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders of any of its rights and
remedies under the Pari Tranche Note Documents or otherwise.

 

71



--------------------------------------------------------------------------------

25.5. Avoidance Issues. If any Credit Agreement Claimholder or Pari Tranche
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the Company or any other Grantor
any amount paid in respect of Credit Agreement Obligations or the Pari Tranche
Obligations, respectively, (a “Recovery”), then such Credit Agreement
Claimholders or Pari Tranche Claimholders, as applicable, shall be entitled to a
reinstatement of Credit Agreement Obligations or Pari Tranche Obligations, as
applicable, with respect to all such recovered amounts, and from and after the
date of such reinstatement the Discharge of Credit Agreement Obligations or
Discharge of Pari Tranche Obligations, as applicable, shall be deemed not the
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

25.6. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of Credit Agreement Obligations and on
account of Pari Tranche Obligations, then, to the extent the debt obligations
distributed on account of the Credit Agreement Obligations and on account of the
Pari Tranche Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

25.7. [Reserved].

25.8. [Reserved].

25.9. [Reserved].

25.10. [Reserved].

SECTION 26. RELIANCE; WAIVERS; ETC.

26.1. Reliance. Other than any reliance on the terms of this Agreement, the
Credit Agreement Collateral Agent, on behalf of itself and the Credit Agreement
Claimholders under its Credit Agreement Loan Documents, acknowledges that it and
such Credit Agreement Claimholders have, independently and without reliance on
the Pari Tranche Collateral Agent or any Pari Tranche Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Credit Agreement Loan Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Credit Agreement or
this Agreement. The Pari Tranche Collateral Agent, on behalf of itself and the
Pari Tranche Claimholders, acknowledges that it and the Pari Tranche
Claimholders have, independently and without reliance on the Credit Agreement
Collateral Agent or any Credit Agreement Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Pari Tranche Note Documents and be bound by
the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Pari Tranche Note
Documents or this Agreement.

26.2. No Warranties or Liability. The Credit Agreement Collateral Agent, on
behalf of itself and the Credit Agreement Claimholders under the Credit
Agreement Loan Documents, acknowledges and agrees that each of the Pari Tranche
Collateral Agent and the Pari

 

72



--------------------------------------------------------------------------------

Tranche Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Pari Tranche Note Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the Pari Tranche Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the Pari Tranche Note Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Except as otherwise
provided herein, the Pari Tranche Collateral Agent, on behalf of itself and the
Pari Tranche Obligations, acknowledges and agrees that the Credit Agreement
Collateral Agent and the Credit Agreement Claimholders have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Credit Agreement Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Credit Agreement Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
Credit Agreement Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Pari Tranche
Collateral Agent and the Pari Tranche Claimholders shall have no duty to the
Credit Agreement Collateral Agent or any of the Credit Agreement Claimholders,
and the Credit Agreement Collateral Agent and the Credit Agreement Claimholders
shall have no duty to the Pari Tranche Collateral Agent or any of the Pari
Tranche Claimholders, to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the Credit
Agreement Loan Documents and the Pari Tranche Note Documents), regardless of any
knowledge thereof which they may have or be charged with.

26.3. No Waiver of Lien Priorities. (a) (i) No right of the Credit Agreement
Claimholders, the Credit Agreement Collateral Agent or any of them to enforce
any provision of this Agreement or any Credit Agreement Loan Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any Credit Agreement Claimholder or the Credit Agreement Collateral Agent, or by
any noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Credit Agreement Loan Documents or any of the Pari Tranche
Note Documents, regardless of any knowledge thereof which the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders, or any of them, may have
or be otherwise charged with and (ii) No right of the Pari Tranche Claimholders,
the Pari Tranche Collateral Agent or any of them to enforce any provision of
this Agreement or any Pari Tranche Note Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by any Pari Tranche
Claimholder or the Pari Tranche Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Pari Tranche Note Documents or any of the Credit Agreement Loan Documents,
regardless of any knowledge thereof which the Pari Tranche Collateral Agent or
the Pari Tranche Claimholders, or any of them, may have or be otherwise charged
with.

 

73



--------------------------------------------------------------------------------

(b) (i) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the
Credit Agreement Loan Documents and subject to the provisions of
Section 5.3(a)), the Credit Agreement Claimholders, the Credit Agreement
Collateral Agent and any of them may, at any time and from time to time in
accordance with the Credit Agreement Loan Documents and/or applicable law,
without the consent of, or notice to, the Pari Tranche Collateral Agent or any
Pari Tranche Claimholders, without incurring any liabilities to the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Pari Tranche
Collateral Agent or any Pari Tranche Claimholders is affected, impaired or
extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Credit Agreement Obligations or any Lien on any Credit Agreement Collateral
or guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Credit Agreement Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Credit Agreement Collateral Agent or any of the Credit
Agreement Claimholders, the Credit Agreement Obligations or any of the Credit
Agreement Loan Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Credit Agreement Collateral
or any liability of the Company or any other Grantor to the Credit Agreement
Claimholders or the Credit Agreement Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

(3) settle or compromise any Credit Agreement Obligation or any other liability
of the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Credit
Agreement Obligations) in any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any
Credit Agreement Collateral and any security and any guarantor or any liability
of the Company or any other Grantor to the Credit Agreement Claimholders or any
liability incurred directly or indirectly in respect thereof.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the Pari
Tranche Note Documents and subject to the provisions of Section 5.3(a)), the
Pari Tranche Claimholders, the Pari Tranche Collateral Agent and any of them
may, at any time and from time to time in accordance with the Pari Tranche Note
Documents and/or applicable law, without the consent of, or notice to, the
Credit Agreement Collateral Agent or any Credit Agreement Claimholders, without
incurring any liabilities to the Credit Agreement Collateral Agent or any Credit
Agreement Claimholders and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement (even if any right of subrogation
or other right or remedy of the Credit Agreement Collateral Agent or any Credit
Agreement Claimholders is affected, impaired or extinguished thereby) do any one
or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Pari Tranche Obligations or any Lien on any Pari Tranche Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Pari Tranche

 

74



--------------------------------------------------------------------------------

Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the Pari Tranche Collateral Agent or
any of the Pari Tranche Claimholders, the Pari Tranche Obligations or any of the
Pari Tranche Loan Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Pari Tranche Collateral or
any liability of the Company or any other Grantor to the Pari Tranche
Claimholders or the Pari Tranche Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

(3) settle or compromise any Pari Tranche Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Pari
Tranche Obligations) in any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any Pari
Tranche Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the Pari Tranche Claimholders or any liability
incurred directly or indirectly in respect thereof.

(c) (i) Except as otherwise expressly provided herein, the Pari Tranche
Collateral Agent, on behalf of itself and the Pari Tranche Claimholders, also
agrees that the Credit Agreement Claimholders and the Credit Agreement
Collateral Agent shall have no liability to the Pari Tranche Collateral Agent or
any Pari Tranche Claimholders, and the Pari Tranche Collateral Agent, on behalf
of itself and the Pari Tranche Claimholders, hereby waives any claim against any
Credit Agreement Claimholder or the Credit Agreement Collateral Agent, arising
out of any and all actions which the Credit Agreement Claimholders or the Credit
Agreement Collateral Agent may take or permit or omit to take with respect to:

(1) the Credit Agreement Loan Documents (other than this Agreement);

(2) the collection of the Credit Agreement Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Credit Agreement Collateral. The Pari Tranche Collateral Agent, on behalf of
itself and the Pari Tranche Claimholders, agrees that the Credit Agreement
Claimholders and the Credit Agreement Collateral Agent have no duty to them in
respect of the maintenance or preservation of the Credit Agreement Collateral,
the Credit Agreement Obligations or otherwise.

(ii) Except as otherwise expressly provided herein, the Credit Agreement
Collateral Agent, on behalf of itself and the Credit Agreement Claimholders,
also agrees that the Pari Tranche Claimholders and the Pari Tranche Collateral
Agent shall have no liability to the Credit Agreement Collateral Agent or any
Credit Agreement Claimholders, and the Credit Agreement Collateral Agent, on
behalf of itself and the Credit Agreement Claimholders, hereby waives any claim
against any Pari Tranche Claimholder or the Pari Tranche Collateral Agent,
arising out of any and all actions which the Pari Tranche Claimholders or the
Pari Tranche Collateral Agent may take or permit or omit to take with respect
to:

 

75



--------------------------------------------------------------------------------

(1) the Pari Tranche Note Documents (other than this Agreement);

(2) the collection of the Pari Tranche Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any Pari
Tranche Collateral. The Credit Agreement Collateral Agent, on behalf of itself
and the Credit Agreement Claimholders, agrees that the Pari Tranche Claimholders
and the Pari Tranche Collateral Agent have no duty to them in respect of the
maintenance or preservation of the Pari Tranche Collateral, the Pari Tranche
Obligations or otherwise.

(d) Until the Discharge of Credit Agreement Obligations and the Pari Tranche
Obligations, each of the Credit Agreement Collateral Agent, on behalf of itself
and the Credit Agreement Claimholders, and the Pari Tranche Collateral Agent, on
behalf of itself and the Pari Tranche Claimholders, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral.

26.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders and the Pari Tranche Collateral Agent and the Pari Tranche
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any Credit Agreement Loan
Documents or any Pari Tranche Note Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Credit Agreement Obligations or Pari Tranche Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Credit Agreement
Loan Document or any Pari Tranche Note Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Credit Agreement Obligations or Pari
Tranche Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Credit
Agreement Collateral Agent, the Credit Agreement Obligations, any Credit
Agreement Claimholder, the Pari Tranche Collateral Agent, the Pari Tranche
Obligations or any Pari Tranche Claimholder in respect of this Agreement.

 

76



--------------------------------------------------------------------------------

SECTION 27. MISCELLANEOUS.

27.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Credit Agreement Loan Documents or the Pari
Tranche Note Documents, the provisions of this Agreement shall govern and
control.

27.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. The Credit Agreement Claimholders may continue, at any time and without
notice to the Pari Tranche Collateral Agent or any Pari Tranche Claimholder
subject to the Pari Tranche Note Documents, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting Credit Agreement Obligations in reliance hereof. The Pari
Tranche Collateral Agent, on behalf of itself and the Pari Tranche Claimholders,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Company or any other Grantor shall
include the Company or such Grantor as debtor and debtor-in-possession and any
receiver or trustee for the Company or any other Grantor (as the case may be) in
any Insolvency or Liquidation Proceeding. This Agreement shall terminate and be
of no further force and effect:

(a) with respect to the Credit Agreement Collateral Agent, the Credit Agreement
Claimholders and the Credit Agreement Obligations, the date of Discharge of
Credit Agreement Obligations, subject to the rights of the Credit Agreement
Claimholders under Section 6.5; and

(b) with respect to the Pari Tranche Collateral Agent, the Pari Tranche
Claimholders and the Pari Tranche Obligations, upon the later of (1) the date
upon which the obligations under the Pari Tranche Indenture terminate if there
are no other Pari Tranche Obligations outstanding on such date and (2) if there
are other Pari Tranche Obligations outstanding on such date, the date upon which
such Pari Tranche Obligations terminate.

27.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Pari Tranche Collateral Agent or the Credit
Agreement Collateral Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, the Company shall
not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly and adversely affected.

27.4. Information Concerning Financial Condition of the Company and its
Subsidiaries. The Credit Agreement Collateral Agent and the Credit Agreement
Claimholders, on the one hand, and the Pari Tranche Claimholders and the Pari
Tranche Collateral Agent, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
its Subsidiaries and all endorsers and/or guarantors of the Credit Agreement
Obligations or the Pari Tranche Obligations and (b) all other circumstances
bearing

 

77



--------------------------------------------------------------------------------

upon the risk of nonpayment of the Credit Agreement Obligations or the Pari
Tranche Obligations. The Credit Agreement Collateral Agent and the Credit
Agreement Claimholders shall have no duty to advise the Pari Tranche Collateral
Agent or any Pari Tranche Claimholder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Credit Agreement Collateral Agent or any of the Credit Agreement
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Pari Tranche Collateral
Agent or any Pari Tranche Claimholder, it or they shall be under no obligation:

(a) to make, and the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

27.5. Reserved.

27.6. Application of Payments. All payments received by the Credit Agreement
Collateral Agent or the Credit Agreement Claimholders may be applied, reversed
and reapplied, in whole or in part, to such part of the Credit Agreement
Obligations provided for in the Credit Agreement Loan Documents. All payments
received by the Pari Tranche Collateral Agent or the Pari Tranche Claimholders
may be applied, reversed and reapplied, in whole or in part, to such part of the
Pari Tranche Obligations provided for in the Pari Tranche Note Documents.

27.7. SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

 

78



--------------------------------------------------------------------------------

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT AGREEMENT LOAN DOCUMENT OR PARI TRANCHE
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

27.8. Notices. All notices to the Pari Tranche Claimholders and the Credit
Agreement Claimholders permitted or required under this Agreement shall also be
sent to the Pari Tranche Collateral Agent and the Credit Agreement Collateral
Agent, respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

27.9. Further Assurances. The Credit Agreement Collateral Agent, on behalf of
itself and the Credit Agreement Claimholders under the Credit Agreement Loan
Documents, and the Pari Tranche Collateral Agent, on behalf of itself and the
Pari Tranche Claimholders

 

79



--------------------------------------------------------------------------------

under the Pari Tranche Note Documents, and the Company, agree that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the Credit
Agreement Collateral Agent or the Pari Tranche Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

27.10. APPLICABLE LAW. THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY RELATING TO
THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW FO THE STATE OF NEW YORK.

27.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the Credit Agreement Collateral Agent, the Credit Agreement Claimholders, the
Pari Tranche Collateral Agent, the Pari Tranche Claimholders and their
respective successors and assigns. If either of the Credit Agreement Collateral
Agent or the Pari Tranche Collateral Agent resigns or is replaced pursuant to
the Credit Agreement or the Pari Tranche Indenture, as applicable, its successor
shall be deemed to be a party to this Agreement and shall have all the rights
of, and be subject to all the obligations of, this Agreement.

27.12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

27.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

27.14. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

27.15. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Credit Agreement Claimholders and the Pari Tranche Claimholders. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
Credit Agreement Collateral Agent and the Credit Agreement Claimholders, or as
between the Company and the other Grantors and the Pari Tranche Collateral Agent
and the Pari Tranche Claimholders, the obligations of the Company and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
Credit Agreement Loan Documents and the Pari Tranche Note Documents,
respectively.

27.16. No Indirect Actions Unless otherwise expressly stated, if a Party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the Party but is intended to have substantially the
same effects as the prohibited action.

 

80



--------------------------------------------------------------------------------

27.17. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Credit Agreement Collateral Agent and the Credit Agreement
Claimholders on the one hand and the Pari Tranche Collateral Agent and the Pari
Tranche Claimholders on the other hand. None of the Company, any other Grantor
or any other creditor thereof shall have any rights hereunder and neither the
Company nor any Grantor may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the Company or any other
Grantor, which are absolute and unconditional, to pay the Credit Agreement
Obligations and the Pari Tranche Obligations as and when the same shall become
due and payable in accordance with their terms.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Credit Agreement Collateral Agent JPMORGAN CHASE BANK, N.A., as Credit Agreement
Collateral Agent, By:       Name:   Title:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07

Chicago, IL, 60603-2003

Attention: Mouy Lim

Telephone: (312) 732-2024

Facsimile: (312) 385-7103

Email: muoy.lim@jpmchase.com

Pari Tranche Collateral Agent [NAME OF COLLATERAL AGENT], as Pari Tranche
Collateral Agent By:       Name:   Title: [NOTICE ADDRESS]

 

82



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: KAR AUCTION SERVICES, INC. By:       Name:  
Title:

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

Attention: Eric Loughmiller

Telecopy: (317) 249-4596

Telephone: (317) 249-4254

[OTHER GRANTORS]9

 

9  To be conformed to final list of Grantors.

 

S-83